Address by the President
Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, just under fifty years ago, when I visited for the first time the region of Alsace which is welcoming us today, Europe was in a bloodstained and devastated condition, divided by the results of half a century's convulsions and the second world war. In the East, the iron curtain had fallen on ten European countries; in the South-West, Spain and Portugal were still under the heel of dictatorships.
A handful of Europeans had, however, at that moment, the courage and the vision required to create a new and better direction, replacing confrontation with understanding: a profound understanding which, going beyond occasional alliances or simple cooperation, was grounded in the pursuit of the common interest through common democratic institutions.
Since then we have come a remarkable way down that new path, and the achievements have exceeded all expectations. The original six Member States have become fifteen, forming the largest commonwealth in existence.The fall of the Berlin Wall and the end of the cold war have allowed millions of Europeans to regain their liberty and, despite all the difficulties of which we are aware, to move resolutely down the road to integration. Our model of community is now being imitated on other continents.
If the process of European integration has been a success, in spite of the imperfections and defects inherent to any human construction, we have to ask why our fellow citizens are currently anxious. Why are they assailed by doubts? Why are they losing interest in the process or openly rejecting it, at the very moment when the governments of the Member States and the Union institutions are drawing up ambitious plans to associate them and take account of their concerns and interests?
We are, beyond doubt, faced with a well-known phenomenon: the problems which have been overcome in the past are tending to be forgotten, and the consciousness of success to evaporate, in the face of the problems of the present. These problems are, certainly, far from negligible: with eighteen million unemployed, a still-sluggish economy and a constant increase in the number of Europeans in situations of social exclusion, there is more than sufficient reason for our fellow citizens to wonder where we are heading and why.
It is not my aim, in this inaugural speech, to provide exhaustive answers to these questions. What I do propose is something more modest: to recall that the European Union has an essential objective, namely the preservation of peace ; and that if this objective is to be achieved our Union must continue to improve and develop.
The need for a European federation for the preservation of peace was proclaimed in the Schuman Declaration of 9 May 1950, and the idea has lost none of its relevance in the forty-six years since then. Some may believe that the threat of world war has disappeared, but neither war nor violence has vanished from the international scene. We are reminded of this, day after day, by Bosnia, Rwanda, Burundi, Zaïre, Somalia and numerous other tragic situations.
The people of Europe are increasingly unwilling to accept that the Union should be unable to intervene in these conflicts to prevent them or, at least, restore peace. It is not sufficient to tell our people that the Union can do no more because its lacks the capacities. We should recognize that the cooperation system set up by the Treaty of Maastricht for foreign and security policy has been a clear failure, and that it must be replaced as soon as possible by a more effective system, which will have to be more Community-based and less intergovernmental, as Parliament has called for on numerous occasions. Why more Community-based and less intergovernmental? The reason is that for the construction of a united Europe - I must repeat once more - the Community approach is synonymous with efficiency, while the intergovernmental approach is long-winded, slow, and, in the end, liable to fail. It should be sufficient proof here to contrast the respective histories of the EEC and EFTA. This fact has been brought to the fore once more by the problems encountered in developing the second and third pillars of the Union Treaty.
Europe must not be concerned only with external peace. Within Europe too, there are such disturbing phenomena as terrorism, organized crime, traffic in minors and drug trafficking. It is today impossible to combat these evils effectively on the basis of separate nation-states; and in many cases not even judicial and police cooperation is sufficient on its own. If we are to fight the common market in crime, we have to have a genuine European judicial and police area.
It appears clear that the great majority of the Member State governments are willing to discuss this question seriously at the Intergovernmental Conference. However, goodwill alone will not suffice if the reservations of some lead once again to the Community institutions being marginalized. Parliament has proposed a number of prudent formulas for the gradual communitarization of those aspects of justice and home affairs policy which cannot be dealt with by the cooperation method. The Member States would incur an enormous responsibility if they proved incapable of pooling their national sovereignty to deal with problems which have so crucial an impact on the peace and safety of their citizens.
Peace, ladies and gentlemen, also depends, in our Union, on the preservation of a broad social consensus on the form of distribution of the fruits of labour and wealth. This consensus is the product of a long struggle, which entailed great sacrifices for the working class until often bloody confrontation was gradually replaced by the general realization that dialogue and agreement between the social partners represent the best means of progressing firmly towards increasing social justice. The remarkable impetus provided by the common market for the economies of the Member States has, no doubt, been a key factor in the creation of this situation, which we know as the welfare state, and which has been so propitious to the consensus I am referring to.
The need to compete at world level with other economic powers, and the changes arising from the implementation of the single market, mean that the welfare state must today be adapted to new circumstances. This may involve boosting the role of the social actors rather than that of the public authorities; but at all events, if I may be permitted to stress this point, we must keep the essential features of the system - of our European social model, which we have no desire whatever to abandon.
This model is founded on a delicate balance between the three values which are common to all truly democratic societies: liberty, equality, and fraternity or solidarity. None of these can be sacrificed without democracy suffering and social peace being put in jeopardy.
Ladies and gentlemen, it is the responsibility of our Parliament to ensure that these values preside over the development of European integration and the workings of the Community institutions, beginning, obviously, with this Parliament itself. In my letter to Members calling for their vote, I have made a number of proposals and suggestions, especially with respect to the need to facilitate contact with our voters, to recover a greater margin of expression for Members and to make our debates more lively. At the same time, one of our objectives must be the single statute, corresponding to the obvious desire to see equal treatment for those performing the same functions. The failure to achieve this has been substantially damaging to us.
I shall not now go into detail over this or other aspects of the workings of Parliament. I do, however, most earnestly ask for your support in our campaign for greater transparency and effectiveness of action, aware as I am that without that support the best-laid plans of any President can only fail.
It is absolutely vital that the work of Parliament should, as each day passes, be of greater quality, transparency and visibility and more firmly based on participation, if we truly wish our labours to respond to the anxieties of the Union's citizens. However, it would be an unforgivable error to confine our efforts to the changes required simply to ensure the smooth internal running of our institution; the true objective is to bring Parliament closer to the citizens. In this connection, I wish to salute the significant progress made during the term of my predecessor, Mr Klaus Hänsch, whose example I shall follow on many occasions.
The effort which we make to get closer to the citizens over the next two-and-a-half years, and our ability to relate to their anxieties and problems, will, to a large extent, determine whether they see the 1999 elections to the European Parliament as a politically important moment, capable of influencing the future direction of European integration.
Ladies and gentlemen, we are here to represent the people of Europe, and the people of Europe need the Union to serve them so as to create an increasingly freer, more equal and fairer society. This will only be possible if the Union rises to the three challenges facing it:
The first is the reform of the Community institutions at the Intergovernmental Conference. I have already mentioned a number of the key aspects, but I cannot overlook the need for all the institutions to adapt so that they can function transparently, democratically and efficiently in a Union which already has fifteen members and will soon have more. This adaptation will not be achieved by adding intergovernmental methods or bodies to a structure which is already excessively complex.Our fellow citizens do not and cannot understand the complicated system of pillars, procedures and legal bases which characterizes our Union today. They are used to a simple structure: one or two legislative chambers, an executive which governs, and courts which issue judgments and enforce the law; and they expect the system to be described in texts whose language they can understand. By moving away from that structure, one jeopardizes democratic legitimacy, departs from the model of the constitutional state and invites failure. Europe is today, fortunately, no longer the preserve of a handful of specialists: it cannot make further progress without the support of the people of Europe, and it will not have that support unless the people see that there are institutions which they can understand, guide and control.
The second challenge facing us is that of economic and monetary union. This will not only be monetary union: we will have a single currency, but not just a currency. We will also have a common economic policy, since the main economic policy guidelines of the Member States - of the 'ins' and 'pre-ins' - will be set by the Community institutions. Our Parliament will have a particular challenge to rise to in this field: it will have to ensure that these policies correspond to the needs and interests of our fellow citizens, and that the sacrifices required to reform our economies will lead to job creation and the elimination of social exclusion. A broad scope exists in this area for cooperation with the national parliaments so as to devise formulas and policies to help reverse the tendency to a two-tier society, which we cannot under any circumstance accept.-Ladies and gentlemen, the third great challenge facing us is the enlargement of the Union to include the 'other Europeans' , the countries of our continent which have not till now been able to join us. Today, the sole truly historic objective for the European nations is the creation of a strong and democratic Europe which can act as a factor of peace in the world.To this end, we must all unite in a Union that sets an example in terms of political, social and geographical cohesion. It will not suffice to set up a bazaar, a market where people go only to gain economic advantages at others' expense; what is needed is a community, based on the pursuit of the common interest, guided by democratic institutions and inspired by a firm commitment to integration. This is, beyond doubt, another of the key challenges facing the Intergovernmental Conference, which will have to pay very careful attention to such matters of major public concern as unemployment - I repeat - and social exclusion, the environment and the health of EU citizens.
It is up to us, ladies and gentlemen, to continue the fight unremittingly, to impel public opinion in our wake and to open up new paths for the future. I can only promise you that I will spare no effort and will always be open to your initiatives and guidance. This I say with the confidence that comes from the knowledge that this Parliament has, like the best sailors, always known how to make the most of the prevailing winds, be they favourable or contrary, so as to steer towards a port which may not even be visible.
Our fellow citizens ate today debating in the darkness of uncertainty, Like the European crewmen of Christopher Columbus' caravels, they are returning to us, full of anxiety and doubt. We must reaffirm that we are heading in the right direction, carry on with a firm will and show that amidst today's shadows we already sense the fresh breeze of the morning.
This historic objective will not be achieved - and here I will conclude - unless the role of our Parliament is strengthened. It was Kant who most perceptively said that 'the struggle for Parliament is the struggle for freedom' . Yesterday, today and forever, it is, has been and will be also the struggle for equality and solidarity, the struggle for a future of peace.
Approval of the Minutes
The Minutes of the sittings of Friday, 13 December 1996, Monday, 13 January and Tuesday, 14 January 1997 have been distributed.
Are there any comments?
Mr President, in the Minutes of the sitting of 13 January, my name does not appear on the attendance register - no doubt through some error of my own.
Thank you, Mr Colom i Naval. That will be corrected.
Mr President, the Minutes of 13 January state that I have been appointed as a Member of the European Parliament. In fact, I was elected .
In the United Kingdom, even when a vacancy occurs mid-term in the European Parliament, we do not take the next Member on a party list; we have a by-election.
(Applause)
Thank you, Mr Corbett. I am sure that your remark will be taken into account by the Intergovernmental Conference, if it decides to address the issue - which affects us so profoundly - of establishing a uniform electoral procedure.
Mr President, on page 9 of the Minutes it says that Mr Falconer said that an election had never been held. It should read 'these elections' because I was referring to the Vice-Presidential elections.
Secondly, the Minutes do not record that I objected to the procedure, as you requested, and you then ignored that objection.
Thank you, Mr Falconer. That will be noted. The only thing that I would say is that you did not express your objection when I asked if there were any objections - although I did notice your protest later.
Mr President, the Minutes of Monday do not include my name in the attendance register, but I was present.
That has been noted, Mr Herman. Incidentally, I assume you also voted, so that should appear in the Minutes too.
Mr President, can I remind you that in December a Member of this House was seen to have - and indeed admitted to this House that he had - voted twice in one of the votes, using the card of another Member of this House. You will know that, after discussion in this House, that issue, which is a serious breach of conduct, was referred to the Bureau of Parliament. I ask you, please, to report on what the Bureau of this Parliament decided to do about that gross breach of conduct in this House.
Very well, Mrs Green. I shall gladly read out, for everyone's information, the last two paragraphs of the minutes of the Bureau meeting - although, as everyone knows, the Bureau minutes are a public document which is distributed to all Members. I shall read out those last two paragraphs:
'The Bureau heard a statement by the President indicating that, pursuant to Rule 22(3), the Bureau was responsible for matters relating to the conduct of sittings, that the decision taken in the House by Mrs Fontaine precluded the retroactive imposition of sanctions on Mr Pasty, pursuant to Rule 110, and that he would forward a letter to Mr Pasty, drawing attention to the seriousness of the matter and deploring this breach of the basic principles of parliamentary democracy, which undermined the image and dignity of Parliament. The decision as to whether a statement should be made in plenary would be taken by the President of the sitting. The Bureau noted the President's decision, after having heard Mrs Fontaine, who had been in the chair when the incident occurred, and having noted the opinions of the Bureau members, to forward a letter to Mr Pasty, pointing out the imperative need to comply with and enforce the provisions of Rules 117 and 110 of the Rules of Procedure.' So the Bureau's decision, to summarize, is quite simply this: it 'noted the President's decision, after having heard Mrs Fontaine, who had been in the chair when the incident occurred, and having noted the opinions of the Bureau members, to forward a letter to Mr Pasty, pointing out the imperative need to comply with and enforce the provisions of Rules 117 and 110 of the Rules of Procedure' .
Mr President, on a point of order. This decision of the Bureau raises several issues. Firstly, it seems to me, in the light of the Bureau's interpretation of these actions, that it is clear that the President in the Chair at the time acted incorrectly in interpreting the Rules, because what should have happened for a gross breach of conduct was that the Member should have been excluded from the House at that moment. As a result of referring it back to the Bureau, and the Bureau then saying that it cannot act retroactively, it is clear that exclusion is impossible because of an incorrect interpretation by the President in the Chair at the time. That is very much to be regretted and, from my group's point of view, no matter where in this House a Member who cheats in this way sits - whether it be on the left or on the right - in future my group will be asking for immediate exclusion of that Member at the time that the incident occurs. Nothing else will satisfy us.
Secondly, I would ask you to confirm that the letter was sent to the Member concerned and to read to this House that letter so that everyone is aware of exactly what has been said on behalf of this Parliament to a Member who engaged in a breach of conduct in this House.
Mr President, I would stress that the Bureau of Parliament is obviously competent in this matter. At the instigation of Mrs Green, you have announced the Bureau's conclusions. Moreover, you have informed the House of the content of the letter sent to Mr Pasty. I think that reading out that letter, in other words the two paragraphs which we have heard, means that the reprimanding of the Member in question has been made public, which is of course in itself a form of disciplinary action.
Mr President, we all know that interpreting the Rules of Procedure is always an issue that stimulates great debate. That often happens in the Bureau as well. We had a very prolonged discussion on this subject. I cannot accept Mrs Pauline Green's comment. She knows how much I esteem her, but in this instance I disagree with her. I think an elementary regard for the truth demands that we must acknowledge that Mrs Nicole Fontaine did not misinterpret the Rules of Procedure. The Rules gave her the option to impose the penalty of exclusion, leaving it to her discretion. The Rules of Procedure say that the President may . He or she 'may' , Mrs Green, but it is not obligatory. The President on that day, during a very difficult sitting, when we were all very tired, and after discussion with the House, deemed that the matter should be referred back to the Bureau. I do not think she interpreted the Rules incorrectly, she was not obliged to exclude Mr Pasty and I do not think we ought to create the impression that Mrs Fontaine acted wrongly. She judged as she saw fit so that the day in question could end, and the issue then came to the Bureau and we considered it, Mrs Green. I cannot agree with you, you are mistaken there. Look at the Rules of Procedure, where it says may , but without obligation. From then on, if you look at the Rules again, you will see: we debated at length, Mr Kerr is at your side, and we reached our conclusions and the President wrote Mr Pasty the letter, because the time had passed for us to talk about applying the Rule on exclusion.
This is a delicate and difficult matter which concerns the reputation of a Member of the House and that of this House as a whole. We shall hear the five Members who have asked to speak. Mrs Green has asked me for the floor again afterwards. Before giving it to her, I shall set out the presidency's interpretation of this matter.
Mr President, on a point of order. I was present on the occasion that is now being discussed, and it was the first time that I heard a Member admitting openly and apologising to this House for voting incorrectly and voting twice. He probably did not apologise properly but it seems that he was contrite.
I do not want to get into recriminations. As it was a very sensitive vote on the Zimmerman report and a lot of the votes were very close indeed, where does that leave the validity of the actual vote on the report? Are we entitled to a second vote on that report, because I do not know what way Mrs Baldi would have voted had she been present and we do not know whether Mr Pasty exercised Mrs Baldi's vote in the way she would have wanted. Neither do we know how often this occurrence took place, because it was only admitted to when it was pointed out by Mr Tomlinson. A lot of us saw what was going on but the admission only came after the point was made to the Chair.
Those questions should be addressed.
Mrs Malone, one thing should be made quite clear: once the result of a vote has been announced by the President, it cannot be modified. In this case, moreover, Parliament's services have established that the outcome of the vote would have been the same, whether or not this vote was incorrectly cast. The result would have changed by one vote, but the outcome would have been the same. I should therefore be grateful if Members would not persist with this issue. The decision was made, and no one questioned the validity of the vote at the time. Consequently, the result of the vote announced by Mrs Fontaine stands.
Mr President, as regards the result of the vote, I should very much like you to announce the result to the House here once again. If my information is correct, this was a very controversial amendment which was adopted by just one vote, in other words that of Mrs Baldi, who was not in the Chamber. This means that if that vote had not been cast, the amendment would not have been adopted, because it would not have obtained a majority. That does of course make matters even worse. It was a very controversial amendment. I completely fail to understand why further sanctions have not been taken against Mr Pasty in order to prevent this kind of development in future. I should be grateful if you would announce the result of the vote here again, loud and clear, so that we all know if you are actually in the right. It was a roll-call vote, so that is possible.
Mrs van Dijk, I would ask you to take account of what I have just said. I pointed out, firstly, that Parliament's services have established that the act in question did not affect the outcome of the vote. I also made it clear that, under Parliament's Rules of Procedure, once the result of a vote has been announced, it cannot be changed. I would also ask you to bear in mind the fact that no objections were made concerning this vote when the Minutes were submitted for approval on the following day.
Mr President, I do not gladly intervene in this kind of discussion, but this is a serious matter where the reputation of Parliament is at stake. I was not present at the vote in question, so I do not wish to comment on what took place on the Thursday of the last part-session. I wish to comment on the Rules of Procedure. Neither Rule 117 nor Rule 110 makes any mention of the Bureau. So all the references in this discussion to the Bureau are not in accordance with the Rules of Procedure. The Rules only mention the President.
My question is thus a direct one to you, Mr President. Rule 110 states that in cases such as this, the President may, after giving formal notice, move that Parliament pass a vote of censure against the Member concerned. Can I interpret your comments, Mr President, as meaning that you have just given formal notice to the Member concerned, pursuant to Rule 110, and that you have thereby taken your responsibility under the Rules? I should be grateful for some clarification from you on this point.
Before giving the floor to Mrs Fontaine, I shall answer the question which Mr de Vries put to me directly. I shall refer to Rule 110, since Rule 117 specifically states that any infringement of Rule 117 shall be dealt with in accordance with Rule 110. Rule 110 states that: ' In serious cases of disorder, the President may - may , in other words, it is left to the discretion of the President of the sitting - after giving formal notice, move, either immediately or no later than the next sitting - it has to be on the same day or the following day, therefore - that Parliament pass a vote of censure which shall automatically involve immediate exclusion from the Chamber and suspension for two to five days' .
It is clear, therefore, that the President of the sitting is required to exercise his or her powers in accordance with the seriousness of the incident. I recall - since I was present at the sitting in question - that someone in the Chamber expressed the view that the matter should be referred to the Rules Committee, but that no one called at the time for the exclusion of the Member concerned, and that it was thought to be sufficient to refer the matter to the Bureau. Perhaps the House did not remember that there is a deadline, but it is my understanding - and this is the prerogative of the President or the Rules Committee - that once those two days have passed, it is not possible, according to the Rules, to take the disciplinary action provided for by Rule 110. And my interpretation coincides with that which former President Hänsch asked to be minuted. Our interpretations are therefore in agreement. Nevertheless, I give an undertaking that the Minutes of today's sitting will be sent to the Rules Committee, so that it can examine this interpretation, if it thinks fit. As things stand, however, both Mr Hänsch and I take the view that Rule 110 establishes a clear deadline. Moreover, I would remind the House that, pursuant to Rule 110(2), ' Parliament shall decide whether to take such disciplinary action at a time to be decided by the President, which shall be either at the sitting during which the events in question occurred or at one of the three following sittings' . Naturally, however, the disciplinary action has to be proposed on the same day or the following day.
Consequently, neither the Bureau nor Mr Hänsch, in application of their powers, was able to take disciplinary action in this case. I would repeat that, if the feeling is that this situation should be changed, it will be changed by the appropriate means, which is via the Committee on the Rules of Procedure. Hence the Bureau considered - and I have read out the minutes of its meeting - that Mr Hänsch, in application of his powers to ensure order in the Chamber, was fully authorized to send a letter to the Member concerned.
You are asking me to read out that letter. I would make the point that if I read out Mr Hänsch's letter, then I must also read out Mr Pasty's reply, and for a very clear reason: anyone who is facing an accusation has the right to be heard, and naturally the Rules provide for such an opportunity for self-defence.
In these circumstances, and in view of the fact that the Rules do not specify whether or not the letters should be read out, I shall leave that decision to the House.
Mr President, I indicated clearly at the beginning that I wanted to speak. I want to make two important points. As far as Rule 110 is concerned, it is absolutely clear what the situation is. They are Rules that we have discussed over a long period of time and the question is really the interpretation of the Bureau as to what constitutes 'the next sitting' . The next sitting is, in fact, today - the first occasion when we can deal with the matter. It is very clear in the Rules that Parliament decides.
We all know that 'one person, one vote' is absolutely central to the work of this Parliament and I have to say to you, Mr President - and I hope you will listen very carefully - that you are the fifth president of the European Parliament that I have raised this issue with. For twelve years there has been a practice in this Parliament, which some people jokingly describe as 'playing the piano' . This is the first time there has been an investigation carried out by the presidency which has identified a Member who eventually - reluctantly - admitted guilt.
The other important point is that, at a great deal of public expense, this European Parliament sends representatives as international observers all over the world - to Africa and to Eastern Europe, for example. Only a week ago I, as the representative of the Socialist Group, Mr Stasi of the Group of the European People's Party and Mrs André-Léonard of the Liberal Group, returned from the first multi-party legislative elections in Chad. Our main concern as observers was to make sure that there was no cheating and no one taking part in those elections voting more than once. Unless we are capable of implementing our own Rules, some of us in the European Parliament will call upon the international community, including the Joint Assembly of the Lomé Convention, to investigate the democratic practices in this Chamber itself.
Thank you, Mr McGowan. I now put to the House my proposal to read out the letters in question.
(Parliament agreed to the proposal) I shall therefore read out the letters.
Mr President, I am delighted you are going to read the letter. May I say that I believe that if you were to read an exchange of letters, that would be entirely inappropriate. We are asking you, as President of this House, to read a letter that was sent by the President of this House to a Member. If there is to be an exchange with you by that Member, that is something entirely different. We want to hear the letter the President sent as a result of an incident in this plenary. The Bureau can then deal with the consequences.
Mrs Green, much as I respect your opinions, it is the President who decides on the content of a vote, and the President must safeguard the right to self-defence of every Member of this House. If a Member chooses to defend himself from an accusation made against him by means of a letter, then the least that we can do as democrats is to listen to his reply. After that, everyone can make up their own minds, but under no circumstances can I deny the right to speak to one our colleagues who is defending himself from an accusation, and I shall not do so. I shall read out both letters.
' Mr Jean Claude Pasty, Member of the European Parliament.
Sir.
I have been informed by Mrs Nicole Fontaine, who presided over the sitting in question, that on Thursday 12 December 1996, during the vote on the report by Mrs Zimmermann on the protection of minors, you cast, to use your own words, a double vote.
This is clearly a serious act, for Rule 117 of the European Parliament's Rules of Procedure states that the right to vote is a personal right, Members casting their votes individually and in person.
After consulting the members of the Bureau, having regard to the provisions of Rules 117 and 110, and pursuant to the duties and responsibilities conferred on the President, notably by Rule 19, I regret to inform you that your conduct during the sitting of Thursday 12 December 1996 constitutes an infringement of Rule 117 and must be considered as a serious case of disorder.
I should furthermore formally remind you that abusing the right to vote in our Parliament imperils the basic principles of parliamentary democracy and thus can only seriously damage our Parliament's image and the dignity of its Members.
I remain, etc.'
I have received a letter from Mr Pasty which reads as follows:
' Mr President.
On 9 January 1997 your predecessor, Mr Klaus Hänsch, sent me a letter with reference number 00090 concerning the vote on Mrs Zimmermann's report on the protection of children on Thursday 12 December 1996. I cannot accept the terms of this letter.
The letter as it is worded raises a serious ethical issue as it gives the impression that I intentionally cast a double vote, an extremely serious act, when actually I merely committed a simple technical error for which, as I stated in plenary, I am entirely responsible.
(Mixed reactions) This letter, signed by Mr Hänsch, because of the assumptions it makes and the motives it imputes, is in my view a very serious slander by the President of the institution. I am therefore entitled to wonder what the real reasons behind this letter are and what its purpose is.
(Mixed reactions) I call on you to consider withdrawing this letter and replacing it with a letter which accords more closely with the facts.
I remain, Mr President, etc.'
It goes without saying that the President cannot and must not withdraw a letter that has been sent. That letter was sent, and a reply has been received. That being the case, the only decision that remains to be taken is to refer the matter to the Rules Committee to establish what legal position this Parliament should adopt when a case like this occurs.
Two Members have asked to speak on this matter. Then we shall continue with the agenda.
Mr President, I have no intention of prolonging this debate, but having been in the chair at the time and had the very difficult task of dealing with this matter, I feel I owe Members a word or two of explanation.
It was, I recall, during the last sitting of December, immediately before the Christmas recess, that this incident occurred. A number of Members asked for a check to be carried out, which I immediately did, with the results of which you know.
As Mr Anastassopoulos has rightly said, the wording of Rule 110 is extremely clear. The President may exclude a Member. That is clearly stated, and I believe that the word 'may' and its equivalents in all the other languages mean the same.
I felt, for reasons which may well be open to question, that no purpose would be served by excluding the Member concerned immediately. And, Mr de Vries, I would simply remind you that Rule 22(3) stipulates that 'the Bureau shall consider decisions relating to the conduct of sittings' .
That is why I felt I should act on the suggestion, made - if I remember rightly, and the Minutes will bear me out - by Mr Tomlinson, that the matter should be referred to the Bureau. This was a very sensible suggestion in such a difficult situation.
I therefore asked that the matter be referred to the Bureau immediately. As is apparent, swift action was taken, because the meeting of the Bureau that immediately followed - the last chaired by Klaus Hänsch as President - considered the matter, with the result you know.
Let me immediately reassure Mrs van Dijk: we did of course take steps to determine whether the outcome of the vote in question, on Amendment No 13 to Mrs Zimmermann's report, would have been different. I am very happy to say that it would not.
That, ladies and gentlemen, is what I wanted to say about this matter.
Mr President, I should like to make it absolutely clear that I do not challenge the action or the decision made by Mrs Fontaine in the Chair. I may disagree with her interpretation but I do not challenge that she acted according to the Rules and I recognize Mr Anastassopoulos' heroic defence of his colleague in the Bureau. I have no challenge to Mrs Fontaine even though I may disagree with her interpretation.
However, I am appalled at the letter from Mr Pasty which you read.
Let us be clear that what happened in this House was seen by many Members of this House. It is not something which took place in a private room where there could be different interpretations of what happened. No one can vote in his own place and in someone else's and do it accidentally! This is completely unacceptable, Mr President.
There has been a clear breach of the Rules. If we had had from the Member concerned - whom, as you will have noticed, I did not name in my opening remarks - a clear apology to this House following the letter from President Hänsch, we could have closed the incident. But I have to ask you now what you are doing as President of this House to deal with an attack on the presidency of this House by an individual Member seen to cheat in the voting in this House. Your integrity as President and our integrity as Members are at stake.
Mrs Green, I proposed to the House - and the House approved my proposal - to read out Mr Pasty's letter as well, just as any letter of self-defence would be read out. And under no circumstances can this right to self-defence be restricted. However, the fact that I read out his letter does not mean that I accept or endorse what he said in his own defence.
I have already made it quite clear what the Bureau's decisions were - which fully endorse former President Hänsch's action - and I therefore have no need to reiterate what the Bureau said at the time.
This is clearly a delicate matter. The fact that, instead of taking a decision, the President of the sitting preferred to refer the matter to the Bureau, has raised the question - and is raising the question again today - of which is the responsible body and what is the appropriate procedure for resolving such matters. The responsible body is the Committee on the Rules of Procedure. I shall therefore refer this matter to the Rules Committee, so that in the light of this case, for which there is no precedent, it can refine the relevant provisions of the Rules, if it considers that appropriate.
For the present, nothing more can be done, and this matter is now closed.
Mr Martens, I shall give you the floor, but I would ask you not to reopen this matter.
I should like to make two very brief points. I was present in the Chamber at the time of the incident, and it is correct that Mr Tomlinson proposed that the matter be referred to the Bureau. Mrs Fontaine did that with the agreement of the House. Secondly, your decision to refer the matter now to the Committee on the Rules of Procedure is the right one, in my view.
Thank you, Mr Martens.
(Parliament approved the Minutes)
Mr President, for the past half an hour I have been asking to speak on the Rules of Procedure, but you have repeatedly given the floor to Mrs Green, who has taken up half an hour by talking about her own affairs. Now I too wish to refer to the Rules, since I too am a Member of this House. Even those of us who sit on the right are entitled to speak!
Mrs Muscardini, this matter is closed. We are not going to reopen it with any more speeches.
Mr President, I am referring to the official seated on your right, who perhaps has no eyes to see this area of the Chamber, but who has looked at me five or six times. I am asking to be allowed to speak in this House like everyone else. Otherwise we shall remain in the Chamber and not move from it!
Mrs Muscardini, I gave the floor to everyone who asked to speak the first time round.
Mr President, I do not wish to speak on the discussion. I wish to speak on the Rules of Procedure, not the discussion!
Mrs Muscardini, the officials advise the President, who conducts the sitting in the way he thinks most appropriate. Of course, he may make mistakes, but he does try to move forward with the agenda.
Election of Quaestors (continuation)
We now come to the results of the second ballot for the election of Quaestors:
Members voting: 449 Blank or void: 13 Votes cast: 436 Absolute majority: 219
The results are as follows:
Mr Bardong: 225 votes Mr Killilea: 182 votes Mr Paasio: 216 votes Mr Viola: 171 votes
Mr Bardong has thus obtained an absolute majority of the votes cast, and I congratulate him on his election.
Two seats remain to be filled. It is therefore necessary to hold a third ballot. I would remind the House that, in the third ballot, a relative majority is sufficient for election to the seats that remain to be filled. The ballot papers and envelopes have been distributed. Since there are now only two seats to be filled, Members may not indicate more than two names. In the event of a tie, the eldest candidates will be declared elected.
(The vote was taken) I would ask the tellers to go to Room 3 on the second floor to count the votes.
Dublin European Council - Irish presidency - WTO Conference
The next item is the joint debate on:
the report by the Council and the statement by the Commission on the meeting of the European Council of 1314 December 1996 in Dublin; -the statement by the President-in-Office of the Council on the six months of the Irish presidency, including the outcome of the Conference of the World Trade Organization in Singapore (9-13 December 1996).I give the floor to Mr Bruton, President-in-Office of the Council.
Mr President, at the outset I would like to congratulate you on your election and also pay tribute to Mr Hänsch for his excellent work when he held the office that you have now assumed. The Irish presidency of the European Union, which has just concluded, was characterized by very close cooperation with Parliament. There were about 40 separate meetings between Irish Ministers representing the presidency and various committees of Parliament.
I think it is fair to say that the Irish presidency proved to be a success. If that is so, I believe it is so because we, in the presidency, listened closely to what Parliament was saying and tried to the best of our ability to translate the democratic mandate that you represent into concrete action at Council level.
We also were very anxious to ensure during our presidency that the citizens of Europe could actually understand the work we were doing and would identify with it; that they would say to themselves: this means something to us. That is why, at the very outset of the presidency we took four phrases that would summarize in very understandable language what we were trying to do. These were: secure jobs in Europe, safer streets in Europe, sound money in the pockets and purses of Europeans and peace for Europe, between Europe and its neighbours, and amongst its neighbours. I am glad to say that we made progress during the six months on each of those four themes which are themes that everybody in Europe can understand as meaning something to them and their lives. My report to Parliament here today will refer back to those four themes.
First of all, on the theme of sound money, it is fair to say that we made substantial progress at the Dublin Summit on the preparations for economic and monetary union. In particular, the agreement on the Stability and Growth Pact, the agreement on the new Exchange Rate Mechanism and on the legal status of the Euro, which were concluded at the end of the Irish presidency were a major step towards sound money in the pockets and purses of Europeans. I would particularly like to pay tribute to my colleague, Prime Minister Jean-Claude Juncker, of Luxembourg, for his contribution at the meeting in Dublin to what we achieved.
On the question of safer streets in Europe, we were particularly successful. Here we were dealing with a problem which is very much in the minds of Europeans: the safety that they experience, or do not experience, when they leave their homes, or even within their homes, from organized crime. We all know that there is an increase in the level of violent crime. There is perhaps not an increase in the absolute level of reported offences, but we have seen an increasing degree of violence associated with such offences as are committed. A lot of this violent crime is associated with an increased traffic in illicit drugs.
I am glad to say that during the Irish presidency we achieved substantial movement forward in making the streets, and indeed the rural areas, of Europe safer for our citizens. We agreed a resolution on serious illicit drug trafficking. We agreed a joint action on the approximation of laws and practices of police, customs services and administrative authorities in the fight against drug addiction and illegal drug trafficking. We agreed a five-year programme to assist people who are drug-dependent at the moment to reduce their dependency and to reduce the incidence of drug dependency, and we agreed a programme of closer cooperation between our customs authorities and business in the fight against drugs so that the border-free Europe that we have created will not be something that can be easily exploited by those engaged in crime. Furthermore, we took a very important decision in Dublin when we agreed to commission a major report on organized crime, which the Dutch presidency will receive in April this year.
The other important objective is that of secure jobs for Europeans. In a real sense that represents the biggest challenge of all. If people are dependent on drugs and as a result of being dependent on drugs create a market for criminals, in many cases that is because they have no other way of making their life tolerable. They have no employment, no hope, no sense of dignity, no sense that their lives mean anything, and in an attempt to blot all that out, they turn to narcotics. If you look, for example, at the use of heroin in Dublin, the city I am most familiar with, there is a very close correlation between the level of long-term unemployment in a particular and closely identifiable geographical area, and the level of heroin abuse. Heroin abuse is confined to areas of long-term unemployment. Soft drugs - other drugs - are to be found everywhere, but heroin directly relates closely to longterm unemployment. That shows that there is a link between the problem of unemployment and many of the other problems we encounter as a society.
We adopted the Dublin Declaration on Employment. That declaration recognizes that at the end of the day the primary responsibility for the creation of employment rests, in the first place, with national governments, but in practice, with the market economy. It rests with firms and individuals, either improving their own training capacity so that they become more employable or, if they are firms, expanding their markets so that they need more people working for them.
It is an illusion to pretend that political institutions can solve the employment problem. They cannot, whether they be national institutions or European institutions. We should not raise expectations that bear no accord with reality. There is a risk with declarations about employment. We are engaged in a process of self-delusion if we believe that by adopting declarations or even spending large sums of money, we, as politicians, are going to solve the employment problem. We are not. We may improve the framework, we may improve the setting in which people will make the decisions that will create the jobs. But it is on the shoulders of people themselves that the big responsibility lies.
In my view, the most important action we can take as far as employment is concerned is in the area of education and retraining. I believe that is the biggest challenge for the European Union. Education is an area where traditionally the European Union has stood back and regarded that as, firstly, a national responsibility. We have, on the other hand, been very involved in the area of training. But is there really a clear distinction in the modern world between training and education? Is not all training educational and, in a sense, does not all education have a training dimension?
In a sense perhaps, if we are to talk in a profound way about making Europeans more employable, we have to talk about improving their skills, their education and their attitudes of mind.
Increasingly in a modern world that is governed by information technology and advances in science it is not one's ability to do something that determines how employable one is. It is one's ability to think, to communicate, to arrange facts in a particular configuration and to process information. That is what determines one's employability. That capacity is not something that you train people to have, it is something that you educate people to have - educating people, if you like, to find the strength that is already within them; educating them to realize that most of us only achieve 10 % of our potential and encouraging them to discover the remaining 90 %. That is the challenge of employment in Europe: encouraging Europeans to have more confidence in their own ability. That is the profound challenge as far as employment is concerned.
While I share the disappointment in Parliament that we have not provided funds for the TENs, let us not pretend that it is the crucial issue as far as employment is concerned: it is not! It is at the level of education and training that the problem of employment for Europeans - the employability of Europeans - into the 21st century will be determined.
I wish to refer, finally, to the fourth priority I mentioned, which was a peaceful Europe and peace between Europe and its neighbours and around Europe. It is fair to say that during the Irish presidency Europe became more recognized as a player in the Middle East peace process, as a result of the first Dublin Summit. I am glad that, perhaps in part as a result of Europe's involvement, we have now at last reached the point where this morning an agreement on Hebron was initialled between Prime Minister Netanyahu and President Arafat.
We have also seen a qualitative improvement in our relationship with the United States during the Irish presidency. The action taken by the President of the United States in regard to suspension of the operation of Title 3 of the Helms-Burton act can be directly traced to the success of the pre-Christmas Summit between the European Union and the United States.
We are handing the presidency on to the Netherlands, one of the founding members of the European Union. I am very confident that it will do an excellent job - and it is already doing so. It is very important that we should do everything possible to ensure that the Treaty is concluded in Amsterdam. If it is not concluded in Amsterdam on time as planned, the whole process of enlargement will be postponed and all the strategic considerations flowing from it will be left unaddressed.
Everybody is aware that the timing of elections in different countries has a bearing on decision-making. But if decisions have to be made - and they do have to be made - it is probably better to make them in a month than it is to take four months to make them. I do not believe that there is any great case for prolonging the agony. We know that some of the decisions on the table will be unpleasant for all of us - not the same ones for each country, of course. We might as well do the job in Amsterdam as postpone it, and I hope that is what happens.
I wish to conclude my few remarks here by saying that Europe, as I see it, has been looking inward for the last three or four years: we have been looking inward at the project of a single currency, the project of a new Treaty, the project of the single internal market. Our thinking is very introspective - and necessarily so - because unless we get things in order internally we shall not be able to take external action. But I hope that the next phase of Europe's development will be more outward-looking once we have got this business out of the way. There are major philosophical, cultural and ethical challenges facing the world in respect of which Europe can, and should, be a major player.
If I were to state the major challenge currently facing European politicians it is not the question of what instruments we find to deal with the problems of the single currency, or what the precise relationship is between Parliament and the Commission or between the Council and Parliament. Those sorts of issues are important to all of us here, but perhaps they are not very important to our citizens. What is important is: do our citizens understand the philosophical, ethical and cultural project in which we are engaged for the 21st century? Do we understand the ethical issue that is posed for us by the huge increase in population in Africa, the problem of poor people surrounding this increasingly small island of privilege which is Europe? Do we understand, and have we a means of coping with, the ethical questions that arise in regard to the way in which we are using up so much of the resources of the world? If we do a demographic projection forward 50 years, we know we cannot continue doing so or allowing other countries to do so. There is, if you like, a demographic and an environmental time bomb which we need to defuse and we need to have a sense of understanding that enables us to do that.
Through technology we have created a global market: money can now move within seconds from one part of the world to the other. But, as all of us know, markets are not based on rules alone, they are based on a shared ethic. Unless there is a shared cultural understanding of the basis of business, no business will be possible in the long term.
Do we have a global ethic? Do we understand the ethics of business on a world-wide scale, or is the global marketplace that we have created going to be an area empty of ethical principles where people simply exploit one another without any concern for the consequences?
Do we understand this, as we inevitably rush towards ever higher incomes for people who are at the very top of the scale in terms of their capacity to exploit this global marketplace? Do we understand that this means that there are still a large number of people who are completely left behind? Is it not the case that, in a sense, globalization is adding to income inequality in Europe? And what is that doing to the solidarity that is so necessary for Europeans to feel a sense of identity, a sense of citizenship? Has the underlying sense of what we are caught up with the global reality? Each of us has a sense, if you scratch us hard enough, of what we are: Irish patriots, French patriots, British patriots, Scottish patriots or whatever. Is that sense of what we are - this very nationallycentred sense of what we are - really a relevant form of definition for a world which is now global, where people of one ethnic group can move physically within 24 hours and, in terms of their transactions, within a millisecond, from one culture to another? This form of self-definition, this cultural identity that we retain from pre-war years, is not actually adequate to the world we have created in the global marketplace.
Once the IGC is out of the way and the single currency is established - no minor task I admit - the debate in Europe is going to move into an area of philosophy, culture and ethics. If it moves into that area the public will become much more interested in Europe than they are today. The gap between citizens and the Institutions will be narrowed, because then we will be talking about things that people themselves worry about and we will be defining Europe in terms that directly affect the sort of philosophical sense that people have of the relevance of their own lives. That is the challenge for Europe in the years ahead.
(Applause)
Thank you for your statement, Mr Bruton, and for your kind opening words to the Chair. I now give the floor to Mr Santer, on behalf of the Commission.
Mr President, Prime Minister, ladies and gentlemen, summarizing the achievements of the Irish presidency is an agreeable task. Once again, a small country has shown that it can provide a great presidency. The Irish presidency has taken the initiative in many areas; it has adopted carefully thought-out objectives. I cannot cover them all, the more so since I believe that the end product of these efforts is well reflected in the agenda of the Dublin Council, which made this a major event.
A month later, we must judge it by the yardstick of our great objectives for the European Union. Has it taken us further down the road towards closer and closer union between the nations of Europe? Has it helped to bring the Union closer to its citizens? And has it laid the foundations of the Community's future on the threshold of its enlargement?
To all these questions, my answer is yes - but I must immediately add that Europe needs more. We must push on, persevere unceasingly. That applies to the single currency, it applies to employment, it applies to cooperation on internal and judicial affairs. And it applies to the Intergovernmental Conference, which is now moving into the finishing straight.
Mr President, I have always said that the single currency would happen, and that it would happen on time. And the Dublin Council has removed some more of the obstacles from the road ahead. The message is a very positive one: the two Regulations on the legal status of the euro have been approved in principle and can now be finalized, the first being due to come into force this year and the second by 1998, when the Council has ruled on which Member States will be participating in the euro zone.
The European Council has approved the new exchange mechanism, designed to safeguard the unity of the single market between the countries which join the single currency from 1 January 1999 and those which do not - the ins, the pre-ins and the outs. The agreement reached on the growth and stability pact, especially, has blown away the last few clouds and made the prospects for monetary union even brighter. We were able to agree on the necessary compromise - a good compromise. Budgetary policies are now provided with a suitable framework, proof that the political will remains firm. That will is in line with the internal budgetary efforts that the States are making, and here again I repeat the conviction I have had from the outset: growth is returning, and, provided that the Member States do not relax their efforts, there will be a large number of countries participating in the euro zone from 1 January 1999.
The agreement on the growth stability pact, then, is the strongest signal this Council has given us in monetary matters, a stimulus to optimism. It is a signal, too, that has been received by all the economic and financial actors in Europe and elsewhere. Everyone now knows that the euro will be a fact of life from 1 January 1999. Indeed, by a happy coincidence, the designs for the future euro banknotes were presented at this same Council, giving a recognizable face to Europe's currency, and demonstrating the very tangible nature of this project of ours, which concerns every European and is a tool in the struggle for jobs. Let me state very clearly that, for me, the European currency is a means, not an end, one of the weapons with which we can fight the battle for employment.
Mr President, we must leave no avenue unexplored in our efforts to increase employment. That is the real message of the pact of confidence for employment: nothing must be left undone that will promote employment. And I congratulate the Irish presidency on its unstinting efforts, to which the Dublin declaration on employment bears witness. Cooperation between the Commission and the presidency has been exemplary and fruitful, focusing on the objectives of the pact of confidence for employment. My specific purpose in concluding that pact was to mobilize all the European actors, at every level. There are strong signs that this concept is taking concrete form, and those signs are a powerful incentive to further progress, above all as far as the Member States are concerned. It is up to them to carry out the reforms. If they also combine forces and coordinate their efforts, there will be a multiplier effect at European level.
In accordance with the Essen conclusions, the Council has adopted the second joint report on employment - another step towards joint mobilization, as indeed is the decision to set up the Committee on Employment and the Job Market, which is to play an important part in assisting the Council to prepare and implement the European employment strategy. We must move forward together towards the modernization of our economies. And instead of cultivating gloom, let us put the spotlight on those who get things done, those who get moving! Out there on the ground, people are taking action, and that is why the territorial pacts were so well received in Europe's regions. The European Council decided to launch and finance some sixty such pacts.
The social partners are moving, too, and, for the first time in the history of the Community, unions and employers have presented a joint declaration at a European Council meeting. They are currently negotiating at European level on work organization and flexibility.
The single market is also among the priorities of the pact of confidence for employment. I am not going to summarize the progress made under the Irish presidency. We need not only to perfect the internal market, the single market, but also to exploit its full potential. There are substantial untapped reserves of growth and employment: I have therefore undertaken to present to the European Council in Amsterdam in June a plan of action and a detailed timetable for achieving this objective before 1 January 1999. My intention is to restore the dynamism of the single market with specific, priority proposals designed to make good all the existing shortcomings.
We must also ensure that all the criteria for the proper functioning of this market have been satisfied. If its full potential is to be exploited it will be necessary, for example, to make sure that undertakings are fully informed of the new opportunities arising. The presidency has secured the adoption of the third multiannual programme for small- and medium-sized enterprises. I welcome that, because the SMEs have a critical role in employment: they must be made aware that the single market is their theatre of operations, too, not just the preserve of big business.
Mr President, if there is one area in which the Irish presidency has made an exemplary contribution, that area is justice and internal affairs. If the fight against drugs is a public priority, it was an Irish priority too, and Dublin has shown that it was a European priority. Four programmes have been adopted that are designed to strengthen cooperation in the area of justice and internal affairs: GROTIUS, SHERLOCK, VOISIN and STOP. If it proves possible for these programmes to be launched during the present year, the credit for that must go to Ireland.
The same applies to advances in the fight against organized crime, which, as we know, recognizes no frontiers. Our Member States must have a sense of solidarity, and show it. The Council has decided to set up a high-level group responsible for drawing up a plan of action to a tight timetable. I am aware of a growing sense of optimism in this respect. That could be a good omen for the IGC, which is why this trend now needs to be reflected by positive action. I know you share my conviction: if we finally equip ourselves with the weapons to fight this war, Europeans will take notice.
Now, Mr President, I come to the matters that will determine the institutional future of the European Union. At the end of six months' intensive work, the presidency's text has enabled us to see these matters more clearly. We must pay tribute to the Irish presidency for selecting and applying the best possible method over these past six months. I have also been impressed by the commitment to the Intergovernmental Conference of Parliament's representatives, Mrs Guigou and Mr Brok, and I am very pleased, incidentally, that the European Parliament and the Commission see eye to eye on many points. But we must not deceive ourselves: we are still a long way from achieving texts that clearly respond to the concerns of the public and the problems of enlargement. That will be the role of the Dutch presidency, and we shall be discussing it this afternoon.
Mr President, ladies and gentlemen, you also wanted an opportunity to discuss the results of the Ministerial Conference in Singapore. Overall, they are positive. The European Union was able to obtain reaffirmation of the commitments entered into during the Uruguay Round, as we hoped, but those commitments have not been extended, which was the particular aim of those countries that export textile products and agricultural produce. The Singapore declaration on multilateralism and non-discrimination in the services sector is encouraging, as are the agreement on information technology products and the political commitment to telecommunications.
I must not pass over the passage in the ministerial declaration which refers to the initiative on behalf of the less developed countries, because it was the Commission's efforts in Singapore that ensured that the initiative was not simply buried. It is true that neither the question of relations between trade and environment nor that of basic social standards saw the breakthrough for which the Commission was hoping. I remain convinced that the future will enable us to press forward with our ideas, as indeed we can do here and now in the other two areas in which the Union is keenly interested: relations between trade and investment, and relations between trade and national competition rules.
Mr President, we often - too often - hear it said that Europeans distrust Europe. I do not go along with this view - I am profoundly convinced that Europeans are still favourable to Europe. Although it is true that their attitude today is a cautious one, that is because Europe has been presented to them too ideologically over the years. That is not my approach: let's stick to the hard facts, and prove that the Union is working for the benefit of Europeans - then we shall regain their support! That is my political line, the same line as has been adopted by Ireland: the results are there to be seen! The Dutch presidency will follow the same road, and we shall be discussing that this afternoon. Europe has everything to gain from it!
Mr President, on behalf of the Socialist Group, I wish to welcome the Prime Minister of Ireland, John Bruton, to this House today and take the opportunity of both thanking and congratulating him on the excellent work of the Irish Government during the six months it held the presidency of the European Union.
Ireland took over the presidency at a crucial time when the intergovernmental process was in the doldrums, when a concerted effort was needed to try to re-establish its momentum. Whilst my group may have very many criticisms of the draft treaty which came out of the Dublin II summit - and many of these will be aired by my group's specialists later in this debate - there is little doubt that the Irish commitment to and success in producing a draft Treaty covering many of the vital areas under consideration was a very considerable feat, especially given the very real differences which exist between the Member States of the Union on sensitive issues such as: flexibility and qualified majority voting; employment and the social dimension: the third pillar and the fight against drugs; international crime and terrorism; the development of a common foreign and security policy; and enlargement of the Union and much, much more.
Ireland also took over the presidency at a time when the timetable for economic and monetary union demanded action, a time when the concept of EMU was under attack in many Member States and when it would have been simpler and much more comfortable simply to ease off the throttle and wait for the following presidencies to take up the challenge.
I want to pay tribute to Ruairi Quinn who has been the President-in-Office of the Council of Economic and Finance Ministers under the Irish presidency and who was determined not to take the easy option but rather to succeed with his agenda, to reach agreement on the stability pact, to finalize the legal arrangements for the Euro and the structure of the new EMS, all of this at a time when the Irish presidency was engaged with a heavy timetable of Council meetings, with the vexed questions of the budget of the Union for 1997 and at the same time conducting an ambitious series of meetings with this Parliament. I pay tribute to the work of Mr Mitchell, who is here this morning, in that respect. The presidency also met with the committees and political groups in this Parliament, while of course governing Ireland and engaging in the tortuous process of seeking real peace and reconciliation in Northern Ireland.
Perhaps it is to Ireland and its buoyant economy, its expanding potential and its burgeoning confidence that we should look when we ask ourselves why one of the Union's smallest countries should have performed so well in the presidency of the Union. Unlike its big neighbour, Ireland's government - and when we listen to Mr Bruton this morning we understand why - understands the European perspective. It has engaged itself in the processes of the European Union, not just in a very practical sense but through an intellectual examination of Ireland's future prospects and place in the world. That was well demonstrated by Mr Bruton's comments.
I want to turn my attention for a moment to the foreign policy agenda of the Union in the past six months. Ireland has exercised a measured and thoughtful role in this most difficult of areas as well. In this Parliament we have congratulated Foreign Minister Dick Spring for his intelligent and sensitive handling of Europe's role in the Middle East peace process. Once again in contrast to some of the Heads of State in the Union, the Irish presidency operated with a maturity that brought credit on the Union and we thank the Prime Minister for that as well.
We on this side of the House believe that your presidency has been a success. That is not to say of course that we agree with every decision or every statement and Mr Bruton would not expect us to. Far from it, but we are able to see that the Irish presidency was conducted efficiently and effectively in staunch defence of European objectives and with integrity. It has laid the grounds for the Dutch presidency and demonstrated that Europe can play a role internationally. Such a role is crucial at this moment. The President-in-Office will recollect that the European Union played a facilitating role in the Middle East peace process at the Barcelona Conference which launched the Union's Mediterranean policy. As I am sure we all do, I welcome the signing of the Hebron Agreement today.
Given the present tensions in the Eastern Mediterranean, the opportunity now exists for the Union to demonstrate its facilitating role again by using the arena of the Mediterranean Conference to bring together all those involved in the current tension - Turkey, Greece and Cyprus, all involved and committed to the Mediterranean process.
Shortly the Foreign Ministers, including that of Ireland, will meet in the context of the Mediterranean Conference to discuss security issues. I urge them and I hope you will urge them, as the outgoing presidency but part of the Troika of the European Union, to exercise their considerable diplomatic and political leverage to diminish both tension and the desperately dangerous arms race which has now gathered pace in the Eastern Mediterranean. We should be pursuing the item which has been on the agenda for the last two years of demilitarization on the island of Cyprus with as much strength and vigour as they are now pursuing the arms race in the Eastern Mediterranean.
In conclusion, the Irish presidency has laid a firm foundation for the succeeding presidencies on the IGC, on EMU and shown that sensitive diplomacy which recognizes what Europe can do and the role it can play in the present world is something we have to offer. We thank the presidency for that.
Mr President, both the Dublin summit and the Irish presidency were a remarkable success. As the President of the Commission has just said, it has shown once again that the representatives of a small country can provide a great presidency of the European Council. That was certainly the case with Taoiseach John Bruton and his ministers, who have carried out their task efficiently and with a strong sense of conviction towards Europe.
The European currency is now firmly on course - not only because the seven euro banknotes are to be brought into circulation in many countries from 2002, but also because a decision on the stability pact was taken in Dublin.
For us, this stability pact is not a strait-jacket for our economies. On the contrary, we are convinced that it will bring interest rates down and promote economic growth and employment. It is therefore high time for us to persuade our fellow citizens of the fact that this economic and monetary union is the best weapon against the unemployment which is still so radically undermining our society, and I thus believe that the declaration on employment which you have extracted from the European Council, Mr President-in-Office, is a real breakthrough. I know something of the workings of the European Council, and you have achieved a real breakthrough which is a very great success.
It was also decided in Dublin that the Finance Ministers would form a kind of joint economic administration in relation to the European Central Bank. They will have to determine Europe's external relations with other currency areas, in particular the dollar zone. With the single currency, Europe will be able to limit very substantially the monetary upheavals which are disrupting whole sectors of our economies.
The Irish presidency also succeeded in taking the IGC negotiations into a political phase. When the IGC has been successfully concluded in Amsterdam, we shall have to make a start on enlargement. This is of crucial importance for the stability and security of our continent. The peoples of Central and Eastern Europe are nurturing high expectations. I have to say, however, that if the Amsterdam summit does not succeed in organizing the European Union in an efficient, effective and democratic way, it would not be justified to begin these negotiations on enlargement.
That is why some very sensitive issues, such as the composition of the Commission, the powers of the European Parliament, the weighting of votes, majority decision-making in the Council and the competence of the Court of Justice will have to be resolved. European diplomacy must become a genuine instrument of cooperation and collective security. European defence policy must become a reality.
Unfortunately, despite the successes of your presidency regarding external policy, I am bound to say that the positions adopted in Dublin on relations with Russia, for example, on the conflicts in the Great Lakes region and the situation in former Yugoslavia still fall short of a real common foreign and security policy. Because of the absence of political will and the lack of a common view of Europe's vital interests at world level, the conditions are still not in place for Europe to be shaped into a real power which can be a player of equal stature to the United States on the world stage.
There will also have to be adjustments to the regional and agricultural policies and the financing of the Union. The adaptation of this financing is a necessity, so that some Member States are not given the impression that they are having to bear disproportionate costs in relation to enlargement.
The remarkable progress - which is also being accepted in some national ministries - towards a real common police force, a kind of European FBI and a European legal area, augurs well for working together to combat terrorism, drug trafficking and international crime. Here too, we must pay tribute to the Irish presidency. Any initiative which is aimed at tackling justice and internal security issues jointly and subjecting these to democratic controls must be able to count on our support. A key factor for the coming months is that with your document, you have for the first time taken the negotiations into a political phase. I hope that the momentum will not be lost, and that the Dutch presidency will take the helm in the same spirit, though we shall be discussing that shortly.
I congratulate both you and the Commission most sincerely on the outcome of the Dublin summit.
Firstly, Mr President, I should like to congratulate you on your election and wish you every success during your term of office. Cuirimse céad mile fáilte roimh Taoiseach na h'Eireann agus Aire Gnothai na h'Eorpa ata anseo chun deire oifiguil a chuir le Uachtaranacht Eireann don Comhphobail.
I warmly welcome the outgoing President-in-Office of the Council and his European Affairs Minister Gay Mitchell on their formal visit to the European Parliament to bring to a conclusion Ireland's presidency of the Union. We are all very pleased at the success of Ireland's presidency. To the Taoiseach and his colleagues in government and the many hundreds of civil servants who have been involved we say a very sincere thank you and we are very proud of you for a job well done.
I am also pleased to say that the summit in Dublin was one of the more successful summit meetings in recent years. Solid progress was recorded on the four major priorities listed by the Irish presidency at the beginning of its term of office and approved by Parliament. which were the single currency, the fight against crime and drugs, the Intergovernmental Conference and the tackling of unemployment. The establishment of a single currency in less than two years' time is now firmly on course; the stability and growth pact ensures that the financial markets, investors and the general public can all be confident that the Euro will be a stable currency and will not be subject to fluctuations because of short-term policies being pursued by one or more governments within the new currency zone.
I welcome the progress made in Dublin on strengthening cooperation between European Union countries in the fight against organized crime and international drug smuggling. The illegal drug trade is responsible for a great deal of misery in each of our countries and crime against people and property to fund drug habits means that large numbers of our citizens are living in constant fear for their personal safety. Those ultimately responsible for supplying the illegal drugs now available in communities throughout the Union have long operated on an international basis and effective action to curb their activities also demands a coordinated international response.
The Union should allocate resources from its annual budget to intercept smugglers as the drugs are introduced to the Union, to control the distribution of substances used in the manufacture of drugs within the Union and to investigate the money-laundering activities of the drug barons. The draft revision of the Treaties which was presented to the Dublin Summit by the Intergovernmental Conference represents a solid basis from which to proceed to the final and most controversial stage of the negotiations on a new Treaty.
The agreement at the summit on the draft revision of the Treaties was a major breakthrough and a special word of thanks is owed to those involved, in particular the government representative Noel Dorr, for the leading role he played in this respect. One of the issues still to be decided in these negotiations concerns the number of European Commissioners to be appointed in the future. It is vitally important to preserve the political legitimacy of the Commission in all Member States and in the eyes of each national electorate. In the long run this will only be possible if each country has a full seat in the College of Commissioners.
A second institutional issue still to be decided concerns the future operation of the presidency of the Council of Ministers. It has been suggested that the small European countries lack the resources and the ability to undertake the onerous task of presiding over the affairs of the Union and that the present system of rotating the six-month presidencies should be abolished. Well, the record of the Irish presidency during the last six months and in particular during the Dublin Summit, like the previous Irish presidency, demonstrates clearly that smaller Member States can organize efficient and successful presidencies and in many cases can broker agreements which larger Member States are unable to achieve during their presidencies. The experience of the last six months suggests that there is a strong case for preserving the present system of rotating the Council presidency.
Mr President, on behalf of the Liberal Group, I would like to begin by congratulating you and also by congratulating the Taoiseach and his colleagues in government on the excellent conduct of Ireland's six-month presidency of the Union.
It has been a period marked by a strong focus, hard work and considerable success. In the most effective and emphatic way possible, it has given the lie to those who argue that a rotating presidency among all Member States should no longer operate in future.
You have established, Taoiseach, beyond doubt - and in Ireland's case, not for the first time - the capacity of smaller Member States to discharge their responsibilities to good effect, confounding many of those critics at Member State level who argue trenchantly for change.
I would also like to pay tribute to Ireland's public service which, though relatively small in number, has managed to rise to the challenge of preparing and coping with the presidency and, in many instances, chairing many of the 2, 000 and more meetings that are part and parcel of the work of the presidency.
Given the uncertainty that surrounded the issue prior to the Dublin II Summit, perhaps the single most significant political achievement was the agreement of the Stability Pact as part of the necessary preparations for economic and monetary union. As well as obtaining agreement on the legal status of the Euro and the general principles of ERM II, the Irish presidency has maintained and deepened the momentum towards a single currency. Here again, the capacity of smaller Member States to act as honest brokers, mediating between larger states, was well illustrated and underlined by the Irish presidency with the assistance, as has been acknowledged here today, of the Luxembourg Prime Minister.
The Liberal Group, however, is disappointed with the sluggish and begrudging progress to date on a number of the liberalization dossiers, especially in telecommunications and postal services. This is not a direct failure of the presidency but rather a failure of the collective will of the Council itself. More disturbingly it is a failure to appreciate the competitive dynamics of a more open global economy - of which the Taoiseach spoke so eloquently - an issue which, if not addressed, would cost Europe jobs in the long-run rather than protect European jobs, as many of the proponents of the current status quo seem to believe.
It is in the area of the intergovernmental conference that the Irish presidency has passed on its greatest legacy. The draft treaty is marked by both ambition and realism and is a credit to its main author, Mr Noel Dorr. However, at the institutional level and on the question of flexibility, we are disappointed that more progress has not been made. It would be unfortunate if, in the end, we were bounced into ill-thought-out or ill-conceived solutions without due reflection and debate because this will be crucial to our effective ability to cope with enlargement - a point, again, which the Taoiseach quite correctly emphasized as the next major challenge beyond the IGC.
Mr President, although there is no Irish contingent in my group at present - but there is an associated party, which incidentally forms part of the Irish Government - I also wish to express my group's thanks for the work of the Irish team at the head of the Council presidency.
Mr Bruton makes profound and brilliant speeches, and his Minister for European Affairs has conducted his relations with the European Parliament in an exemplary way.
Having said that, I must also express my group's concern and disappointment at the outcome of the summit, although I appreciate that the incoming Dutch presidency will cast a more favourable light on the Irish presidency. And what is the reason for our concern and disappointment? It is the weakness of the proposals concerning the institutional reforms aimed at democratizing the European institutions and improving their operation, above all with a view to enlargement.
We certainly welcome the proposed new chapter on employment, but the draft treaty contains no reference to safeguarding public services or to the orchestration of job-creating policies. We regret the fact that no provision has been made for genuine progress on the issue of citizenship, and we have the impression that the most important decisions on the reforms will be taken at the last minute, without transparency and without directly informing either the citizens or those who represent them, so that they can discuss things in a responsible way.
We do not agree with some of the statements which have been made concerning employment and the rehabilitation policies. We do not believe that the tough budgetary rehabilitation policies that are linked to the introduction of the euro automatically mean an increase in production and jobs. We disagree with that. We believe that they are leading to the growth of unemployment and a corresponding rise in financial speculation. It is essential for speculative financial transactions in Europe to be taxed.
There are the new possibilities for employment in the environmental and social fields, but they are not enough. We feel that there is a need to reconsider the third stage of economic and monetary union, and to reflect again on the effects which are being produced in some national economies and societies. And we strongly disagree with the thrust of the pact on stability and growth.
Indeed, the pact on stability and growth will impose conditions on the future budgetary policies of national governments and give rise to serious problems for some Member States.
With regard to a citizens' Europe, we support the measures to combat drug trafficking - and the campaign against the laundering of profits from drug trafficking must be stepped up - but we regret the fact that the decision to create a European observatory for racism and xenophobia has not been taken.
On external relations, we fully agree with the approach adopted to the Palestine question, but we regret the excessive tolerance and understanding shown towards the Turkish Government. The Turkish Government's record on respect for human rights does not justify it being treated in this way, since it is increasingly violating the human rights of its citizens and especially those of the Kurdish people.
We should also like to see more decisive action to promote cooperation between the European Union and Cuba, with full reciprocal guarantees, and with a view to fostering democracy in that country.
I do not have time to say more, Mr President-in-Office, but I wish to say that our criticisms are made in good faith, and that we hope that your excellent work bears fruit in the future at the Intergovernmental Conference. I shall end by saying, without a trace of irony: may God help us in these difficult times, since we are unable to trust in Europe's institutions alone.
Mr President, ladies and gentlemen, do you recall the atmosphere in December? How we looked forward, Mr Santer, to the presents that we were due to receive in Dublin! Then everything was suddenly very festive - I must admit that I only saw it on television myself - and it was time to hand out the gifts. The Euro-Santas opened their sacks and distributed presents as the cameras rolled.
Do you remember? John Major was pleased because he got everything he had wanted. Mr Chirac said that Dublin had given us an image of a new Europe. Chancellor Kohl made some suitably seasonal remarks about the caravan moving on. Mr Bruton and Mr Santer, I am glad to say, spared a thought for those people excluded by society, and said that unemployment was unacceptably high and respected no national borders. Everyone was so happy and content and full of Christmas spirit, it was almost too good to be true.
The words that came into my mind at the time were different: very different indeed, and more honest. They were spoken not by any of the representatives at the summit, but by someone else altogether. Politics, this person said, could be defined as the implementation of economic goals with the help of legislation. The speaker was Kurt Tucholsky in 1919, and he represented no government, but he might have said the same thing had he been sitting round the afternoon tea table in Dublin Castle. His incisive comment accurately reflects what became of the desperately needed and much-heralded project of reform. It became a project to assist the functioning of the economy even further; a project in which basic universal rights have been reduced to mere aspirations and - as Mr Bruton said - postponed to some indeterminate date in the future; a project that limits the Eastern European countries' involvement in Europe to the role of auxiliary policemen in the fight against organized crime.
Of course, the main theme in Dublin was growth. I also wish to see growth, and plenty of it - but growth of a very different kind. Instead of growing profits and growing environmental damage, I wish to see growth in democracy and social justice, and a more sensible approach to the environment. I wish to see Europe growing and therefore I wish to see it as an entity, and those objectives are linked, neither takes precedence over the other.
This kind of Europe urgently needs a basis of democracy and the rule of law for the benefit of its people. The document that was drawn up for the Intergovernmental Conference also refers to the benefit of the people, but only on the title page. The text itself really has very little to do with democracy: it proposes no increase in transparency or consultation, no increase in rights of participation, nor in democratic control.
I ask you: is it not deceitful for the Heads of Government to play the role of European democrats at home and then to support undemocratic goings-on in Dublin? The truth is that the stability pact which was agreed in Dublin is a kind of works constitution for what might be called the European Union plc - a company governed by rigid stability rules, according to a code of its own. Firstly, the EU as a location for business is sacrosanct, and protecting and promoting it as such is our highest duty. Secondly, economic interests are guaranteed a free rein. No one can be obliged against their better judgement to protect the environment or to defend social and democratic rights.
Everything else will be taken care of by Europol and the euro, as if the euro and Europol were actually the key, the instant cure for all our problems, as if securing these two things would really benefit the people.
No one who was genuinely pro-European could wish to have that kind of Europe!
Mr President, ladies and gentlemen, now that the European Council in Dublin has finally got the single currency up and running, I shall confine my remarks to the work done at the Intergovernmental Conference.
As we said previously, in a resolution during December, the draft of the Treaty as revised by the Irish presidency - which I congratulate - has the great merit of providing a progress report on the IGC, which features a total deadlock in the field of institutional reforms and a complete absence of any will to move forward on the part of certain governments.
My group believes that no one can afford the luxury of a wait-and-see policy, which involves the risk of last-minute bargaining, with uncertain and unpredictable results and, a fortiori, a threat not only to enlargement, which would be bad enough, but also to the future of the Union in general.
We are convinced that Parliament must conceive a strategy, over and above its role of making suggestions, which it must of course continue. What should be the strategy of this House over the remaining six months, apart from the notable efforts of our two observers and the adoption of our resolutions? A question which is all the more relevant in that the assent procedure does not apply to the results of the negotiations.
I think it worth reminding the House that, on the occasion of the last enlargement, it undertook not to accept any further enlargements without sweeping institutional reforms. That means, among other things, a genuine procedure of codecision between the European Parliament and the Council, the abolition of the unanimous vote, the establishment of the Commission at the centre of the Union's institutional system and a tougher cooperation clause to prevent any future deadlock or paralysis.
In conclusion, I should like to call formally upon President Santer to align the Commission with Parliament in this battle. The Commission is, de facto, the guardian of the Treaties. It would be incurring a serious responsibility if it were to fail to caution public opinion and the Member States against the dangers of any enlargement which is not preceded by a genuine institutional reform.
Mr President, the European Council in Dublin once again highlighted the disagreement between those States for which the single currency is merely an instrument of economic regulation and those for which it is a central element of policy.
In aligning themselves with the German arguments, which favour upgrading the workforce rather than a policy designed to give fresh impetus to global demand, some French leaders are committing a fateful strategic error and a major economic misjudgment.
What benefit can there be for France, or for the United States or the United Kingdom, in bringing about the creation of a massive central European bloc under the control of a Germany which a traditional balance-of-power policy would make it easy to contain? European integration has changed its nature. The utopia of Jean Monnet has given way to an area of widespread rivalries, a gigantic poker game in which the stake is European hegemony. A new strategy for an old objective!
Furthermore, the stability pact, to which the word 'growth' has been added for the sake of expediency, is tending to establish an economic model which is extraordinarily rigid and constricting for the Member States. Thus, not only would their monetary policy be imposed upon them - the same would apply to their budgetary, fiscal and social policies, in other words virtually all their policies. In the business world, assets only exist if they are profitable.
General De Gaulle once said that policy in France was not just a matter of money. Those who claim that everything should be left to market forces are really burying their heads in the sand. In the face of this obvious truth, the participants in the Dublin talks have resigned themselves to soft growth and relocation, fully aware of the evil consequences that this policy of abandonment will have for employment and social cohesion.
Ladies and gentlemen, you know that the criteria for the single currency will be nowhere near being satisfied in 1997 and that the real decision will not be taken until the French general election in 1998. At any time, whatever decision may be taken, the French people can be asked to give its opinion in a referendum on Europe. That is something you cannot change!
Mr President, I wish to begin by congratulating the Taoiseach, the Tánaiste, Mr De Rossa and also Minister Mitchell and Irish civil servants for clearly demonstrating once and for all that a small nation can not only shoulder the responsibility of hosting the EU presidency but can discharge its task with great success.
During the last six months the Irish presidency accelerated the momentum towards a single currency; it identified an integrated European employment strategy covering macroeconomic policy and structural reform; it laid the basis for major initiatives in ensuring effective European cooperation against organized crime in general and drugtrafficking in particular and, equally importantly, it provided us with the remarkably simple and readable draft Treaty text identifying the alternative choices that we face.
As we ponder these choices, the latest European buzzword has been thrown into the debate by the Commission and Member States - that of flexibility. Is this latest concept the ideal instant quick-fix to help us overcome our difficulties or is it a Trojan Horse designed to undermine the drive towards an ultimate federal Union? I fear that it is the latter, especially if it offers a system which multiplies opt-outs and potential fragmentation rather than unity of purpose. The integrity of the Union requires all who believe in it to proceed together along the same road and in the same direction, as clearly set out by our founding fathers.
This core integrity is more important than massaging the nationalist egos of recalcitrant Member States who have been, and will continue to be, a barrier to progress. It will not be an acceptable excuse that we halt the march to Union by sacrificing important principles in order to keep some or other blocking Member State on board.
We should remember the experience of Maastricht. We weakened our commitment to the Social Charter and single currency in order to achieve a consensus. However, the price for compromising our position was not agreement, it was opt-out and a weakened text.
For these reasons, I am wary of John Major's definition of flexibility earlier this week. It indicates that a majority of Member States might be allowed to proceed with closer integration, provided they have the consent of disagreeing Member States. That is not flexibility, that is a dictatorship of a minority over a majority. This central issue has to be faced sooner rather than later. The ultimate goal of Union sought by the overwhelming majority of Member States cannot be held to ransom indefinitely. Those who do not share our vision should be told once and for all that we do not intend creating structures for multiple opt-outs. Instead we will create structures where they can opt out totally if they so wish and allow the rest of us to pursue our shared vision of a united Europe unimpeded. I hope that the slogan of the Dutch presidency will become 'opt in or opt out' .
Mr President, ladies and gentlemen, Mr President-in-Office, the Dublin summit will probably be remembered as an important step towards the achievement of economic and monetary union, a major political objective for Europe, on the planned date of 1 January 1999. So we must pay tribute, Mr President-in-Office, to the work done under your leadership during the past six months of the Irish presidency.
Apart from the significant progress achieved in the monetary field, the Irish presidency - in line with its stated priorities - has succeeded in achieving a broad consensus on the approaches to be adopted in future with regard to employment policy, and on improving the future coordination of activities to combat the drug trade, organized crime, terrorism and the sexual exploitation of children. We must therefore congratulate the Irish presidency on its excellent results, and thank it for the efforts it has made to achieve those results.
The conclusion of the stability and growth pact, which can be seen as a decisive step towards the introduction of the single currency, will no doubt be the most striking achievement of this summit in terms of its impact on the future of European integration.
A Gallup poll conducted in four States of the European Union - Germany, the United Kingdom, France and Italy - clearly shows that our fellow citizens are in no doubt as to the magnitude of the issue at stake, whether they view it with enthusiasm or apprehension. And that issue is not purely technical or economic, but political in the strongest sense of the word.
The introduction of the single currency, the euro, at the dawn of the twenty-first century, is an acid test we cannot evade. If the process is not completed, European integration will be no more than it is today - a single market and a customs union, but one that tends to merge more and more into a vast free trade area, open and exposed to all the currents of globalization. But if the process succeeds, then the European Union, strengthened by the new solidarity and disciplines created by monetary union, will become a true economic power on the international scene, and then, with the benefit of its reformed institutions, a political power too. We are talking not just about a development but about a real change in the process of European integration.
If we want that change to be a success, we need the process of the reform of the European institutions to move forward in step with it. That process has now been prepared by the intergovernmental conference, but has not yet really begun. It will be up to the Dutch presidency to take over the baton and ensure that the Amsterdam summit is the counterpart, for the institutions, of what the Dublin summit has been for the currency.
Mr President, I should like to add my congratulations to the Irish Government on the excellent way in which it has conducted the presidency. I shall devote my one minute to the institutional question.
As it would appear from the final declaration from Dublin, this issue has in fact hardly been touched on, and that need not surprise us, because the Irish presidency has put forward few proposals on the subject, taking the view that the most important and most delicate institutional matters should be left to the final round of negotiations. This means that we may have many hopes, but also must have many fears, and that in any case we must be very vigilant. One point where vigilance is required is the danger that third pillar matters may be removed from the third pillar - not to the first, but to an institutional limbo where no individual parliament can then exercise controls.
Mr President, all European Councils have a story behind them and some will go down in history.
Of course, the Dublin Summit had its own story. In particular it had its predecessors, such as the meeting which had been held in Nuremberg and the Kohl-Chirac letter, which overshadowed the document issued by the Irish presidency - another antecedent - the final declaration of a presidency which had the merit of trying to bring out the social aspects. There was also the Ecofin meeting which provided a lot of material for political decisions, in terms of principle and technical bases, and the histories of declarations made by the leading members of Member States' governments which, as rarely happens, fleshed out and clarified options as to coming summits at which decisions must be taken. I do not know whether, given the story behind it, Dublin will go down in the history of summits, but what seems to be true is that a lot of technical terrain was uncovered when we were really looking for the opportunity and possibility of taking political decisions and a large number of recommendations for the European Council of the coming presidency, the Dutch one.
The stability pact and reinforced convergency will remain issues if Dublin goes into history, because the principles of a stability pact were approved (and a growth pact too) which is, as Mrs Roth amply called it, a recession pact, since it defines the conditions in which recession might be used to make up for deficits which are considered excessive.
It was also decided to defer all decisions concerning enlargement and employment, because enlargement cannot disturb the road towards a single currency, which is now a final decision, as the unemployed who so often have been called the priority of priorities should and could hope for.
But once again the real economy was absent from the European Council, the actual social situation experienced by the people of Europe, and the social fight was not at the forefront of the options taken, options which are prepared to overcome those obstacles, which should be made smaller. But no. They will mark the future of that construction and will contribute decisively to the stories and the history of future summits.
Mr President, I would like to welcome our Taoiseach, Mr Bruton, here and congratulate the Irish presidency, including our civil servants, on the hard work they have put in. I agree about the rotating presidency; it should continue. However, having said that, I do not agree with the outcome.
I do not think anything the Irish presidency did halted efforts to make the European Union a military superpower or to stop the widening of the gap between rich and poor, which is the likely outcome of EMU. 'Adapting the European Union for the Benefit of its Peoples' is the title given to the document outlining the draft changes of the Treaty. This is totally misleading. Some changes to the security section of the document propose greater militarization of the European Union. The only people who would benefit from this would be the arms manufacturers. It is a tragedy that the Irish Government failed, and in fact, did not even try, to have adequate safeguards included in the draft changes to protect Irish neutrality and did not propose that the objective of disarmament be written into the Treaty. In fact, the draft changes would deepen the European Union's relationship with the nuclear armed Western European Union and pave the way for the eventual merger between the two bodies.
The Stability Pact for the EMU, brokered in Dublin, is not something to be joyful about, although furthering the battle against unemployment was a stated objective of the Irish presidency. It played second fiddle to the rush to get agreement on the Euro. Mr Quinn, the Finance Minister, has described EMU as fundamentally a political project, but he has failed to identify any political benefits which will come from it, or allay fears that it will simply widen the gap between rich and poor. I also believe it will be an act of folly for Ireland to join EMU if Britain remains outside, as appears increasingly likely. Less than one-third of Ireland's trade is with the probable founding countries of EMU, while 70 % of it is with Britain and the rest of the world.
Mr President, I also want to say hello to the Taoiseach and thank him for his marvellous, spontaneous remarks here today. I think congratulations have already been extended. You can see, Taoiseach, the respect Members here have for what you and your colleagues have done during the Irish presidency. It must certainly be a source of great encouragement to you. I am very proud of what you have achieved and you should rightly be proud of a job very well done. I think this summit will be judged a resounding success at many levels. I will just single out three different areas.
Firstly, the Irish presidency was entrusted with the task of producing a draft treaty to replace Maastricht. Not only did you do this on time, as promised, but you also came forward with a 140-page document which, unlike the present Treaty, can be easily read by ordinary citizens and, most importantly, they can make sense of it on that first reading.
Secondly, the draft shows that progress has been made at the IGC on a number of key institutional questions. Foremost amongst these is the recognition of the need to further democratize decision-making.
I particularly welcome the commitment to streamline the codecision procedure, thus putting both sides of the European Union legislature, the Council of Ministers representing the Member States and us, in the European Parliament, representing the people, on a truly equal footing.
I also welcome the commitment to extend the scope of codecision. I acknowledge, however, that these are merely commitments in principle. They will have to be fleshed out. I hope that the ambition shown by the Irish presidency, culminating in the draft treaty, can now be fulfilled in time for the Amsterdam Summit.
The second main area of success was undoubtedly EMU. Many speakers have alluded to this. Progress was made on the new European monetary system, the legal status of the Euro, and the Stability and Growth Pact. Had these decisions been fudged, the entire EMU project would have been undermined. It is vital that these successes are now accompanied by further measures which strengthen democratic control, protect the rights of consumers and fully inform ordinary people about the changeover to the single currency so that the prophets of doom will not be proved right. If the EMU is to win public confidence, this must be done. The explanation must be available, it must be clear and it must be transmitted by a willing media.
Finally, I welcome the Dublin Declaration on Employment. This declaration is one of the most significant signs that I have seen, as a Parliamentarian, that our demands can influence the direction of the European Council. Mr Santer will tell you that time after time after time, we talk here about employment. Now we see action in the form of this Dublin Declaration on Employment.
The declaration must now be followed up by real action as set out in specific instruments, realistic targets and effective timetables. The European Union must aim for greater coordination of employment policies and a growthorientated macro-economic policy. The Dutch presidency must follow on with specific measures on improving education, more relevant training, Community-based employment initiatives and giving priority to youth unemployment and life-long learning. Taoiseach, you have mentioned the importance of training and education and the connection with drug-taking in cities such as Dublin. I appreciate that you actually understand the demands and needs of the ordinary people.
Again, I congratulate you and wish you well. I am glad to see that the Irish media are here in force this month. I hope that they will report back so that the Irish public will be informed of the high esteem in which our leadership is held.
Mr President, there are a number of key issues on the basis of which one can assess Dublin and the Dublin document, and the first of these is openness. What have we achieved on this? We have Article 189b on codecision based on common rules, but no real progress. With regard to bringing the Union closer to its citizens, there is a statement on extending the acquis communautaire . Not one decision is being given back to the Member States, something which Mr Santer has repeatedly said would be desirable, however. On democracy, there is to be codecision in a number of areas which we do not yet know about, but less parliamentary democracy overall, because more powers are being given to the EU. On employment, incentive measures are to be implemented, but there are no jobs to replace those being lost in the adjustment to the third stage of economic and monetary union. On enlargement, it can presumably be expected that a few wealthy Central and Eastern European countries or the richest among them will be able to join in 2005, but there is no mention of speeding up enlargement to include them all. And on the environment, there are some fine words, but no real changes are being made, except that the procedure established by the Court of Justice - which ruled that the environmental guarantee was unlawful and turned it into a derogation, whereby the Commission had to approve any divergences in the Member States - is now actually being confirmed. So that is a real step backwards.
As regards the six key areas, or six key issues, identified by Denmark, one has to say that no progress is being made. On the contrary, we are getting everything we do not want: Union citizenship, police, armed forces, a single currency and resources for a federal state, and it will hardly surprise you, Mr President, that I am unable to support that.
Mr President, ladies and gentlemen, there are three points I should like to raise in connection with this morning's debate. I don't see that the Irish presidency has all that much to be complacent about. Its muchvaunted monetary policy is costing us extremely dear, and the pact for employment is in conflict with market forces in the context of the shackles imposed by monetary union. The real problem, the problem of the undervaluation of the dollar, has never been addressed.
We also hear much about successes on the law and order front. Well, I can tell you that in 1950 France recorded 250, 000 crimes and offences within her territory. In 1995, that figure had risen to 4.5 million. That trend is the same in most European countries, and no significant decrease has been recorded this year. The President-in-Office said a little while ago that the need to make life tolerable might explain a degree of delinquency, and especially the urge to take drugs. But, in this area, I believe that what makes life hard to tolerate is this civilization of enlightenment, cold, hard enlightenment that disregards the needs of human warmth, needs that are satisfied by a sense of family, by religious faith and by the greatly underrated sentiment of patriotism.
Mr President, the presidency of these last six months, of which Dublin II was the summit in both senses of the word, has been the presidency of a small country. As a Luxemburger I welcome the success of the Irish presidency, which proves, if proof were needed, that political commitment to Europe is not dependent on a country's size or the size of its population. In passing, may I say that I also welcome Mr Bruton's recognition of the part played by the Prime Minister of Luxembourg in the Dublin compromise on monetary union.
Ireland's success should convince us that the rotating presidency system remains a valuable one. It gives each Member State, large or small, the chance to show its commitment to Europe and its effectiveness, whatever the size of its government. And I believe there is a lesson to be learned here for the purposes of the institutional discussion at the intergovernmental conference.
Mr President, the process of European integration is slow, and calls for patience. We must not be tempted to create the illusion of a great leap forward. The Dublin summit, for example, resolved nothing as far as employment is concerned. President Santer's pact of confidence for employment, greeted so enthusiastically by this House, did not receive the necessary political boost - nor, as Mr Bruton said, did the plans for the Trans-European Networks.
We, as socialists, remain convinced that employment is the central duty of Europe. It is of course, as Mr Bruton said, a philosophical question, a philosophical choice. Europe will be saved not by profit but by investment, by training, and I agree with what the Irish Prime Minister said about the importance of that subject. Europe will be saved, too, by ecological and social standards. Our citizens do not understand that capitalism, to use that big word, may have been 'civilized' in the twentieth century in a national context but that it cannot be in a European context. Mr President, employment, social standards, economic and social cohesion - we as socialists see these things as forming an indissoluble whole.
A final word, Mr President. I should like to pay particular tribute to the efforts of the Irish presidency in the field of internal security. We, as socialists, want to see much of what we call the third pillar entering the Community domain, and we shall support the efforts made to that end by the future Dutch and Luxemburgish presidencies.
Mr President, ladies and gentlemen, I too should like to thank the Irish presidency. The Taoiseach himself invested a great deal of interest and initiative in the success of the presidency, but in a personal capacity I should also like to say how much I appreciated the good cooperation of Gay Mitchell and Noel Dorr, who made important contributions on employment and the Intergovernmental Conference from the European Parliament's point of view.
The Irish presidency has smoothed the way for the last six months of the negotiations surrounding the Intergovernmental Conference. The agreement that was reached on the outstanding problems in connection with monetary union has freed us to focus our attention on the Intergovernmental Conference. Monetary union is the final cornerstone of economic integration. The next step must be a move towards greater political integration. I believe that this monetary union will help to make Europe more competitive, and will contribute to an increase in stability and the creation of more jobs, and I do not share the view of Mr de Gaulle that monetary union will make one country dominant: on the contrary, monetary union will produce a sensible sharing of responsibility between the Member States of the European Union and will not make any country dominant.
From Parliament's point of view, the Irish presidency has taken an important step in the paper which it has drawn up for the Intergovernmental Conference. In fact, it has proposed a Treaty text that would make codecision the standard procedure for approving legislation. We should like to think that this will be the basis of the negotiating approach under the Dutch presidency, in terms of content and method. The document also proposes an extension of qualified majority voting, which we need if we are to develop the Union's capacity for action and prepare it for enlargement. The letter from Germany and France contains a proposal that this should, in fact, become the norm, from which there would be certain specified exceptions - in other words, the procedure would be reversed. If we could combine these two concepts, we would achieve the breakthrough on institutional reform that we so urgently need.
I have no time to mention many other issues, and in particular the progress which was made on prioritizing thirdpillar policies in the area of foreign affairs and security. Let me mention briefly two further points in the time I have left. We must take care to see that we do not reach a situation in which the role of parliaments is downgraded - and the European Parliament is in the same boat as national parliaments in this respect - nor must we allow the creation of a new third chamber. Above all, we should like to point out that there can be no talk of the success of the Intergovernmental Conference until the European Parliament has full budgetary powers. That will be a key point for us when it comes to evaluating the outcome of the Intergovernmental Conference.
Mr President, the six months of the Irish presidency have been a period of intensive and productive effort. The Dublin European Council last month set a positive seal on the four main priorities announced by the presidency at the start of its term of office. Our group welcomes this and would like to remind the House of these priorities.
They include the following points: the adoption of an important series of measures in the area of justice and home affairs; the progress made in respect of economic and monetary union, for example the approval of the structure of the new exchange rate mechanism; the agreement on the rules establishing the legal framework for the euro; the approval of the principles and main features of the growth and stability pact designed to ensure budgetary rigour in the economic and monetary union; the important results concerning the growth and employment strategy, which led to the adoption of a declaration on employment, in other words a common programme to identify a broad range of measures to be implemented at national and Community level, to strengthen the synergy between the macro-economic and structural policies in the Member States' programmes for employment and growth; and the presentation, as requested by the Florence European Council, of a general outline document for a draft revision of the Treaties, focusing on three main objectives - bringing the Union closer to its citizens, strengthening and broadening the common foreign and security policy, with the aim of achieving greater consistency and efficiency, and ensuring, with an eye to enlargement, the proper functioning of the institutions and the efficiency of the decision-making process. This document represents a sound basis for the negotiations which lie ahead, making it possible - by means of a more determined search for balance and compromise - to achieve the aims and aspirations contained in the preamble, and to arrive at the date set for the ending of the IGC - June 1997 - with a new, updated Treaty on European Union which is equal to the challenges of the twenty-first century, above all the future enlargement.
Mr President, the Irish presidency has other merits, which I shall not list here because time is short. Ireland has now handed over to the Netherlands; let us all unite to contribute in a productive, clear and cohesive way to the next six months of building Europe.
Mr President, because of lack of time, I shall restrict myself to a brief and thus incomplete political assessment of the Ministerial Conference in Singapore. In general terms, one can say that the results were positive. The World Trade Organization has emerged strengthened from the conference. One of the major gains was certainly the reaching of a multilateral agreement on information technology - the key sector for today and the future, which already has a worldwide turnover of USD 400 billion.
The establishment of a working group on public procurement is definitely important. This will enable further proposals to be drawn up on competition, investment and transparency in public spending. Unfortunately, we also have to note that little or no progress has been made on other issues, some of which were among our priorities.
On the environment, we can say that nothing at all has been achieved. Even worse, the subject was hardly mentioned. As regards the social clauses, the situation is that, in terms of our positions, very little has been achieved. But our efforts were not entirely in vain: the fact that the social clause and, in particular, the reference to minimum labour standards were included in the final declaration can be regarded as a victory, given the very strong opposition from the developing countries.
On the institutional side, the fact that the European Parliament was able to put forward its proposals on the spot, for the very first time since GATT came into being, strengthens our role in the general decision-making of the Union. However, it remains the case that Parliament's status at such a conference is unclear. Amongst other things, it does not allow us to exercise real control over the Commission.
We should give our full attention to this aspect in future, especially in the light of the revision of the Treaties, and with a view to the next conference of the World Trade Organization.
Mr President, the Dublin Summit was yet another step towards the exacerbation of poverty and unemployment in the European Union. Ignoring the intense disappointment and indignation felt by European citizens, the leaders of the Union's Member States went ahead and accepted the anti-populist stability pact, disregarded the dramatic consequences for the productive base, employment and social welfare in all the countries, especially the poorer ones, and insisted on imposing the so-called curative policies, in other words intense one-sided austerity, further dislocation of the labour market and strict financial adaptation, which are strangling development.
The Dublin Summit contributed to the further militarization of the European Union, a fact which intensifies the disquiet of Europe's peoples, who are striving for peace and social prosperity and for the dissolution of cold-war relics such as NATO and the Western European Union, peoples which demand binding national referenda to express their opinion and decide for themselves what Europe's future should be.
Concerning enlargement, Mr President, I should like to record my grave concern about the presidency's apparent intention that negotiations on the possible future accession of Cyprus to the European Union should not go ahead exclusively with the legitimate Cyprus Government, a concern whose intensity increases in light of the continuing silence of the European Union's institutional bodies in the face of statements by Turkish government and military agencies threatening military action against Cyprus in response to its reinforcement of its own defence. The European Union must unequivocally condemn this aggressive attitude and action by Turkey.
Mr President, we all know that the WTO has a central role to play in the fair regulation of international trade relations.
The holding of the Singapore Conference thus represents an undeniable advance, valuable in defining agreements that will help to move mankind forward in the right direction. But that conference has highlighted some very different approaches and concepts, especially as regards social standards. To think it sufficient to stress that problem in a final declaration and then go away with a clear conscience, or to believe that it is enough to refer the question to the ILO on the pretext that international trade and social rights should be kept separate, is irresponsible to say the least, especially bearing in mind the limitations of that institution's power to act.
I would call this a retreat forwards. Above all, it demonstrates the political desire of certain Union governments to submerge the question of social standards in the WTO. I take a very dim view of the Union's failure to present a united front. We were not all singing from the same hymn book in this area, which played into the hands of certain developing countries. I take a very dim view of it because the Union could, and should, have done more to achieve the setting-up of a working group on social standards within the WTO.
Mr President, I understand that it is not always easy to arrive at the best compromise at such difficult meetings as Singapore. But I find it shocking, and even pathetic, that developed countries could barter information technologies, whisky and brandy for the exploitation of millions of children who are being forced to work - work to death, in some cases - and whose numbers are still growing according to the ILO itself.
You will understand my reaction, which is that humanity should take precedence over financial gain, a reaction that keeps faith with the values of democracy, solidarity and humanitarianism. My profound desire is that the Union should take strong action against any failure to respect human rights in the field of labour, and that it should not hesitate to take the necessary steps when specific illegal acts become known, as in Burma and elsewhere.
So we have a choice. Either we succeed in introducing social standards into the WTO, or we shall see the proliferation of social struggles in countries regarded as politically and socially stable. What is happening in South Korea today should be seen as a grave warning.
Mr President, the Irish proposal covers issues which are of the utmost importance. There has already been a good deal of debate about these and I have no wish to go over the same ground again. Who could fail to approve in principle of the programmes that have been outlined: on the issue of fundamental rights, for example, or freedom of movement, on strengthening the common foreign and security policy and doing more to combat crime? The people who elected us - and to pre-empt Mr Brok, that means one third of the voters in Austria - also appreciate the importance of all these values and know that we must go on working to maintain and consolidate them. But they know too that the Member States and their representatives are broadly of one mind on the basic issues which the document addresses in detail. What they do not know is what the Intergovernmental Conference will make of the Treaty as a whole, in other words to what extent the Treaty that is arrived at will differ from the one to which they gave their approval.
That is why we regret the fact - which has been mentioned by a number of speakers - that some important practical questions for Europe's future, in particular institutional questions, have been left unresolved for tactical reasons, and discussion of them has been postponed. We do not believe that we shall be able to counter people's anxiety regarding future developments or achieve the much-vaunted goal of transparency if we keep the public in the dark. On the contrary, that would serve to heighten their concern about creeping centralism, as would remarks such as those made by Commissioner Fischler, who told an Austrian newspaper that he would flatly reject the European Parliament being involved in deciding his budget.
Concerns of this nature are also being aroused, however, by the planned extension of majority decision-making and the suggestion from the presidency, in its conclusions on the second Dublin summit, that the legal framework for the introduction of the euro should be based on Article 235 of the EC Treaty. This suggestion, which is being heard more and more frequently and has also been made in a study by Mr Bandet, demonstrates the tendency on the part of the Community, regardless of the formal commitment to subsidiarity, to use dubious legal grounds for laying claim to powers to which we believe it has no right.
Mr President, I also wish to offer my sincere congratulations to the Irish presidency on its success in carrying out the task - which it took on at a difficult time in the life of the Union - of drawing up a draft treaty to serve as the guidelines for the final stage of the negotiations in the Intergovernmental Conference, to which I shall now restrict my comments, as chairman of Parliament's Committee on Institutional Affairs.
Parliament clearly set out its position on the IGC in the two resolutions contained in the Martin/Bourlanges and Dury/Maij-Weggen reports. I would refer Members to those reports, with which they will be familiar.
The guidelines that were approved at the Dublin summit indicate the course to be adopted in the final stage of the negotiations. Given Parliament's wish to be involved in the work of the IGC, we are bound to point out certain inadequacies, ambiguities and shortcomings in this document. The proposals on extending the codecision procedure are imprecise. The IGC is on the right track, but little has actually been decided or laid down.
The subject of majority voting in the Council - which is a crucial issue in the present Union, and will be even more so following enlargement - is not addressed. Nor has much progress been made in setting out precise proposals for combating unemployment, which is the scourge of the European Union and modern civilization as a whole. The document contains other inadequacies, ambiguities and shortcomings. The proposals concerning external policy and the instruments for carrying it out are not bold enough, and the Commission's role in this area is not defined.
There are no clear proposals on the CFSP either, nor any substantial proposals, but only hints, on the subject of European citizenship. And the questions of enhanced cooperation and flexibility, which will probably be the two concepts that will make possible a Union of not only 15 but 20 or more, are dealt with ambiguously. It is to be hoped that during these final six months - the six months of the Dutch presidency - this ambiguity will be eliminated and these concepts will be fleshed out.
Lastly, the European Parliament's relationship with the national parliaments is not clearly defined in these guidelines, which nonetheless constitute a framework which we believe to be very important, and on which we offer our sincere congratulations to the Irish presidency.
Mr President, ladies and gentlemen, I should like to add a few words on the conference in Singapore. It is always a matter of some surprise to me how we in this Parliament, instead of acknowledging the achievements of a major conference such as Dublin or a successful conference like Singapore, manage rather to denigrate that success by making excessive demands. Surely, as the European Parliament, we too must be able once in a while to acknowledge positive results - so that when the people outside hear us, they will see that progress is being made - instead of always using the same negative yardstick. What use is that to anyone? And when the individual speakers come to realize afterwards what thanks they get for adopting such an approach, they will see that they are appreciated only by themselves, and even that appreciation is misplaced.
Together, we experienced a conference in Singapore which opened against a background of heavy scepticism. It was the first conference to review the functioning of the WTO, and the decisions at it were taken by a consensus procedure involving 150 countries. The 15 countries of the European Union, which were represented by the voices of the Council and, in particular, the Commission, could achieve nothing if a single country - Albania, for example, or any of the others - refused its assent. Under such circumstances, the conference was an important and positive milestone as regards the future development of the WTO. I should like to make that point here, and I should also like to convey to the Council my appreciation of the fact that it worked: that we spoke with one voice in Singapore. The person to whom we owe that achievement is Sir Leon Brittan, and I should like to thank him in particular for the committed approach which he took, in close contact, of course, with 15 different ministers who subordinated their own interests to the fact that they had made the Commission their spokesman.
In my opinion, we as a Parliament were, so far as possible, well integrated in the process. We went to Singapore in order to take part, and that should continue to be our practice in future. I am fundamentally grateful for that, even if parliaments never achieve everything they might wish.
We must also be very satisfied as regards the results of the conference. The conclusion of an agreement on information technology products, with the green light for a future deal on telecommunications, is an historic event in terms of the further development of world trade. It will contribute to prosperity and encourage free trade; we can all see it as something extremely positive - and we should be saying so.
My final point is this: of course, the emerging and developing countries are in an extremely difficult situation. We read every day about the troubles which are taking place in those countries and how poverty in their societies is on the increase, and it is understandable that people there should fear that we are seeking, by laying down environmental and social standards, to make them less competitive. What is needed is mouth-to-mouth resuscitation: a real and continuing effort to convince these countries that it is in their own interest for us to move forward together. Singapore was a successful conference. As the European Union, we can take pride in our presence there, and I would only say that if we can sustain this kind of development, we shall also, in the long term, achieve our goal of free world trade.
Mr President, I too would like to talk about Singapore, and I believe we should have had a separate debate on this important subject. I wish to raise in particular the cases of China and Taiwan.
China would rightly complain if - after satisfactory economic negotiations - political objections were raised to its entry. The same logic must apply to Taiwan. Economic negotiations on Taiwan's entry to the WTO could be completed easily - possibly within weeks. They should be. And Taiwan, a major trading power and an important democracy, should be allowed in.
It is unhealthy for the world's trading arrangements to continue to exclude the Republic of China, because of the demands of the People's Republic of China. The difference in this case between a 'Republic' and a 'People's Republic' is like the difference between a jacket and a straitjacket.
Of course we must bring the People's Republic in too - as soon as certain basic conditions have been met. This would strengthen the WTO and help reform in China. Under President Clinton's new China policy the American and European positions are much closer. We in the ELDR Group urge our negotiators to redouble their efforts to achieve a solution to these problems. And if they were not discussed in Singapore we would like to know why.
Mr President, we had Dublin and we had Singapore. In Dublin, the pact of budgetary discipline was adopted. After half a century of Keynesianism we were told that wealth comes from the quest for the grail of the balanced budget. I have studied all the statistical surveys of nineteenth century American public finance and European public finance and I have never come across a balanced budget. It is true that a stability pact has been adopted, with a budgetary criminal law that allows countries found drunk in charge of a budget to be punished for it. Then there was the single currency we have been promised for 1999, and the social clause drafted as if the country of Adam Smith, creator of the universal poverty of nations, could at the same time rediscover ultra-liberalism and talk about social affairs.
Fortunately, we also had Singapore. Clearly, we avoided disaster in Singapore, because we planned to reopen the agriculture file and then didn't. But, Mr Santer, let us not go back to Punta del Este. The United States has adopted the Fair act. In April 1996 it severed the link between production and aid, and it is occupying a position of strength with a view to reopening negotiations at the end of the year 2000. Let us not lag behind, Mr Santer.
It is true that the President-in-Office has told us that an area of philosophy has been created. That is Dublin's great contribution. But I would remind you that Descartes was born in France, published his works in the Low Countries and died in Sweden. He too, along with Spinoza, invented the European area of philosophy, before Dublin.
Mr President, I would like to congratulate the Irish presidency and, in particular, the Prime Minister and the Irish Finance Minister, for the progress that was made on economic and monetary union.
December 1996 will be seen as a watershed for the whole process of economic and monetary union. It was the pivotal point where economic and monetary union went from simply being an aspiration of the European Union to becoming a reality. It will be an important point in Europe's history.
But I want to turn my attention to the Pact for Stability and Growth. Let us not forget that it is called a Pact for Stability and Growth. It is crucial that the agreement that was reached in Dublin is implemented as it is written. I hope that all the people who signed up to that agreement, on the Pact for Stability and Growth, will honour it as it is written and that there will be no rearguard action either by members of the Monetary Committee or the Central Bankers or, indeed, any particular Finance Minister from any major Member State in the European Union to undermine the compromise that was reached in Dublin on that pact. If there is an attempt at any stage to try and change that agreement or make it less rigorous, then this Parliament will roundly condemn it. It is essential that the Irish Prime Minister and the incoming Dutch presidency honour that agreement.
Secondly, I want to turn to something that the Irish Prime Minister, Mr Bruton, said about the role of government in trying to create jobs and boost the economy. I was rather disappointed, given the excellent partnership between the public and the private sectors in Ireland in helping to realise the very high growth rates in Ireland in recent years, that the Prime Minister should say that in a market economy there is little role for government action. The multiplier effect of public investment has a crucial role in boosting growth and boosting employment. If you look at the Irish economy, Prime Minister, you will see that in your own economy the role of public investment has been absolutely crucial in getting the sort of growth rates that you have had in recent years. That is why we need concerted action at European level: a common economic policy, particularly in the field of public investment, so that we can boost growth rates and tackle the unemployment problem.
The final point I want to make is in relation to the way in which we now have a centralized monetary policy and what we do on economic policy. I address this to President Santer and to the Irish Prime Minister. During the course of 1997 it is absolutely essential that the Council, the Commission and this Parliament seek to establish a mechanism as a counterweight to the centralized monetary authority of the European Central Bank so that we have some sort of economic governance within the European Union. That means a strengthened Economic and Finance Committee of Finance Ministers; it means a stronger role for the European Commission; it means a stronger overseeing role for the European Parliament. That must be our objective during 1997. I hope the Commission and the Council will come forward with proposals on this matter.
Mr President, like so many others, I want to congratulate the Irish presidency on the success of its term of office and to say that because smaller countries have fewer resources, the success which they achieve therefore deserves greater commendation. I want to compliment Mr Bruton the Taoiseach , Mr Spring the Tánaiste and Mr Mitchell all of whom worked extremely hard and contributed immensely to that success.
I want also to acknowledge today that it was not just while Mr Bruton was President-in-Office that he was dedicated to the European ideal. All through the years he has promoted the European ideal and been a hard-working and well-informed advocate of European Union. It is particularly important to say that at this time. In his New Year message, speaking to his own people in his own state, he set out as one of his three objectives to work for the creation of a federal Europe. It is easier for us in the institutions to advocate these things; we are expected to do so.
In the years immediately ahead we have three important tasks to accomplish. I refer to the Intergovernmental Conference, the single currency and enlargement. Some of these things, in particular enlargement, will not be achieved without sacrifices by the people who are in the European Union at the present. If we are to achieve success in this area, we cannot do it by making agreements between our own institutions - the Council, Parliament and the Commission. We must win over national public opinion. National and regional parliaments have a very big role to play. That is why I appreciate so much the long-standing service to the European ideal in the Irish context which the present Prime Minister of Ireland Mr Bruton has given and in which he has been well supported by Mr Mitchell.
I want to refer briefly to the statement by Ms McKenna that European monetary union is a bad thing and that Ireland should not be involved. She based this on our trade flows with the United Kingdom and the rest of Europe. Her figures are out of date. Today we export 40 % of our goods to the hard-core countries of the European Union and 28.5 % to the British market. I would remind her that in the 170 years of monetary union with Britain we made less progress than in the 17 years of monetary agreement with the countries of the European Union.
Mr President, I hope you will forgive me, but I see the results of the Irish presidency and the Dublin summit above all in terms of their value as a starting-point for the Dutch presidency, especially when it comes to employment.
Without wishing to criticize the Irish presidency in this respect, I would nevertheless point out that there is so much fog surrounding these issues that I cannot say that things have now been made so clear that nothing can go wrong with the Dutch presidency.
Our aim with the creation of the chapter on employment was that a balance should at least be established between monetary policy, on the one hand, and the policy on growth, employment and cohesion in the Community on the other. When we look at the results of your presidency, I have to say, in any event, that such a balance is not present in the draft treaty.
According to this proposal, employment policy has to be in keeping with the economic guidelines; that is the only thing which is said on the matter, but the reverse must also be the case. That is now precisely the point at issue. One cannot simply continue with an economic and monetary policy without, at the same time, taking account of the effects on employment - and not only on the people who are already in work, but on the many millions who are outside the employment process and who, despite the financial measures taken in recent years, have still not found a job. I hope that this fact will be brought home clearly once again in the summit discussions.
In short, there is a great deal more to be done here, not least because the proposal from the Dutch presidency does indeed suffer from the same fault. The inclusion of the Essen procedure in the treaty, which we now seem to have in mind, is totally inadequate. We also need a timetable and specific aims and indicators. Only then will we be able to overcome the lack of commitment in the declarations.
Finally, I should like to make another comment on the opening statement by Mr Bruton, which contained a plea for more education and training. On the face of it, that is a reasonable point to make, but it is precisely because the Member States have drastically reduced their expenditure on education and training in recent years. That also has a great deal to do with EMU, and now with the stability pact. But I would commend to the House a scientific report which appeared in my own country yesterday and which points out that, however important education and training may be in terms of 'employability' , they do not create a single new job. Here I would quote Mrs Papandreou, the former Commissioner, who told the House that there are now people in Europe who have been trained and retrained six or seven times, and who are still waiting for a job. This point is still being ignored, it is still thought that education and training, that economic stability will automatically lead to employment. That is nonsense, unless there is an accompanying policy aimed specifically at creating jobs. I should like to see Mr Santer's stability pact focusing on that in the first instance.
Mr President, ladies and gentlemen, I wish to speak about the third pillar: about what Dublin has achieved so far in that area, and about our expectations for the Intergovernmental Conference. Our most important project in this respect is Europol. Everything was agreed in the Maastricht Treaty, then long drawn-out negotiations on the convention caused delays, and now the project has become bogged down in ratification procedures in the national parliaments. The fact that Europol is not yet operational is scandalous.
Now it is up to the national parliaments to do their best to give Europol a chance to work.
My second point concerns the growing belief that Europol needs to be given power to act on its own initiative. It would use that power not to displace national police forces, but rather to have optimal scope for action - not as a European FBI, but simply as a European police authority with responsibility for certain serious crimes which have a European dimension.
That is the direction - already mapped out by Parliament - which the Intergovernmental Conference has to take.
My third point is this: we all wish to see substantial sections of the third pillar brought under the Community umbrella. This applies in particular to asylum and immigration, and quite rightly so. When borders within Europe disappear, only Community legislation on asylum will be successful. However, if we take that view, then it is time we made efforts to draft joint asylum legislation. Practical joint legislation on asylum is therefore the third requirement to emerge from the Dublin summit.
Mr President, ladies and gentlemen, I do not always share Mr Nassauer's views, but on this occasion I have to agree with him entirely. It is indeed one of the most shameful results of the Dublin summit - and the fault not of the Irish presidency, in my opinion, but rather of the obstructive approach on the part of certain Member State governments - that ringing declarations are still being made about Europol as the body which is about to crack organized crime in Europe. The fact is that, apart from the ringing declarations, there is no movement at all on Europol.
Europol was supposed to be the magic solution for combating drug-related crime. But is Europol combating drugrelated crime? No.
Europol was supposed to be the magic solution for combating crime involving nuclear materials - an issue, I might add, which has completely disappeared from public debate. Is it the case that nuclear materials are no longer being smuggled in Europe? Probably not, because it is no longer election time in Germany.
It was said at the last summit in Dublin that Europol was to be an instrument for combating the sexual abuse of children, and that action in that area was urgently needed. But no action is being taken.
We in Parliament have long been aware that in the Member States, the reservations over national sovereignty - and that is ultimately what is at issue - are more important than taking effective action against crime at European level.
The members of our group have no hope of a change of attitude in the Council of Ministers or on the part of the Member State governments. It is to you that we look, Mr President of the Commission. You ought to be able to take the initiative, for example by asking the Member States to make operational resources available to your Commission departments which are responsible for third-pillar matters, so that they at least could function effectively.
I am thinking of UCLAF, the anti-fraud unit, which could be much more active in tackling organized crime. If for once the Commission - instead of taking time off to celebrate apparent decisions at summit meetings, which were not really decisions at all - could decide to call on the Member State governments to put deeds before words at long last in the fight against organized crime, then you could be sure, Mr Santer, that we would applaud you. But there will be no applause if you continually issue the kind of statements in which you mention all the things which have been decided but not actually implemented. Be more courageous, and you will have Parliament on your side.
Mr President, in terms of square miles, Ireland is not one the largest Member States of the European Union, but it is a major player in terms of what it has achieved. John Bruton's government deserves every respect for the high level of commitment and ability and the energetic initiatives which it brought to the Council presidency. It built conceptual bridges and demanded practical results, instead of issuing the customary high-sounding but insubstantial declarations. As to whether Dublin's 'performance enhancement' approach also worked in the area of main priority, which is the battle to reduce the figure of 18 million unemployed, it did manage to create a new level of awareness among the Member States and to link a number of measures in order to make them effective.
The measures in question include, firstly, special support for the target groups of the long-term unemployed and unemployed women and young people, involving employment initiatives at local and regional level; secondly, a significant increase in the quality of training and continuing education, to get us in shape for international competition and make us more flexible and mobile; and, thirdly, the implementation of the programmes agreed for SMEs, where sound structures and a capacity for innovation will generate new jobs.
Clearly, we are only at the start of the necessary process of dismantling administrative and fiscal barriers. I would also comment that Mr Santer's confidence pact has been steadily gaining support. Rapprochement between the Member States, which was tried successfully in Essen two years ago and has now been documented in the Dublin declaration, is the best way to achieve greater joint responsibility, coordination and cooperation at European level. There is less reason than ever to oppose a meaningful future Treaty chapter on employment.
Mr President, in my two minutes I wish to focus briefly on one aspect of the outcome of the WTO Conference in Singapore: the question of observance of internationally recognized core labour standards in worldtrading arrangements.
In doing so, I would like to pay tribute to Minister Enda Kenny, the Irish Trade Minister, for his strenuous efforts to achieve a positive consensus position for the Union on this matter in Singapore. That was no easy task given the hostile position of some of our own Member States, not least the United Kingdom, to any mention at all of core labour standards in the final declaration. Some will be disappointed with the paragraph on labour standards which appeared in the final declaration because it does little more than reaffirm a commitment to the principle of such standards, underline the role of the ILO and note the need for continuing collaboration between the ILO and WTO secretariats on this matter. The issue is not made an operational matter within the WTO framework, and I share the frustration of Mr Sainjon in this respect.
But, having been at that conference in Singapore and having witnessed outright the hostility to any mention of these matters from a number of developed as well as developing nations, rather than feeling disappointment, I share the view of Willy De Clercq, the head of our delegation there, that the fact that this matter was not excluded from the negotiations should in itself be counted a success.
The flame has been kept alive. That is not sufficient. The Socialist Group calls upon both the Commission and the Council in their preparatory work for the next ministerial conference - and that needs to begin now - to build upon the reference that we now have to ensure that progress is made on core labour standards, as well as environmental standards, and to ensure that we have world trade which is fair as well as free.
I wish to thank the Irish presidency sincerely for its valuable work on this issue.
Mr President, I wish to begin by congratulating the Irish presidency on the excellent job it has done during the past six months and for its excellent cooperation with the European Parliament, in particular in the area of the environment and in international cooperation, as was the case in Singapore.
Mr President, unfortunately, in Singapore, nothing was done about the environment. The European Parliament has been demonstrating for two years now its total opposition to the lack of decisions concerning the relationship between environment policy and the GATT norms. In Singapore, under the brilliant leadership of Willy Declercq, the European Parliament delegation manifested at all fora the fact that it will not accept that the World Trade Organisation continues to overlook thirty years of international environmental law, continues to ignore the legitimacy of conventions fighting the traffic in endangered species, fighting the tourism of toxic waste, protecting the ozone layer or trying to diminish climatic change.
We cannot continue to accept the secrecy with which the WTO acts, the way in which it deals with nongovernmental organisations. We should like to address a word to the Commission concerning the very important file of trade and environment concerning leg-hold traps. Thanks to Sir Leon Brittan the Commission completely ignored the will of the Council of Ministers and that of the European Parliament in pursuing a policy which does not apply the existing Community law - Regulation 91, and completely ignores the European Parliament's vote, ignores the Council of Environment Ministers which took place in December. Mr Santer, you can be sure that we are going to censor this behaviour by the Commission concerning trade and environment and in particular the issue of leg-hold traps.
Mr President, the Irish presidency was right to highlight the successes that have been achieved in preparing for monetary union. They are to be welcomed. At last, we can appreciate how great the international impact of monetary union is going to be, because we need a stable monetary framework at international level too, after the collapse of the Bretton Woods system. We cannot allow speculators to gain a stranglehold on our economies, any more than we can leave trade and the economy entirely to market forces. So the conference in Singapore was certainly a success as regards the further opening-up of markets and making further progress towards deregulation.
In our view, however, a great deal still remains to be done - and not least by the European Union - if the demands which Parliament has made are to be pursued with vigour. In particular, more progress is needed on achieving fair international trade. Our system of rules is far too underdeveloped, not only in the area of social and environmental standards, but also in relation to the way in which international competition operates. We cannot adopt legislation against monopolies and cartels within the European Union, and then at the same time allow such cartels and monopolies at international level and offer them stability. That is why we need a system of international competition that will help to make fair international trade a reality.
The same is true in the other area to which I referred. Europe must speak with a single voice here - something which it failed to do in Singapore. A presidency and a Commission cannot achieve anything when it becomes clear in Singapore that the European Union is divided on the question of rules in this area. Progress must be made here. We cannot steer a course on the basis that free international trade will continue to be successful and contribute to the growth of national economies because it is based on exploiting human beings and despoiling nature and resources.
We cannot simply now set aside the Lyons employment summit. I can only take a cynical view of the declarations by the G7 Heads of State and Government on exploiting the opportunities offered by globalization, when people and the planet are the victims of such a policy. That is why we need what GATT and the WTO have always sought to achieve: fair international trade, governed by rules, on the lines that we in the European Parliament have always advocated.
Mr President, ladies and gentlemen, I should like to thank all of you for your kind remarks with regard to the Irish presidency and in particular for the well-deserved praise of Minister of State Gay Mitchell who handled relations with Parliament on behalf of the Irish presidency.
I simply wish to make four points in conclusion. This is the second time in my life that I have spoken before the European Parliament, the first being in September. In that debate there was an atmosphere of pervasive pessimism and criticism of the performance of Europe. The atmosphere in this debate is entirely different. It is a positive debate where people are demanding that Europe should do more but in those demands there is the underlying feeling that they are confident that Europe has the capacity to do more. That change of atmosphere from September to January is a great credit to the leadership of Parliament and it is also a sign of health in Europe.
Secondly, the treaty which the Irish presidency presented in draft form in Dublin is a treaty for the people. It is a treaty for the citizens of Europe. It is not a treaty for an economic entity alone. It contains provisions in regard to stronger action on crime and drugs. It contains for the first time provisions in regard to guaranteeing individual human rights. It introduces for the first time into the Treaty the concept of sustainable development, a matter of great importance to all of us who concern ourselves with the environment. It strengthens the provision in the Treaty in regard to the protection of the consumer as opposed to protection of the producer. It also explicitly brings about for the first time a position of equality between the European Parliament and the Council of Ministers in regard to co-decision. These points show that this treaty is bringing Europe closer to its citizens.
(Applause) This brings me to my third point. This treaty has to be ratified. It will not be ratified unless citizens understand that it contains something valuable for them. As was apparent in the debate, this is not a matter about which we can be in the least complacent. In all our discussions of the treaty it is very important that we continue to remember that we must translate the treaty language into something that will actually make people willing to leave their television sets, the place where they are having dinner with their family and go to a polling station somewhere in Europe and vote Yes. That requires an effort of communication. We must not just get it right; but we must also simplify it and make it something that contains an emotional message that people will respond to positively. That is the political challenge that we face.
Finally, I agree very strongly with all those Members who made the point, in particular with regard to Europol, that it is not enough to adopt a treaty or a declaration unless ratification and implementation in the Member States is as strong as the political will to adopt the provision in the first place. In that respect Parliament must be vigilant in regard to any backsliding by individual Member States. I accept all the criticisms directed at Member States in this area of failure to implement declarations. Our record is not brilliant and indeed the record of those who are most eloquent in favour of the adoption of common European positions is often the worst in terms of putting them into practical action, and frequently the record of those who are most critical and slowest in adopting common European positions is often the best in turning them into reality.
(Loud and sustained applause)
I have received nine motions for resolutions pursuant to Rule 37(2).
The vote will take place on Thursday at 12 noon.
The debate is closed.
Election of Quaestors (continuation)
I can announce the results of the third ballot for the election of Quaestors:
Members voting: 464 Blank or void ballots: 9 Votes cast: 455
The results are as follows:
Mr Killilea: 194 votes Mr Paasio: 214 votes Mr Viola: 169 votes
As a result of the third ballot, I declare Mr Paasio and Mr Killilea elected Quaestors of the European Parliament and congratulate them on their election.
Pursuant to Rule 16, the Quaestors will take precedence in the order in which they were elected.
Vote (number and membership of committees)
The next item is the vote on the motion for a resolution (B4-0028/97) on the number and membership of parliamentary committees.
Amendment No 1 has been withdrawn.
I give the floor to Mr Fabre-Aubrespy on a point of order.
Mr President, regarding Amendment No 1, to which you just referred, I should like to thank the honourable Members who agreed to join me in signing it, and I should also like to thank the PPE Group for giving up a seat on the Committee on the Rules of Procedure, the Verification of Credentials and Immunities to enable all the groups to be represented on that committee.
The question raised by the amendment related, in fact, to the representation of all the political groups on the committees. I think you should refer to the Rules Committee the practice which has grown up over the last few years of neutralizing certain committees, which I believe is a violation of Rule 135, which provides for equitable representation of all political groups and Non-Attached Members on committees, without making any distinction between the committees that are not neutralized and those that are. It is not proper that the Conference of Presidents should be able to make a proposal to any parliamentary committee on which one political group is not represented, and of course that applies especially to the Rules Committee. I think that this point should be cleared up and that Rule 135 should be interpreted in its correct sense.
Thank you, Mr Fabre-Aubrespy. I shall consider your request. In any event, as an active substitute member of the Committee on the Rules of Procedure, you know as well as I do that any Member or political group can bring before that committee whatever matters they think fit.
I put the proposal for a decision as a whole to the vote.
(Parliament adopted the decision)
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
Programme of the Dutch presidency and the situation in Serbia
The next item is the statement by the President-in-Office of the Council on the programme of the Dutch presidency, including the situation in Serbia.
I give the floor to Mr van Mierlo, President-in-Office of the Council.
Mr President, ladies and gentlemen, we like to say that Europe is the cradle of democracy, but no one can deny that there is still a gap between the process of European integration and securing democratic legitimation for it. And however we might try to explain this, the fact remains that there is a gap to be bridged.
It is with this in mind that I appear before the House. It is a great honour for me to be here with you, particularly as you elected a new President yesterday. Allow me to congratulate you on your election, Mr President, and to wish you strength and wisdom in your new position.
I hope that our meeting today will lay the foundations for constructive cooperation between the Council and Parliament over the next six months.
The programme for the Dutch presidency has been described as austere, which is an accurate but incomplete description. We are austere because we are ambitious. We are modest not in our aims, but in how we set about them. We do not have either the time or the space to concentrate on a few national priorities. The European agenda is the only one we are pursuing, and I cannot conceive of any greater ambition at the moment than using this agenda to achieve the results that Europe needs.
It was with this in mind that the Netherlands drew up its programme for the next six months, and the energetic work of our Irish predecessors has been of great assistance here. You should already have received the written text of our programme, and I shall focus in my address now on the main policy challenges that are facing us.
We tend to regard the turn of a century as far more important than just the next number in the series. Whichever way one looks at it, it is certainly true that the coming millennium coincides with far-reaching changes in Europe, changes which could finally heal the memory of our darkest hours. This is not just some law of nature taking its course, it is an historic opportunity to be grasped and shaped. It is an opportunity not to be missed. For some years now, we have been discussing the dilemma of whether we should consolidate or expand. Where should our priority lie? Recent events in Europe have shown that we can no longer remain intellectually uncommitted in this debate. No one can go on claiming to support consolidation or enlargement in the secret hope that this will give the alternative less chance. With the fall of the Berlin Wall, enlargement became an historical imperative, but at the same time we realized that we cannot expand without consolidating, so it became a case of doing both.
We are approaching enlargement of the European Union on the largest possible scale, an enlargement that will finally give the Union the right to call itself 'European' . At the same time, we are working on the most intensive policy consolidation that integration will ever face, in the shape of economic and monetary union. We wondered what stage we would have reached in the progress of European integration when we took over the responsibilities of the presidency, and here we are on the threshold of two fundamental changes in European development: enlargement and the establishment of European monetary union. But Europe is not quite ready for them. That is why the Netherlands has two main aims: to produce a treaty in six months, and to produce a treaty of substance, a treaty that will enable us to handle these two changes. Our first concern is therefore the management of the IGC and the management of the run-up to EMU and enlargement. There are also certain foreign policy issues which are of such magnitude and such vital importance for Europe that they simply have to be given priority.
I should like to begin by saying something about the Intergovernmental Conference, EMU and enlargement.
The Intergovernmental Conference is taking place in the run-up to the 21st century, a century which must see an undivided Europe. We are determined that the IGC will be concluded on time and will produce substantial results. Our Irish predecessors have laid solid foundations for this, and further impetus has been provided by France, Germany, Portugal and the Benelux countries. The European Parliament has played an active part, both through its resolutions on IGC issues and through the constructive contributions of its Members - Mr Brok and Mrs Guigou - in the negotiating group.
There is a good deal of work still to be done, starting with the more sensitive areas where little progress has been made, such as institutional reform. I am thinking here of more decision-making by a qualified majority and relations between the institutions, including the European Parliament. Even sensitive issues such as flexibility are going to have to be discussed in more practical terms. Flexibility is the key to eliminating the apparent opposition between consolidation and enlargement. The ability to be flexible should allow scope for both, whereas without flexibility, a much larger Union will grind to a halt. But it is also a medicine to be taken sparingly and carefully: too large a dose, and the Union will fragment.
This will undoubtedly be the most difficult intellectual issue for the IGC to resolve, just as the institutions are going to be the most difficult political problem. We are going to have to take immediate action in both areas in order to fill the blank spaces in Ireland's blueprint as quickly as possible.
We need to maintain the progress we have made in other areas. I am pleased to see the trend towards giving Parliament greater legislative powers, and we shall be strongly supporting this, along with the idea of giving you greater involvement in the appointment of the Commission. Should the gap in European democracy not be closed from both sides? If so, then we need to ask whether and how the national parliaments can play a greater role in Europe, without undermining the position of the European Parliament.
We agree that the Union is finally playing the kind of effective and coherent international role that is in keeping with its position. But this is not to say that a genuine European foreign policy is not proving hard to get off the ground. Why should this be so? The accepted line is that there are major differences in national interests, but are these really as important as is always assumed? On closer inspection, I cannot help feeling that for the few genuine differences that exist, there are also many hypothetical ones. Are the latter sort mainly intended to protect national identities? If so, then what is happening is the opposite of what we claim: policy is not being made for the benefit of interests, but interests are being invented for the benefit of policy. All the more reason to have done with our crippling reliance on unanimity.
Improving our approach towards justice and home affairs - the crucial area of internal security - also needs to be put high on the agenda for early discussion at the IGC. The Union must be able to act more decisively in combating growing transfrontier crime and drug trafficking. The Dublin European Council proposed various measures on which we have already set to work, and we have far from exhausted all the possibilities for increasing practical cooperation between the national authorities in this area.
The formulation of the new treaty is now entering its decisive phase. There will only be a new treaty if everyone makes an effort, and not for the 'honour of Amsterdam' or some such thing: we are the ones whose honour it will be to make Amsterdam a success.
Economic and monetary union is irrevocably on its way towards the third stage. A solid and stable euro is now within our sights, if we can achieve a firm stability and growth pact and agreement on the structure of a new exchange rate mechanism and the legal framework for the euro. This presidency will do everything it can to maintain the dynamism and credibility of the process, first of all by implementing the political decisions taken at Dublin in the fields I have just mentioned.
Let me make our position quite clear on the question of membership. It is quite simple: every country which meets the criteria is welcome - the more the merrier. Enlarging the Union to include the countries of Central and Eastern Europe and the Mediterranean will demand great efforts on their part, but also on ours. For me it is clear that, without strong foundations, the Union will not come through a further substantial enlargement unscathed. The need for substantive results from the Intergovernmental Conference thus lies at the very heart of the Union's preparations, and indeed of our presidency. The applicant countries will need to make intensive preparations for accession, particularly if they are to be able to participate in the internal market properly.
Accession also needs to have the broadest possible support in the countries concerned, and this will not be gained simply by technical, abstract arguments, but by genuine, intensive dialogue. This is how people grow to understand each other, and how expectations can be measured against realities. The disadvantage of the structured dialogue we are now conducting is that it is neither structured nor a dialogue. It is simply an exchange of ideas, and it needs to be brought down to a more practical level by focusing on just one or two problems that have been discussed in detail in advance. This goes for every aspect of integration, from the internal market to subjects such as the constitutional state and good governance.
I have some further comments on the subject of enlargement.
Achieving a peaceful, democratic and prosperous European continent in the next century is no longer a vision, but a political mission to ensure that the forthcoming enlargement is a success. The negotiations will undoubtedly be tough, difficult and long, but what they will essentially be about is the question that is deeply rooted in our European culture: how do you reconcile the principle of 'equal opportunities' with the unequal abilities that we are faced with in reality?
I am aware that the absence of a lasting solution to the Cyprus problem could undermine enlargement as a whole. This being so, and also for the sake of the accession of Cyprus itself, we must ensure that the Union does everything it can to achieve a solution through intensive talks with all those involved, including Turkey, of course. We have already made a start on this, as well as on talks with the United States and the United Nations. It is vital that we should all work to the same agenda, and that there should be no hidden agendas either. I hope that you too will bear this in mind in your relations with that country.
So far I have discussed the IGC, EMU and enlargement, which we see as a strategic triangle. But it does not stop there. The world around us is not waiting to see the outcome of the IGC, any more than our citizens and the economy are. For this reason, we shall be focusing on the continuing development of policy, legislation and the management and government of the Union. You will have read how we intend to do this in our programme for the presidency.
Our major internal challenges are still creating more jobs, good working conditions, personal and public safety, and the protection of our precious environment. Combating racism will be given particular attention this year.
The economic foundation of integration - its faithful workhorse - is still the internal market, whose operation requires our continual care and attention. We must not think of it in isolation. It is not just a question of creating a larger market as we move nearer to a single currency, it is also a question of how the market links up with the environment and the human dimension.
We need to carry on giving close attention to our activities outside the Union, firstly because there are many violent regional conflicts which we cannot ignore, secondly because we need to stay alert to protect the Union's interests as a major economic power, and thirdly because the relationship between politics and economics in international relations has become much more complicated. Taking active measures to support human rights and democracy is also a major focus of our foreign policy, since these ideals lie at the very heart of European culture. However, there are also more practical reasons why we need to have a European policy on human rights, in that it has become more difficult for individual Member States to conduct such a policy effectively on a purely bilateral basis. Support for human rights and democracy also needs to form part of a broad-based and coherent approach to conflict prevention and management.
There are a number of important regional challenges that face us.
First of all there is the Middle East peace process where, for the first time in a long while, we now have, if not a breakthrough, then at least some clear progress. Yesterday evening's agreement on Hebron was an important step on the road to a just and stable peace, and could give the peace process the new momentum which it so desperately needs. I welcome the fact that the European Union has shown in the run-up to this agreement that, working in close cooperation with the parties involved and the United States, it can make a substantial contribution to the peace process which can go beyond providing economic support. Economics and politics cannot be clinically separated here. Without economic support from Europe, the entire negotiation process would clearly be jeopardized, and this gives the Union the right and the duty to play an active political role in the process - not primarily as a negotiator or mediator at the negotiating table, but a political role nonetheless. The recognition given by all the parties to the role played by our special envoy, Mr Moratinos, underlines this fact, and I should like to take this opportunity to express the presidency's appreciation of his commitment and effectiveness.
The role of the European Union in former Yugoslavia is much more overtly political, since many Member States have sent troops there to support the diplomatic and humanitarian efforts. Careful attention and resourcefulness will be needed to maintain the momentum in implementing the peace agreements. The decisions of the Peace Implementation Council in London will be important here.
Some of you have asked me to comment on the resolution before Parliament on former Yugoslavia. Although I naturally do not wish to pre-empt the vote on this resolution, I can assure you that the presidency supports its main thrust. The Council has clearly and repeatedly endorsed the conclusions of the González report and called on President Milosevic to recognize the results of the elections of 17 November. I am currently visiting all the Member States to tell them the presidency's plans and to hear where their specific interests lie. Everyone naturally mentions the situation in Belgrade, and feelings about it are broadly the same everywhere. From the outset I have been, and still am, prepared to go to Belgrade as soon as we feel we can achieve something. But I want to be careful to pick the right moment. Recent reports from Belgrade seem to indicate that Mr Milosevic is gradually starting to listen to what people are saying, particularly the demonstrators. However, there is still a long way to go to democracy in former Yugoslavia, and until a satisfactory result has been achieved in Serbia, the world must keep up the pressure on Mr Milosevic and keep on supporting the opposition and the student movement.
The plan for the post-Barcelona process is a good one and shows great promise for Euro-Mediterranean stability in the broad sense. However, its implementation very much depends on how existing regional conflicts develop, not the least of these being the Middle East peace process. The presidency will certainly be doing everything it can to promote the further development of the post-Barcelona process. We shall not accept the kind of split that is threatening to develop in the Council between the northern and southern Member States, with the southern countries in favour of enlargement in the Mediterranean and the northern countries in favour of enlargement eastwards. Stability in the Mediterranean affects everyone in the Union! Spain, Italy and Greece's neighbours are also our neighbours up here in the north.
That is why we, as a northern country, regard it as a privilege to be able to put this view into action by throwing all our energies into the co-presidency of the Barcelona process.
Successful transatlantic relations remain the cornerstone of our external policy and are another area which must be given our undivided attention if they are to continue to be successful. The situation is no longer as it was in the Cold War, when we were totally dependent on nuclear weapons and the Americans. If we wish to maintain our relations, we are going to have to look after them, nurture them and invest in them. We must not limit transatlantic dialogue to simply business and economics, because at certain times it can be vital for America and Europe to take joint action on the world stage. Europe and America desperately need each other in a world where there are so many sources of instability. In so many fields - whether it be the world trade system, the management of regional crises or relations with Russia - close transatlantic cooperation is the only key to success. Inadequate cooperation, on the other hand, is a recipe for disaster. Where our cultures and interests coincide, we must join forces, for example to protect our common values in terms of human rights. Where there are differences, we must be able to discuss and deal with them. This is why we need to promote transatlantic dialogue and the implementation of the EU-US action plan.
The terrible situation in the Great Lakes region of Africa naturally calls for action from the Union. In addition to providing humanitarian aid, we are going to have to address ourselves increasingly to conflict prevention and management. Here too, talks have already started with America to see whether we can decide on a joint approach to this very difficult issue.
I know that I have by no means covered all our foreign policy areas, but I should like to conclude with a few thoughts on the changing nature of European integration.
For a long time, many people saw European integration as a 'technical abstraction' , and it was regarded as a very marginal topic in the national political debate. The fall of communism and 'Maastricht' have put Europe at the very heart of national politics in all the Member States. Areas of traditional domestic policy have taken on a European dimension, whether people want them to or not, and these developments have dramatically changed the nature of integration. 'Europe' used to mean a technical agenda 'over in Brussels' , but it is now increasingly becoming an accumulation of national sensitivities. This is an extremely difficult and unavoidable, but in my view not entirely negative development. It is difficult, certainly, since it has made the interaction between government and democracy at European and national levels much more complicated. But has not national government also become much more complicated? We have nothing to teach each other on this point!
I often think that the crisis we have in Europe and the impotence we feel are really the sum of all the impotence felt in the Member States, which is why we have so little room for manoeuvre when we come to the negotiating table in Brussels. We have so little leeway at home that we cannot afford to go back with a message that our supporters will not find acceptable. It is difficult and unavoidable, but there is a positive side to it, in that it shows that integration is maturing. What is the point of European integration if it has not taken root in the minds of our citizens, or if it does not affect the things that are important to them? People still find it easier to identify with their own country and their own region, but they are understanding more and more, and they see every day that there are so many things that go beyond what their own country can do. People and Europe are becoming increasingly aware of each other, yet they are still to far too great an extent strangers.
President Vaclav Havel, who made a memorable speech to this House in 1994, had also identified this problem. On reading the Maastricht Treaty, he was astonished at the fact that common ground-rules should be laid down for such a disparate group of countries. He was impressed by the ingenious structure, but he concluded that: ' My reason has been spoken to, but not my heart' . There is a difference between the lifeless letter of the Treaty and the living reality of integration, but the fact remains that the Union is an edifice that has been constructed, and is perceived as such by many people. However, the question for me is whether or not we can expect people to feel anything like passionate about Europe as an edifice. Has our European age not taught us all we need to know about the ambivalent relationship between emotion, statehood and war? And is not this lesson we have learned the very raison d'être for the edifice we call European integration?
Europeans need to be able to identify with the body governing them, but with what I would call rational emotion. We cannot force them to do this, of course, not if our capital cities play 'cat and mouse' with each other and with Brussels, or if democracy competes with itself at national and European levels. And certainly not if Europe makes exaggerated claims, since these simply lead to inevitable failure and thus generate discontent. However, looking no higher than the goals of realpolitik will not work either.
Identification with Europe will only grow if our European edifice can do its job convincingly and if it has democratic legitimation, so it needs to be transparent and accessible too.
It will also help to promote identification with Europe if the national politicians conduct a fair, open and conscientious debate that extends beyond their own borders. The increasing Europeanization of what I referred to earlier as national sensitivities makes this essential.
Do we not now need to develop something like a new culture together? The Treaty, in my view, need not speak to the heart, but it should be much more readable.
The European Union is an edifice, a unique interaction between the supranational level and the Member States. It is also unique in that it is almost easier to say what the European Union is not, rather than what it is. It is something which exists much more in the eyes of the outside world than in the eyes of its own citizens. Making it clear what the Union is, and what it can and must become, is a task which faces all those involved in European integration, not just in the European institutions, but also in the national governments and parliaments.
This, at least, is the view taken by the Dutch presidency.
(Applause)
Thank you, Mr President-in-Office, for your congratulations and for the statement that you have just made.
I now give the floor to Mr van den Broek, on behalf of the Commission.
Mr President, on behalf of President Santer and the whole of the Commission, I should like to add just a few words to the most interesting introduction given by Mr van Mierlo, on which I should like to congratulate him and his team. As you know, President Santer regrets that he is unable to be here this afternoon because he was required to attend Parliament's Committee of Inquiry into BSE.
I shall be quite brief. On 7 January this year, the entire Commission visited The Hague to discuss the Dutch presidency's plans, and it was encouraging to learn from these intensive and very useful talks that we share just the same priorities. It is what you would expect, and is hardly surprising. We all realize that the Dutch presidency has a difficult job ahead of it over the next six months, since there are so many priorities, although there may be slightly more emphasis on the Intergovernmental Conference, from which we are expecting so much and which I have to say I confidently expect to be a success under the Dutch presidency. What is more, Dutch presidencies already have some experience of Intergovernmental Conferences, and I would point out that the birth of the Maastricht Treaty in 1991 was anything but a painless experience. The road to Amsterdam is also sure to be a bumpy one, but it will be worth it. As Mr van Mierlo has already said, the Dutch presidency is highly motivated, and we are firmly convinced that without a successful conclusion in June, Europe will be thrown into reverse instead of moving forward. Certainly, on the subject of enlargement, the Commission promises to have all the preparatory documents for the enlargement process ready by the middle of the year. These will include the recommendations on all ten applications for membership from the countries of Central and Eastern Europe and the Baltic states and the report on the effects of enlargement on various policy areas, in particular the common agricultural policy and regional policy. It also means that a new financial framework will be proposed for the Union's finances after 1999, and a broad policy document will be put forward concerning the enlargement process itself, such as how to conduct the negotiations, what to do about the transitional periods, and so on. In short, the Commission also intends to do its share alongside the work of the presidency. This also applies, of course, for other major areas such as economic and monetary union and the Commission's contribution to the ongoing institutional debate at the Intergovernmental Conference, where we too recognize the importance of 'flexibility' - I support Mr van Mierlo's comments here. You can expect a paper from the Commission on this subject shortly.
The word employment has been mentioned, and I was pleased to hear it. You know how determinedly President Santer and the Commission keep on stressing the added value of having policy convergence in this field. We intend to put forward more detailed proposals in Amsterdam, including an action plan to ensure greater freedom of movement in our common internal market.
On the subject of foreign policy, we support the priorities that Mr van Mierlo described, though I agree with him that there are many more than he had time to mention.
I should like to say a few words about the situation in Belgrade, in view of your motion for a resolution and the questions on the subject that have been addressed to the Commission. It goes without saying - and here too I agree with what Mr van Mierlo said - that the Union and the Commission insist that President Milosevic must carry out all the recommendations of the González committee. It is also self-evident for the Commission that until this happens and until a number of other conditions from the Dayton Agreement have been met, there can be no question of any formal links between the European Union and Belgrade, any cooperation agreements or any technical aid or preferential trade for Belgrade. We have proposals on all these issues on ice, but the current political situation in Belgrade rules out any possibility of acting on them.
I should like once again to congratulate Mr van Mierlo on his introduction and to assure him that he has the full support of President Santer and the entire Commission. We are looking forward to working closely with the presidency.
Mr President, it is an honour and a pleasure for me to be able to welcome the Dutch presidency on behalf of the Socialist Group. My group has great expectations of the presidency, expectations which Mr van Mierlo's speech has just confirmed, and we have no doubts about the European-mindedness of either the Netherlands Government or yourself, Mr van Mierlo. But friends must be able to take criticism as well as praise, and there are a few critical comments I should like to make.
First of all, greater attention needs to be given, as you are well aware, to bridging the gap between Europe and its citizens. The bureaucracy, the endless round of Council meetings and the obscure and incomprehensible deals are hardly likely to fire people with enthusiasm, either in the Netherlands or elsewhere. That is why we hope the Dutch presidency will promote greater openness, greater transparency in decision-making and more consultation, not least with the European Parliament. It is quite ridiculous that we sometimes have to go to Stockholm to find out what happened at a Council meeting. The Netherlands, with its tradition of open and democratic government, has a role to play here, and this also goes for the other problem area, the poor management of the Union's finances. Parliament, the Commission and the Council must work together to ensure that resources are used carefully and correctly. We feel that the Dutch programme lacks specific proposals for improving controls, and indeed I have to say that it lacks specific proposals concerning the Members of Parliament themselves. We need a European statute for all MEPs. We have been calling for this for ten years now, and I think it is high time the Council did something about it. We hope the presidency will take steps to introduce the statute this year.
Europe needs popular support, it needs people to believe in the European ideal again. We can achieve this by ensuring that the Union puts its own house in order, and by pursuing clear policies which produce practical, tangible results. We are naturally pleased with the presidency's plans in the field of employment, because we need more jobs in Europe. Unemployment stands at over 10 % in many Member States, and this naturally provokes activity from the trade unions. The idea that 'EMU equals unemployment' is probably wrong, but then so is the blind pursuit of monetarist objectives. More investment in people, pressing on with shorter working time, greater scope for time off to look after children or for further training or retraining - all these are already in the pipeline and are just waiting to be put into effect. Europe has its own role to play here, in addition to what the Member States are doing. Europe also needs a stronger Community policy on justice and home affairs, which is a prime example of the kind of area about which people are concerned. We are talking here about international crime, combating drugs and racism, and policies on fraud and asylum. At Maastricht, it was planned to bring the third pillar under the first, but I have the impression that the opposite has happened, because there is now more emphasis on the intergovernmental approach, which is not what was intended.
So much for my criticisms. There are, however, some positive points that I should also like to make. We welcome what was said about environment policy, which is an area where we have a very robust agenda, for example in connection with development cooperation. We think it is wonderful that we are gradually adopting a coordinated, integrated approach to the environment and development cooperation. I shall not comment on what the Minister said about the IGC, because this is something we all support.
We feel that Europe is out of kilter, and we need to do everything we can to restore the balance between north and south, not least financially, and between our own interests and international solidarity. We need to work for EMU, but also for employment, the environment and equal opportunities. Of course, we realize that the presidency is also keen to keep its balance and not to slip. But if a tightrope-walker loses his nerve and tries to stand still, he inevitably falls off.
Mr van Mierlo, I wish you courage and inspiration on the rather slack rope in front of you, and I hope to be able to bring you the hearty congratulations of the Socialist Group when I meet you at the other end in June.
Mr President, despite the very upbeat report we have just heard from Mr van Mierlo, on which I should like to congratulate him, the Dutch presidency has not made a very good start. The unnecessary and incomprehensible discussion on the very modest Irish proposals for a joint approach to combating international drug crime indicated a lack of perception on the part of other Member States, and a lack of coordination here in the House.
I very much hope that things will go better for the rest of the presidency, particularly as the Netherlands has always made such a good job of leading the Union in the past. So it has its reputation to maintain.
In 1991, the previous Dutch presidency finally succeeded in concluding the Maastricht Treaty and the Treaty on Economic and Monetary Union. This was a marvellous achievement by the former Prime Minister, Mr Lubbers, and former ministers Mr van den Broek, who is here with us today, and Mr Kok. It is quite remarkable that in our country the defeat of Black Monday, which is no longer even mentioned in Brussels and Strasbourg, seems so much more important than the dual success of December 1991. Is it masochism or a fear of failure? I hope not the latter, because that would be a very bad sign. But I fear it is, since there is little that is new, creative or enterprising in the Dutch programme. The Netherlands is quite happy to look after the shop, it seems, and carry on implementing the current agenda, but there is little evidence of courage or inspiration. The most important task to be completed is the IGC.
What are the main objectives here for us Christian Democrats? On what will we judge the results?
First of all, we feel that the new treaty must make it clear what European citizenship involves, and this is where we wish to see important additions made to the text. We think that no citizen should be discriminated against in the territory of the Union on grounds of race, origin, religion, sex, colour, sexual orientation or disability. So we would like to see something along the lines of Article 1 of the Netherlands Basic Law included in the Amsterdam treaty.
We should also like to see the European institutions forced to adapt their bureaucratic and technocratic methods and operate openly, transparently and democratically. Citizens should have a general right to information, there should be a law on open government, and the European Parliament should have normal powers, since it is ridiculous that 18 years after the first direct elections, Parliament should still not have been given full powers.
The European Union must also clamp down on the harmonization of absurdly detailed legislation and this ridiculous merry-go-round of lawnmowers, measurements for bananas and strawberries and percentages of fat in chocolate. Geelhoed in the Netherlands was right: we need to concentrate on the really important problems, the major international issues of our time - the fight against unemployment, pollution, international crime, drug trafficking and the arms trade. This is why Europol is still chasing stolen cars instead of trying to find abducted children. I also think - and Mrs d'Ancona is quite right here - that we need to put more effort into tackling fraud. Why is there not more cooperation between the national audit bodies and the European Court of Auditors? And we must act more decisively in our foreign policy. We still tend to react like a village with 15 fire brigades, which have to hold endless meetings before they turn out to a fire, so it is not surprising that the United States often gets to the fire first, before we have even finished talking about it.
These are the changes we should like to see in Europe. However, I am very concerned about the attitude of the Netherlands cabinet, which clearly does not agree on a number of crucial points. What is the situation as regards decision-making? Is it true that the VVD is still against an employment policy, while Minister Melkert wishes to take measures in this field? And what about democracy in the Union, given the cabinet's views? Is it true that the VVD ministers in the cabinet have opposed an extension of our budgetary powers, so that only our legislative powers are to be extended? Is it really true that half the European budget is still to be decided undemocratically, even in the future?
Then there is foreign policy. The VVD does not want Europe's powers to be extended in this field, while the other parties do. All these problems and differences of opinion are seriously undermining the Dutch presidency. How can you hope to have a creative, courageous agenda when you are so divided amongst yourselves? There is really not much that is new, creative or enterprising in the Dutch programme.
The PPE Group wishes to see renewal in Europe, and solidarity with the countries of Central and Eastern Europe. We are in favour of unity in diversity and of a strong, decisive, Community-oriented Europe. This has always been the Christian-Democratic line, and it is one which we shall continue to pursue in future.
I feel myself to be Dutch through and through, and I wish to stay that way, but our only guarantee of security and prosperity is to be together with the rest of Europe. I sincerely hope that the Dutch presidency is a success. I would much prefer to be proud of good results than ashamed of bad ones, and for this reason I wish the cabinet greater unity and Mr van Mierlo - of whose European-mindedness I am completely confident - every success and a good deal of strength.
Mr President, the founding father of my country - I am a firm believer in a Europe of nations - was the Prince of Orange from France, who was also the Count of Nassau in Germany. This was the first example of Franco-German cooperation, as it were, and it led to the birth of the Netherlands. When he was in difficulties, Willem van Oranje Nassau used to say in French: ' Il n'y a pas besoin d'espérer pour entreprendre et ni de réussir pour persévérer ' . You do not need to hope in order to try, or to succeed in order to persevere. I would just like to point this out to the Dutch President-in-Office, although the situation now is not as hopeless as it was in 1548. I should like to thank Mr van Mierlo for his philosophical and constructive speech.
You may be primus inter pares for 14 Member States, but given that post-war European idealism has faded and the whole concept of Europe is gradually being eroded, you can no longer afford to hide behind terms such as flexibility and pragmatism. You are aware of this too. After the reunification of Germany, we are now on the threshold of further enlargement, and we have an historic opportunity to ensure that we become more than just an extended trade zone.
Mr President-in-Office, how do you intend to use the same ambivalent policy which the Netherlands applies to drugs as a means of combating crime? Your proposals for consolidation are not clear. Are you or are you not prepared to accept a rotating Benelux Commissioner? How can you claim to be playing a useful role in the Middle East peace process when you have failed to do so up to now in Europe? Once again, it is the United States which is supporting the Serbian opposition and which defused the minor missile crisis on Cyprus.
How inconsistent it is to continue to support human rights violators such as Algeria and Syria, while allowing relations to cool with Turkey, towards which the Union has certain obligations and which deserves a high level of financial support. Is there any area where you are actually taking action under your putative foreign policy? I cannot find any mention of one.
Next, there is the democratic deficit. This does not lie with the European Parliament, but with you! You are the one who is in charge of all this secretive legislation in Europe. However, we shall give you the benefit of the doubt, and ultimately we shall be judging you on the following points. Has the legislative activity of the main European legislator, the Council of Ministers, become as open as that of its fellow legislator, the European Parliament? We do not need to amend the Treaty, simple rules of procedure would be quite enough. And has the social aspect of Europe been maintained by allowing workers a say in legislation?
Moving on to human rights, you criticize China, but it would make more sense to criticize Suriname. Can you tell us whether Bouterse had Dutch nationality at the time of the murders, and will you ensure that the mysteriously lost file on his nationality is made public? This will help the cause of human rights and help to combat international drug trafficking. Are you maintaining your support for the hard euro, for instance? What have you done to improve the governability of the Union before we proceed to enlargement? These are the points we shall be judging you on at the end of the day.
On behalf of the small delegation in the Union for Europe Group, I should like to wish the Dutch presidency every success, because this is what Europe needs and deserves, and we must all work together for its stability and security. I wish you every success, Mr van Mierlo.
Mr President, I should like to focus on the central issue of European politics and leave Dutch domestic policy to the Tweede Kamer , which Mrs Maij-Weggen remembers so nostalgically.
The European Union is entering the most important phase of its development since 1957. We are standing at a crossroads. Either Europe - north and south - has a single currency by 2002, or else we shall have wasted this opportunity for an entire generation. Either the Union incorporates the democracies of Eastern Europe, or else it will have failed in its most important task. Either it maintains the integrity of its institutions intact, or Germany's geopolitical importance will once again spawn resentment throughout the rest of Europe.
All these issues have tended to make many national leaders afraid to give the Union the direction it needs, preferring all too often to fan the flames of nationalism by what they do or refuse to do. All too often, they are happy to blame Europe for unpopular decisions taken at national level, while they themselves take the praise for what the Union achieves. This is threatening to make the Union the focus of everyone's fears rather than their hopes, and it is a dangerous development. European integration is not irreversible. Nationalism is far more destructive and the Union far more fragile than many people realize.
In this context, the main tasks facing the Union under the Dutch presidency are clear. Firstly, we need to ensure that the single currency is strong and stable from the outset and, secondly, the Union must be made more decisive and democratic in preparation for enlargement. Eleven countries are waiting to join, six in Central and Eastern Europe, three in the Baltic region and two in the Mediterranean. The more disparate the Union becomes, the more difficult it will be to take decisions. A Union with 18 to 26 members must therefore choose either to restrict the use of the veto or else to see itself become a miniature version of the OSCE. A Union which can no longer take decisions rapidly and decisively will soon become irrelevant in the eyes of its citizens and lose their support for good. Nothing is more damaging to the Union's credibility than its continual failure to speak with one voice in international politics, for which misuse of the veto is partly to blame. Portugal blocked an EU agreement with ASEAN, Spain an agreement with Canada, the United Kingdom opposed a common position on chemical weapons, and Greece blocked the Union's Mediterranean policy. The scope for blackmail in the Union's trade and foreign policies is simply far too great at the moment, and that is why the Treaty needs to be amended. Of course, amending the Treaty alone is not enough. The Member States also need to be prepared to share its common interests and principles. Nowhere is this more urgently needed than in former Yugoslavia. When will the Union finally take steps to make Belgrade and Zagreb hand over those suspected of war crimes? Yes, the Union is making sympathetic noises about the conclusions reached in London, but none of it is very convincing or effective. I therefore call on the Dutch presidency to propose joint measures making all non-humanitarian aid to former Yugoslavia conditional on the handing-over of suspects to the tribunal in The Hague.
The public also urgently needs a response from the Union to the rapidly growing problems of transfrontier crime and migration. I would also urge that measures be taken to tackle fraud head-on, that we should have better controls at our external borders, and that we should have a fair system for sharing the burden of looking after refugees. If decisive action is to be taken on each of these issues, the Member States must limit the paralysing effect of the veto. The Union must be able to take action where its citizens want it to, on urgent international problems. It is time that the Union finally carried out the promises made to its citizens in the Maastricht Treaty. National politicians must allow the Union to become more than just the sum of selfish national concerns. I hope that the Dutch presidency will be successful in achieving this.
Mr President, I should like to open a parenthesis in this debate which so far has been exclusively in Dutch and introduce a few 'brushstrokes' with southern colours. As has already been mentioned, three major subjects are on the agenda which cross over in some cases in such a way that they are inextricably linked and should inevitably be included among the priorities of the Dutch presidency. I refer to the final phase of the IGC, the third phase of economic and monetary union and enlargement. There are other subjects, of course, which are particularly felt by the citizens of our countries and which also deserve to be concentrated upon. These include growing social problems and, in particular, the serious scourge of unemployment, citizen participation in Community life and decision making and whether or not to apply the principles of Community cohesion and solidarity which are enshrined in the Treaty.
I should like to begin by saying, and this is no surprise, that it is my conviction that little or no progress has been made in this presidency concerning the last three aspects which I have just emphasized. Indeed, on a social level - and especially in the field of employment - there seem to be no changes of a major sort on the horizon, no significant changes, no basic changes concerning what have been Community policies until now. Given the obsession as to the application of nominal convergent criteria, there has been greater flexibility, greater deregulation, more precarious employment and more unemployment. Of course, we do appreciate the references made in the announcement on the programme of the Dutch presidency, such as achieving more equality between men and women. But, given the current social situation, this is not enough. New guidelines and, in our view, a farreaching change are vital.
The same could be said about citizen participation, which must deal with the fact that citizens are increasingly ignored in Community life and decision making. At the eve of the end of the IGC and of the third stage of EMU, we would like to hope for a greater determination and an attempt to increase participation by European citizens, which would lead to a wider ranging, more pluralistic and involved discussion and would enable citizens to be listened to, thanks to referendums on all of these matters. As the European Parliament itself has already emphasized, after all. However, the Dutch presidency has also done little to advance this matter, limiting itself to the already known and limited expectations as to the outcome of the IGC and the intentions which we have definitely noted but which to us appear to be excessively vague.
As to cohesion, here it is a complete vacuum, and not even a single word on this area. But this is quite symptomatic and revelatory of a certain conception of the European Community.
Now I wish to come back to the three main subjects which I referred to at the beginning. In today's debate, we have already had the opportunity to assess the outcome of the Dublin Summit in two aspects, and we have to repeat that what we said then, in other words that we should refer to an aspect which to me seems to be of particular relevance and topicality, as far as EMU is concerned and the current presidency. This concerns the statement made by the current Dutch Finance Minister as to the select group of countries which, as has already been pointed out, should enter EMU at the beginning of the third phase, therefore giving priority to the levels of development or of buoyancy of the economies of those countries, switching to a subordinate level the respect or not of nominal convergence criteria. We are not surprised by this declaration. However, we hoped that it would come at some point in time, from this or that origin. Not only because we thought that those criteria were artificial and arbitrary in any way, but also because, primarily, the difficulties in fulfilling them are quite obvious even on the part of countries with the stronger economies! - and secondly because the real aim is the creation of a strong currency and, in the end, we always suspected that the final decisions in this area would be - or will be, finally adopted according to markedly political criteria. However, and here I am concluding, all of this calls for the new presidency to clarify thoroughly and objectively what they are really proposing in this area. And that is what I am asking for now.
Mr President, ladies and gentlemen, here is another non-Dutch person taking the floor. It is a pleasant custom to wish each other all the best at the start of the year, and I wish the Dutch presidency great courage in dealing with the difficult problems that are sure to land in its lap over the next few months. In its programme, the Netherlands says that it feels fortunate to have inherited the draft of the new treaty from Ireland, but a clear majority here in Parliament has already pointed out that it is not so happy with the Irish presidency's proposals for the treaty, and for one crucial reason, which is that little attention is given to the issue of democratization. In particular, as Mr Brok explained this morning, there is a very real danger that the further expansion of the Union will lead to fewer powers for Parliament, which would simply be the final straw. It is quite ridiculous to be launching campaigns to bring Europe closer to its citizens, while at the same time leaving the elected representatives of those citizens out in the cold. On the contrary, we need to put their representatives in a stronger position, and I think the exposure of the BSE scandal by our Committee of Inquiry here in the House has been convincing proof that elected representatives are irreplaceable when it comes to safeguarding the interests of the people and public health. We know from experience that the Commission and the Council are far too easily swayed by lobby groups or the governments of certain Member States. So I think Parliament must be able to prove that it can safeguard these important interests, and this is also why we want Parliament to have codecision rights on agricultural matters.
As regards the proposals on the internal market, I feel it is a little too ingenuous to claim that they are the safest way to guarantee growth and employment. What sort of growth? Growth with more pollution and less concern about jobs? It is clear that the internal market has not scored well on creating employment over the last few years, and I would point out that there is increasing evidence of conflict between sound environmental regulations in the Member States and free competition on the internal market. When Germany proposes tax breaks to promote environmentally-friendly energy, these are dismissed as distorting competition, and countries which try to internalize environmental costs are attacked, while others which externalize such costs do indeed distort competition. We cannot have any sustainable development based on practices of this kind, which are on the increase in the internal market.
The employment initiatives announced are extremely disappointing. Yet again they simply refer everything to the ECOFIN, which has proved over the last few years to be more of a stumbling-block than a stimulus. We have taken measures to oppose this, with a number of our colleagues.
I should like to conclude by saying that when you ask yourself, Mr van Mierlo, whether a European edifice can fire people with enthusiasm, the answer is that it will generate some enthusiasm if Europe presents itself as an emancipating political project designed to deal with an incomprehensible and uncontrolled world market. Instead, though, the Union often presents itself as subservient to the world market. I would urge the Dutch presidency to be more active on human rights and external relations. The Netherlands does not have the greatest reputation in this area, preferring to leave it up to the Union to take initiatives on human rights. But you are now in the driving seat for Europe, so do something about it this time, and put pressure on President Milosevic to recognize all the election results in his country.
Mr President, ladies and gentlemen, following Mr Miranda's example, I too should like to contribute in a different language to this debate, which has largely been conducted in Dutch, and to say how delighted I am that the Netherlands is holding the presidency for these next six months. As a member of the transnational Radical Party, I cannot forget that it was a Dutchman, Mr Bos, who chaired the preparatory committee at the UN which - thanks also to the European Union's help and support - led to that organization setting 1998 as the date for the International Criminal Court to be established. This is proof indeed that, given the necessary political backing, small steps can be taken in the right direction; and I now hope that other such steps will be taken during the course of the Dutch presidency.
The challenges lying ahead of us, and ahead of you, are naturally enormous, and I think they will be crucial for the future of the European Union. 1997 is clearly a key year for economic and monetary union; let us therefore hope that the Dutch presidency will take to heart the increasingly widespread idea that, alongside the necessary and proper route towards the single currency, some political thinking should be devoted to its much-needed counterpart - economic management - so that convergence will not merely be monetary, but will really bring about the kind of economic management that was called for by Jacques Delors, without which the day the single currency comes into being could also be the day that sees European public opinion becoming ever more disaffected with Europe and with the European Union, on which we have to rely if we are to meet the international challenges facing us. The Committee on Institutional Affairs has prepared an excellent document for the IGC, which I hope Parliament will adopt tomorrow. I hope that the Dutch presidency will regard it as a valuable contribution in bringing to a successful conclusion the work started under the Irish presidency.
With regard to the challenges which await us in the field of foreign and security policy, I do of course understand the possible limitations, but I believe that with a resolute government at the helm, some important matters can be taken forward: for example, floating the idea of a moratorium on the death penalty, or taking action on China - not giving in, as I hope you will not, to the veto which Italy and France are brandishing to prevent you from putting down a motion on China in the Geneva Commission on Human Rights. You have our best wishes, then; you will have Parliament behind you, and yours will be small steps in the right direction.
Mr President, the greatest challenge facing the Dutch presidency is undoubtedly the conclusion of the IGC. Institutional reform is needed to make the Union capable of accommodating 25 or more Member States. Ireland's general draft for the reform of the Treaty does no more than list the problems here, so there are still hurdles to be overcome.
It has now become clear that the reforms will relate primarily to the further consolidation of European integration, in other words more powers for Europe and the further centralization of decision-making at European level. This seems an obvious development from the point of view of achieving a particular concept of the Union's future structure. However, we must not overlook the negative aspects associated with this, particularly the ever-widening gap between European government and its citizens.
I would therefore urge the Dutch presidency to give particular attention to two issues arising from this disturbing and unwelcome side-effect of centralization. The Irish proposals provide a useful platform here.
Firstly, there is the proposal that a protocol should be attached to the Treaty defining how the principle of subsidiarity is to be applied. At the Edinburgh summit at the end of 1992, certain clear statements were made about this principle in response to Denmark's rejection of the Maastricht Treaty, but they were unfortunately not taken up by the European Parliament, nor have they been included in the Irish draft. However, applying the statements made at Edinburgh could do much to reduce the quantity and detail of European legislation, which will be necessary if a Union with 25 or more increasingly disparate Member States is to remain manageable. In this context, the Dutch presidency must not hesitate to give back to the Member States, if necessary, certain responsibilities which have been transferred to the Union.
A second useful proposal in the Irish draft is to strengthen the position of the national parliaments in the administration of Europe. A great deal is made of the democratic deficit in discussions of democratic controls on European decision-making, and it is generally felt that the answer to the problem lies in giving the European Parliament greater powers. However, we must not forget that the national parliaments form the basis for parliamentary democracy in Europe, and this is how the public sees the situation.
We therefore also support the proposals to involve the national parliaments in the European decision-making process, for example by sending them early drafts of proposals for European legislation.
It would seem that flexibility is going to be the most serious obstacle in the negotiations over the next few months. It was proposed as a way of preventing those countries which refuse any further transfer of sovereignty from standing in the way of the group of countries which are prepared to allow it. We are not exactly taken with this idea, which is likely to undermine cooperation and make decision-making in the Union more difficult. We feel it would be better to restrict cooperation at EU level to areas of policy associated with the internal market. Countries which wish to have more extensive cooperation in fields such as foreign policy and justice can reach agreements on such matters outside the Treaty.
Finally, we hope that the Dutch presidency will manage to bring the IGC to a successful conclusion, but we feel that the quality of the results is more important than keeping to a self-imposed timetable. I wish the Dutch presidency great physical and mental resilience in its work.
Mr President-in-Office, in your statement you mentioned a number of commendable programmes and projects, which are worthy of support; we should not, however, like to see what has happened with other presidencies, when issues have remained pending indefinitely and some problems have slipped out of sight, only to swell the workload of subsequent presidencies.
The Alleanza Nazionale regards the coming months as crucial, since the conclusion of the Intergovernmental Conference will provide once and for all the key to understanding what form the EU of the future will take: in other words, whether it will be what is often called a European Union 'à la carte' , from which each country can take what attracts it most, without feeling bound by commitments which do not suit it; or a Europe with a single market and a single currency, where the financial and monetary policies of the individual countries are determined by the European Central Bank and, within that, by a small group of bankers belonging to the so-called Deutschmark zone; or else a Union enlarged to include the Eastern European countries, and therefore - unless the rules are changed - ' unravelled' and in the grip of severe social and employment-related problems, which would then absorb its attention to the detriment of initiatives in other sectors; or again, as the Alleanza Nazionale hopes, a Europe which, above and beyond economic and financial cohesion, will at long last speak with a single voice on foreign and security policy issues, a Europe which sees the problems of the Mediterranean region as vital to its interests and to its very existence - not least the problem of the population explosion in the countries which face us on the North African coast, and the consequent illegal immigration of desperate people in search of work and a livelihood.
The Dutch presidency could make a major contribution on these and other issues, even though certain statements from you and from the governor of the Dutch Bank lead me to believe that attention is more likely to be focused on the achievement of the single currency and compliance with the Maastricht criteria. Despite the fact that my party is in opposition in Italy, I would also point out that the efforts being made by the Italian Government to comply with the commitments entered into at Maastricht - of which we in the Alleanza Nazionale are highly critical - deserve respect from everyone: no one has a right to judge them with arrogance or with an air of superiority.
I have received seven motions for resolutions tabled pursuant to Rule 37(2).
Mr President, the Netherlands presidency has a great responsibility on its shoulders. Europe is at a critical moment in its development with two monumental challenges looming on the horizon. Firstly, of course, there is a move towards the final stage of economic and monetary union but there is also, just as crucially, the enlargement of the European Union towards the Mediterranean and in Central and Eastern Europe.
As we all know, the accession negotiations will not begin until after the Intergovernmental Conference has concluded and after the Dutch presidency. But if the eventual negotiations are to be successful, the preparatory work has to be undertaken during the next six months. Rather than the somewhat vacuous exchanges of the past, there must be a real effort now at constructive dialogue. A number of important issues must be raised - issues which range from aspects of the internal market to the development in Eastern Europe of civil society in all its complexities.
In this context, too, let us also focus our attention on the reforms of the European Union, reforms which will be necessary to allow enlargement to come about. In this House we all realize the need for institutional changes but let us not forget that our budgetary structures, particularly the structural funds and the common agricultural policy, will have to be fundamentally reformed. Without these changes enlargement simply will not come about.
Over the next few years, alongside EMU, enlargement of the Union must be at the very top of our agenda. Enlargement is not a question of if, but of when and of how. Enlargement is in the interests of both the European Union and the applicant states. It is in the interests of the Union because it will give us a larger market and will help secure peace and stability. It is in the interests of the applicants because the Union can help them achieve economic prosperity and political progress.
I wish to emphasize that all of us, together as Europeans, have a moral responsibility to work with the countries of Central and Eastern Europe so that they can overcome the legacy of the past forty-odd years. The environmental degradation, the gross economic mismanagement and the stifling of any truly democratic impulses are all aspects of that legacy. In partnership with the people of Eastern Europe we must overcome those aspects conclusively. Together we have to build a new and united Europe - a Europe which includes East as well as West.
To a large extent the speed at which enlargement will take place and the extent to which the huge problems will be overcome will depend on the preparatory work of the Dutch presidency. I hope that essential preparation will take place, and I am sure it will.
Madam President, I also wish to express my best wishes to the Dutch presidency. In my view, what we should be expecting from this presidency is not that it should manage to resolve all the problems currently facing the European Union - something which would be physically impossible, for reasons of time - but that, by shaping wills and achieving consensus, it should be capable of giving a boost to the process of European integration, which is now at a critical point in its timetable. And, precisely because it is at a critical point in its timetable, I believe that the Dutch presidency must proceed with a large measure of prudence, skill and tact.
I wish to tell you, therefore, Mr President-in-Office, that the remarks of your colleague, the President-in-Office of the ECOFIN Council, who quite improperly referred to the hysteria of certain Member States in wishing to join the monetary union, were hard to understand.
It is not, in my view, the task of the Council presidency to pass judgement on the capabilities of the Member States; nor is it helpful to undermine a consensus unnecessarily, especially in respect of issues on which the Treaty can be the only judge. In all fairness, however, it has to be said that the President-in-Office clarified matters in his speech this afternoon.
What we are assessing today are the Dutch presidency's priorities and goals. In this context, I should like to ask the President-in-Office two questions. Firstly, has the Dutch presidency scheduled for the informal meeting of the ECOFIN Council in April an initial analysis of the revision of the financial perspectives, with a view to the future financing of the Community? Secondly, has the Dutch presidency provided for the possibility of the conclusions of the Intergovernmental Conference on the reform of the Treaties being adopted by only 14 Member States? And, on the basis of its contacts with the present British Government, has it formulated any initiative for breaking the deadlock to which an outcome of this kind would give rise?
I shall end, Madam President, as I began: by expressing my best wishes for success to the Dutch presidency, and reminding the President-in-Office that the challenge for the presidency - which, as he rightly said at the beginning of his speech, is in a way the challenge for the European Union as a whole - is to reconcile unity and diversity, using prudence, skill and tact, to make compatible the legitimate interests of the individual Member States, including those of the Netherlands, and to forge the European Union into a harmonious whole.
And to that end, Mr President-in-Office, our group advocates two principles: for ideas to be placed at the service of ideals whenever necessary; and for the individual Member States to seek their advantage in advantages for all.
Madam President, Mr President-in-Office, I too endorse the positive assessments of the prospects which you have outlined in respect of the IGC, monetary union, enlargement and, in particular, the strengthening of dialogue. Within this positive context, however, there is a major source of regret, and I am sorry to have to strike a negative tone here: there is a risk that the European Union could take a distinct step backwards in sectors which affect its political, social and economic life, the internal market in particular, trade policy and the wretched problem of employment which we are trying so hard to combat. Your programme does not devote a single word to tourism, which even in the past has been a marginal issue in the EU, a kind of foreign body in the Community organism. Well, tourism is now dead - or rather, it has been killed off, murdered by the Council of Ministers in the middle of last month. Its demise was announced in the Committee on Transport and Tourism, which I think will just be called the Committee on Transport from now on, to the dismay of all those who have spent years working on two projects.
The first of these was a tentative project entitled 'Community actions in favour of tourism' , which came to fruition in 1994; it was a modest affair with appropriations of just ECU 6 million. If you consider that my region in the Alps, with only 450 000 inhabitants, earmarks ECU 1 m more than what the Union as a whole was allocating, you will realize just how vital it is to pay attention to tourism. That action, however, made reference to tourism after the year 2000, so the new child has died in the cradle! Tourism is referred to in the Treaty on European Union, where it is described as a fundamental sector of activity. The figures speak for themselves: 9.5 million workers, meaning just as many families, 65 % female employment, 296 million visitors every year within Europe, and revenue of USD 165 000 m, which is over 5 % of European GDP. Evidently all of this carries no weight. Tourism, as I said, has been killed off. But it is not the tourism of Venice, Paris, Madrid or Amsterdam: that is constant, inevitable and guaranteed.
It is the tourism of depressed and outlying regions, where tourism enables people to eke out a living and, in many cases, is the only economic resource. And it is this kind of tourism that I wish to raise with you, tourism which meets important needs as an instrument of cohesion - a word which is on all of our lips - as an opportunity to meet others, an incentive to safeguard and enhance our cultural, historical and artistic heritage. Moreover, this form of tourism stimulates other sectors: transport, trade and agriculture. And we sit here discussing - it has really happened - what becomes of juveniles in fish farms producing bass, or the percentage of cocoa in chocolate. So please, Mr President-in-Office, listen to the 12 countries which said yes to tourism, and not the three which, through that absurd mechanism, unanimity, said no.
Madam President, Mr President-in-Office of the Council, welcome to the House. As everyone knows, the successful conclusion of the IGC is extremely important for the future development of the Union. Not only does the Union need more decisive democratic administration, but consolidation is also needed if the Union is to be able to enlarge, if EMU is to achieve its full potential, and if we wish to strengthen our position on the world stage. Remembering the problems we had with the ratification and implementation of the Maastricht Treaty, I would remind the presidency, perhaps unnecessarily, that it has a great responsibility here. Too much secrecy and too little democratic involvement almost spelt the end for the Maastricht Treaty.
Openness and democracy are requirements which are not only important to the European Parliament, but which will also determine the future legitimacy of the Union in the eyes of its citizens, and the way to ensure that it achieves this is not through expensive information campaigns, but through serious improvements to its democratic processes.
The presidency rightly devotes a great deal of attention to efficiency, which will require the scrapping of the veto and a move towards qualified majority decision-making in the Council. But it will take more than this if we are to have a citizens' Europe. Majority voting also requires parliamentary control, which can no longer be applied effectively at national level, of course, since ministers can be outvoted but will still be bound by the decisions which have been taken. Control by the European Parliament is thus not the ambition of a group of power-hungry tyrants, but a simple democratic imperative.
But democracy means more than that. It means that the Council must not be allowed to use the excuse of supposed considerations of efficiency for persisting with the intergovernmental financing of agriculture and, as seems likely, foreign policy and justice. We must have one or the other, either the Community method, but with parliamentary control, or the inefficient method of having funding provided by Member States clinging to formal sovereignty. We must also put an end to European funding being allocated without proper parliamentary control, which is a lesson we should have learnt from all the fraud scandals.
The first policy statement from the Dutch presidency seems to indicate that they expect flexibility to be the answer to all their problems. Flexibility will certainly be needed if we are to skirt round all the obstacles facing us in the existing or, subsequently, the enlarged Union. We must ensure that the institutional changes which are made keep the Union working efficiently and democratically, and keep its administration transparent.
I know from personal experience that this is not a new idea, and that the Minister and the presidency have the interests of democracy at heart. I therefore have every confidence that it will do its very best. But I would also urge it to develop a much more active foreign policy. The instruments it requires, albeit inadequate, are already in place, and they are urgently needed on the Cyprus issue. The Union must not hide behind the superior power of the United Nations: this has not worked. The unwise decision by Cyprus to buy arms simply highlighted the instability of the status quo. We must not forget that the crisis and the instability are the result of the Turkish invasion of northern Cyprus, which we have tolerated for the last 23 years. As we approach the accession negotiations, the presidency now bears a special responsibility.
What is meant by the Union's 'substantial contribution' , to which the Dutch Prime Minister recently referred? Turkey's over-reaction must not prevent us from carrying out the promises we have made to Cyprus. I therefore wonder what I am to understand by the reports in the Dutch media that the Netherlands Government does not entirely rule out supplying anti-aircraft missiles to Turkey? This would hardly seem to be a good example of quiet diplomacy.
I wish the presidency a great deal of wisdom and ambition.
Madam President, unlike my colleague and fellow countryman, Mr Salafranca, I understood perfectly well the remarks made by the President-in-Office of the ECOFIN Council, the Dutch Finance Minister, which the Dutch Prime Minister naturally tried to cover up with diplomatic words.
He reminded us what economic and monetary union actually means and, further still, how it is interpreted by what might be called the Union's economically and financially strongest Member States. He informed us that economic and monetary union will mean a two-speed Europe and, moreover, that the strong countries are wondering whether a number of the weaker countries will be suitable for that two-speed Europe.
In other words, he told us what the President of the Bundesbank and other monetary and government officials in the Europe of the hard core might really be thinking.
I understood the message perfectly well, therefore. And I believe that a great many Spaniards, Italians, Greeks and other Europeans will have understood perfectly well what sort of future awaits them in this kind of economic and monetary union. Consequently, diplomatic words can do little to mask something that was said not speaking from the heart, but thinking of the wallet, and I say this as someone who certainly does not support the ill-fated chapter of the Maastricht Treaty on economic and monetary union.
I have devoted most of my speaking time to referring to a matter that I did not intend to address, and now I cannot fail to say two things. We are also debating the situation in Serbia. I believe that Parliament must call on the Dutch presidency to demand that President Milosevic recognize the results of the municipal elections of 17 November in their entirety. However, we should not forget that another former Yugoslav republic has also been having problems - not least in joining the Council of Europe - because democracy is lacking: I refer to Croatia. Everyone must be judged by the same standards.
I shall end by pointing out that, as a Spaniard, I was disappointed to find that the programme of the Dutch presidency fails to mention the development of relations with Cuba. I am not sure if this is because, just a few days ago, President Clinton thanked the Union for the position that it has adopted - in exchange, of course, for suspending application of, but not annulling, the unacceptable Helms-Burton Act.
Madam President, Mr van Mierlo and Mr Patijn, your colleague Mr Kok said yesterday that it would be better for politicians to keep quiet about EMU, but I can promise you that I have no intention of doing so. It would be a very bad thing for democracy in Europe if we did not talk about a subject which is causing people increasing concern. And rightly so, since EMU in its present form will simply lead to social disintegration. It applies a budgetary strait-jacket, but offers no measures to combat fiscal competition. Much is said about employment, but no instruments are provided for it. In the race for the euro, the Member States are leaving 20 million unemployed people in the lurch. The single currency is bound to lead to division and discord. The southern countries are afraid of missing the EMU boat, and Mr Zalm, as someone has already pointed out, called their fears hysterical. He was being much too candid.
My friends in the south, if only you knew how the Netherlands talks about your plans to join the EMU. They would much rather see you outside it than profiting from it. Everything has to be sacrificed for the hard euro, even the Amsterdam treaty if necessary. Mr Kok knows very well that quarrels about EMU are a real obstacle to the reform of the Treaty, while further political integration is needed before there can be monetary integration. A monetary union which is not also a social and ecological union and which does not create jobs could well fall victim to divisions between the governments and suspicion from the public, so as far as I am concerned, EMU can stay on hold until we have a better treaty which makes the Union more democratic and decisive, a hard enough task in itself.
Madam President, ladies and gentlemen, what can we hope for at the outset of the Dutch presidency? Bearing in mind the extremely, and increasingly, restrictive aspects of the Treaty, in what ways can we hope to shape the future of Europe?
First, on the economic and financial front, the Dutch presidency is going to have to negotiate the single European market, and in this area it will certainly be much preoccupied by a great many monetary questions that dictate the future of the famous single currency.
What we hope is that European prosperity, employment and what remains of free enterprise in Europe are not going to be sacrificed on the altar of monetary stability, and that the situations of our various currencies are not going to be inflicted with new forms of monetary discipline that will prevent the necessary adjustments from being made.
The Dutch presidency, so we hear, will also be active in the Middle East peace process. What we must hope for here - and it certainly won't be easy - is that Europe will speak with a voice that is not the voice of the United States of America. Our interests are not the same and we have a different part to play.
As far as organized crime is concerned, it will undoubtedly be necessary to review certain unwise provisions regarding the opening of frontiers, both inside and outside the Union.
As for enlargement, we hope the European presidency will carefully consider the dangers represented by allowing the accession of a country which, sadly, has recently been split in two by an inexplicable war.
Madam President, clearly and briefly, with a legal basis enshrined in the Treaties, the Dutch presidency is defining its programme text with rigorous challenges forced upon us by the way in which we are moving towards the introduction of the euro.
Normally very few people read - or if they do so they do it without special attention - the promises included in presidencies' working programmes. But this time, in our view, these texts are taking on greater importance because they include the political, public and universal promises of the Dutch presidency and also because they are contradicting the recent declarations by the Dutch Finance Minister, Gerrit Zalm, who, with no or with very little restraint, condemned the southern European countries to ostracism as far as the single currency is concerned. Among other things he said two very serious things: the first was that he did not think it would be advantageous for the southern countries, where the sun shines in winter, to be included at the beginning in the first wave of countries joining the single currency, and secondly that he thought that there was a hysteria - climatic of course, I imagine - in the efforts made by those States to fulfil the convergence criteria.
The President-in-Office of the Ecofin Council cannot talk rubbish of that kind. First of all, because only on the basis of the Treaty and the rigorous fulfilment of the criteria which Community law imposes can we define who will enter in the first wave or not. We are all equal when it comes to these matters and there are not States which are more equal than others. It is one thing for the Dutch Minister to express his opinion without an objective basis or a legal basis on a very sensitive subject concerning relations between Member States about the subject of non-existence Community norms. Secondly, it was offensive vis-à-vis the efforts made by governments, citizens and countries which believe in a European compromise and are doing everything to fulfil the belt-tightening policies which are called for.
As any average person in charge of European affairs acknowledges, these policies are a vital contribution to the strengthening of European public finances, fighting unemployment and making the projects for a single currency credible vis-à-vis the US dollar or the Japanese yen.
I have taken note of the declarations made at the beginning of the presentation of the working programme and in this debate and I welcome them, just as I also recalled the comments made by the Dutch Prime Minister, someone for whom I have utter respect and consideration, Mr Wim Kok, who said that he thought that those declarations were a gaffe. In fact, Mr Gerrit Zalm will need months if not years, certainly longer than the duration of this presidency, to understand the Treaty on European Union, to study the Maastricht criteria, to read the forecasts of independent bodies such as the OECD, for example, in order to conclude that at least in the case of my country, Portugal, we are just as ready as the Netherlands when it comes to most of the Maastricht criteria and far better than the Netherlands when it comes to public debt.
It is exactly for this reason that we think that the Netherlands is fully entitled, once they fulfil those criteria, to join along with us, Spain and Italy, the first wave of countries joining the single currency. It is my desire, a desire which I make formally to the Dutch presidency and which in the end everything will be done so that the project to create a single currency will be a project covering the largest number of European citizens possible, based on requirements of rigour, but also based on the principle of equality among all the States in the European Union.
Madam President, ladies and gentlemen, Mr President-in-Office, I am speaking only on the subject of Serbia. I welcome the Council's decision of 9 January, calling on the Serbian Government to respect in full the results of the local elections in Serbia - in other words the victory of Zajedno, the alliance of opposition parties - to grant freedom of the press, to stop putting the independent media under pressure and to promote dialogue among all Serbia's political groups.
After one foreign minister of this European Union brought the whole of the EU's foreign policy into disrepute through his unnecessary trip to Belgrade before Christmas, coupled with his imprudent remarks there, my own visit to Belgrade last week was made very straightforward by the Council's statement of 9 January.
The opposition alliance Zajedno, the students and also hundreds of thousands of Serbian citizens have been coming out onto the streets for several weeks now. If our foreign ministers had experienced for themselves this atmosphere of a country reawakening, as I did last Thursday night, they would probably offer even more support for this democratic revival and also threaten - and actually impose - more stringent sanctions on Milosevic and his government.
All those who think that we know where we stand with Milosevic, but not with the opposition, should pause for a moment and consider this idea. Is someone who brutally suppressed a democratic demonstration in his own country in 1991, who ordered the attack on Slovenia and the war against Croatia, with the first mass graves in Vukovar, who bears the original responsibility for the war in Bosnia, with its concentration camps, mass graves and displaced persons, who was labelled the butcher of the Balkans by the US diplomatic service in 1992 - is such a person more credible, is he better suited to establishing democracy in Serbia, than the opposition leaders whom he has sought to deprive of their electoral success? However questionable the political stance of the two male leaders of the opposition alliance may have been in recent years - as I have said here before - the last few weeks have shown that they wish to give Serbia a new democratic face, through peaceful means and with the support of the civilian population.
I am expecting the West to put at least as much trust in them as in Milosevic, if not more, since they have joined in an alliance with Mrs Pesic, leader of the Civil Alliance, who has campaigned from the outset against war in the region. I am also expecting the European Union to urge Milosevic, or indeed anyone else who comes to power, to solve the problem of Kosovo at long last, because that is where it all began and that is no doubt where it will end!
Milosevic is no longer the sole guarantor of the implementation of Dayton. Responsibility for ensuring that now lies in Sarajevo, Pale and Banja Luka, and those in authority there must be called to account: they must be regarded as our partners in dialogue. And everything would be much simpler if Karadzic were at last put where he belongs.
During my days and nights in Belgrade, I sensed that the people there wish to be released at last from the stifling atmosphere and the repression of the Milosevic regime. Commissioner van den Broek, I hope that the European Union will in particular help the independent media - and especially Radio 92, which is playing a leading role - to facilitate this democratic process. It was at the time of the last Dutch presidency, and of Foreign Minister van den Broek, that the war in former Yugoslavia began. Please, Mr President-in-Office, do everything in your power to smooth Serbia's road to Europe, and also to bring real peace to Bosnia.
Madam President, Mr President-in-Office, the six-month period of the Dutch presidency is beginning at a crucial period for the European Union, as it faces the dual challenge of enlargement and intensification.
Against the background of the intergovernmental conference, it is important not to lose sight of the objective we must pursue: alongside a monetary Europe we must have a citizens' Europe, a Union which satisfies the concerns and aspirations of its people. A citizens' Europe is a Europe which concerns itself with the weak, the needy, the excluded, its children and young people.
That, Mr President-in-Office, is why I have been paying careful attention to your proposals on employment and social policy. The priority must be to create economic conditions favourable to the development of the job market. At the same time, it is essential to protect and develop the European social model, as a creator of wealth for our societies and economies.
In this context, the intergovernmental conference will bear the heavy responsibility for providing the Union, at long last, with unchallengeable social powers, enabling it, in particular, to take more effective action in the campaign against social exclusion.
Thinking of the ravages caused by drug addiction among our young people, in terms of dependence, poverty and health, I am also glad to see that the Dutch presidency has made it one of its priorities to combat international organized crime and drug trafficking. Practical cooperation between the police, customs and justice authorities of our Member States is essential if we are to conduct an active campaign against the drug trade, but - as the President-in-Office is aware - it is equally essential to harmonize national legislation on the penalties for drug dealing and use, because in the absence of such harmonization there can be no effective action and no safety for any of our fellow citizens, and especially for the young.
My final point in this connection is to call upon the Dutch presidency not to neglect the grave problem of the protection of Europe's children - a problem which is not just a reflection of our concern at recent events but an absolutely fundamental issue for a united Europe.
Once again, I take this opportunity to call upon the President-in-Office to set up a European centre for the prevention and combating of violence against minors. Such a centre, based on the model of the European agencies, would act as an authority for coordinating activities, but would also be a unique information exchange, which would be entrusted with the very specific priority mission of tracing missing children, by networking the national search centres and the schemes set up by associations and families in our various countries.
In the course of the vote on the 1997 budget, Parliament and the Council demonstrated their support for the implementation of schemes to protect children. That determination must be translated into specific action, and I call upon the Council presidency to generate the necessary determination for the implementation of this project, so that the 80 million children living in the European Union can grow up in a Europe that welcomes them and is, of course, prepared for a better future.
Madam President, I would like to wish the Dutch presidency success during the coming six months. The Netherlands are not one of the larger countries, but a country that is dynamic and could make a positive contribution, I would say, which might be rather different from and much more social than anything we have seen since the Maastricht Treaty, and one that is much more acceptable to Europe's citizens.
We have noted sensitivity on the part of the Dutch presidency concerning a series of issues related to citizens' rights. Over some issues, however, we have seen a complete lack of sensitivity and we are hearing the Dutch presidency's programme here in Strasbourg, in Strasbourg where European Parliament Plenaries have repeatedly raised extremely serious issues concerning human rights violations by Turkey and where the Court of Human Rights in Strasbourg has in recent months proclaimed two decisions condemning Turkey, both in relation to the human rights of Kurds and in relation to the assets of Cypriots in areas of the Republic of Cyprus occupied by Turkish troops.
From that standpoint, Mr President-in-Office, I would like to ask you: You have been President-in-Office of the European Union for just a few weeks. Yesterday, after an escalation of threats, we heard Turkey's Islamic Prime Minister, Mr Erbakan, openly threatening war and territorial occupation against a Member State of the European Union, namely Greece, and against a country associated with the European Union, namely Cyprus. To be specific, Mr Erbakan said: ' Greece has learned the lessons of 1922 when the Greeks were expelled from Asia Minor and 1974 when half of Cyprus was occupied, and Turkey is ready to repeat those lessons' . He is threatening war against a Member State of the European Union, and in the face of this threat of war we hear neither any protest nor any serious statement of attitude from the presidency. The only things we see and hear from you are diplomatic circumlocutions of no importance, which merely prepare the way for the convocation of the EU - Turkey Council of Association. Nobody wants Turkey to be isolated. Nobody wants walls between Turkey and Europe. But Turkey must respect the Member States, respect the European Union's democratic principles like any other country, and what we want from the presidency is to have the courage, the guts to live up to its responsibilities and support Member States threatened by such warlike proclamations. I expect an answer from you, Mr President-inOffice.
Madam President, Mr President-in-Office, the Dutch have sometimes been criticized in recent weeks for a lack of ambition in planning their presidency. It could also be said, however, that their agenda is very challenging. As Mr van den Broek has pointed out, pursuing simultaneously the aims of deepening and broadening the Union certainly requires a great deal of thought and effort.
I should like to know, Mr President-in-Office, if you are clear about the preconditions for enlargement. Some of these have already been referred to: I am thinking of the institutional preconditions. As someone who comes from a small country, I support you in your efforts to ensure that in future, even in an enlarged Union, the small countries should have a sufficiently strong representation. With regard to regional aid, what ideas will the Netherlands feed into this debate, and will they shape regional aid in such a way that it is still workable in an enlarged Union? On assistance for agriculture, are you prepared to support a shift away from a policy of direct subsidies towards one of aid for rural areas, taking particular account of social factors?
An area which is rarely mentioned, but where I would expect the necessary support from the Netherlands in particular, is environmental policy and the modernizing of nuclear power stations in the eastern half of Europe. I fully support your efforts to find a real solution here, but I believe that this will depend on many elements being put in place.
Secondly, I would mention briefly something which is very important in the context of disarmament and war. It is to be hoped that, with the support of the Dutch presidency, we shall achieve something which lies within reach: a permanent ban on production, trade in and laying of anti-personnel mines, as well as the destruction of all antipersonnel mines which now exist. I would end by asking that, in respect of this important activity - currently being undertaken in the context of the United Nations, but where Europe must now show its true colours - the European Union should wage a successful campaign for the banning of anti-personnel mines, and I hope that you will be able to achieve this before the end of your presidency.
Madam President, over the next few months, Europe is going to be put to the test. Will the Union be able to reform itself so that it can face the 21st century with confidence - a new era with a series of enlargements and all the problems of integration they will entail? Some of the reforms needed to adapt our administrative and democratic structure to the new situation could present difficulties for individual Member States.
The Netherlands has the considerable task of achieving consensus on this very difficult choice, but then consensus is something the Netherlands has always specialized in. Some people say that this is precisely why the polder economy has been such a success. The very fact that the Netherlands is accustomed to trying to reach compromises and consensus could make this Dutch presidency an historic one. But it certainly struck the wrong note in the very first week of the presidency - and I think Mr Salafranca was extremely tactful in how he referred to this, for which I am grateful to him - for a finance minister to express his views so outspokenly and undiplomatically that we can only fear that consensus and confidence will now be very hard to find. Even a child could tell which countries Mr Zalm was calling hysterical. A country like Spain, which has just frozen its civil service salaries so as to be able to meet the EMU criteria, will find it very difficult to defend its actions to its people if the EU President-in-Office calls its government hysterical. On behalf of my group, I must therefore ask the Dutch President-in-Office to explain his behaviour.
The single currency will also require a great deal of work from the Dutch presidency. The regulations on the legal status of the euro, the finishing touches to the stability pact and a decision on a new European Monetary System are all matters which call for confidence and unanimity. But even where the single currency has most support in the Union, there are still a number of concerns, and the Dutch presidency is perhaps particularly well equipped to deal with these problems. Moving on to labour market policy and unemployment in the Union, the Netherlands is right to stress the need for structural changes in policy regarding rigid wage systems, changes in social benefits and greater labour mobility. One thing I would criticize in the programme of the Dutch presidency is the lack of any mention of a Tourism Council. People will eventually come to appreciate that tourism is the largest employer in the whole of the Union. Given that both the Union and the Netherlands Government feel so strongly about 'work, work, work' , it is all the more incomprehensible that the Dutch presidency seems to ignore the very existence of tourism. To conclude, I very much hope that the Dutch presidency is going to give us a people-friendly Amsterdam treaty that is just as creative as the city itself.
Madam President, like other Members I would like to wish the Dutch presidency the very best of luck in a very important year for the European Union. The work undertaken by the Irish presidency has already established many of the yardsticks we need to follow. Judging by what was said in Parliament this morning in reply to the last President-in-Office, Prime Minister John Bruton, one can see that the emphasis is on a Europe which is closer to the people, which can take account of the people's concerns, can react quickly and assuage fears but which, at the same time, can stir enthusiasm and passion in people.
So rather than repeat what has been said by other speakers, I just want to mention to the Dutch presidency two points on which I would like to see some action. One has already been mentioned in the presidency document which has been given to Members: it is the fight against international crime and illicit drug-trafficking. This is one of the biggest areas of concern to the ordinary man or woman in the street who is the embodiment of the European Union. A programme on BBC World Television last Monday night emphasized the point again that 82 % of all crime in Britain is drugs-related. Recent figures from the Irish Police Force say that 76 % of all crime in Ireland is drugsrelated. With the Europol drugs unit based in Holland, I hope the Dutch presidency will continue the work started by the Irish presidency in bringing forward coordinated and concerted action, moving these issues from the third pillar to the first pillar and getting more and more coordination and more and more cooperation between the Member States in tackling what is an evil and vile illicit business.
Following on from that, my second and final point is that if this European Union is to mean anything, if the new treaty on European Union is to mean anything, it must protect those who are most vulnerable in our society, and that is our children. We have the ongoing case in Belgium of the paedophile rings. We have the ongoing everyday problems that children are facing not only with regard to sexual and emotional abuse but poverty, lack of opportunity and protection. With the amount of goodwill present, there should now be an opportunity for a specific article in the new treaty which the Dutch Government will - we hope - be bringing in under its presidency, to ensure that the rights and freedoms of children are fully and individually enshrined therein. If we cannot protect our future which is our children, what point is there in protecting the present?
Madam President, the Dutch presidency is charged with the duty that stems from previous Summits and most recently the Dublin Summit, to further the completion of the Intergovernmental Conference, the third phase of EMU, and the European Union's enlargement towards the Central and Eastern European Countries. What is certain is that by acting accordingly, the Dutch presidency will make its own contribution to the edifice of a Europe of poverty and unemployment. The peoples of Europe can expect no improvement of their living standards and working conditions from the activities of the next six months.
Concerning the situation in Serbia, I would first like to comment on the cautious way in which the President-inOffice approached the issue in his statement. Madam President, despite the tremendous difficulties it is facing, both economically due to the embargo and because of the problems created by the embattled situation in the Balkan area, the Serbian nation is in a position to establish democratic procedures and extend its democratic rights if it is left free from outside pressures and international ulterior motives.
The Serbian Government's decision to declare the municipal elections void and the reaction to that decision make it essential to find a solution of the issue within the scope of Serbian law and order and the specific choices of its political forces, to highlight the real problems faced by Serbs and free them from the present situation, which is creating fertile soil for any who are scheming against the rights of Serbia and its people, and to back its struggle for peace in the area, democracy and social prosperity. From that point of view we cannot condone the intention to impose new measures and conditions upon Serbia with the excuse that we are recognising the democratic rights of the opposition parties. This insistence on imposing additional measures which in the last analysis make life more difficult for Serbian people themselves, cannot but be regarded as questionable. Whereas after the Dayton Agreement the Serbian people were hoping for the lifting of the sanctions against them, they see that not only is that obligation not being fulfilled, but on the contrary, no opportunity is lost to maintain and extend the measures against them, the more so just when every Press report nowadays shows that the Serbian Government is already moving towards recognition of the opposition's rights and acceptance of the recent municipal election results.
It is already apparent that the election results have been accepted for the more important towns and cities such as Belgrade and Nis. I think the European Parliament's insistence on imposing new measures can be summed up in one word: that effort can only be characterized as hypocrisy, because otherwise words lose their meaning, unless we label that orientation and that view hypocritical.
Madam President, 1997 is an extremely important year for Europe, as various speakers have rightly pointed out. It is also a year in which Europe is being led by small countries. The troika consists of Ireland, the Netherlands and Luxembourg, small but strong countries which are determined to continue the tradition of sound presidency. Ireland certainly did some very good work, and the Netherlands now faces the very special, perhaps even the historic task of concluding or preparing to conclude the Intergovernmental Conference. All in all, we feel cautiously confident about the Dutch presidency. We have confidence in its traditional, efficient and pragmatic approach, but we are also cautious, because we have read newspaper reports and interviews with prominent representatives of the coalition in the Netherlands, such as Mr Bolkestein, who have said things which are the very opposite of what we want to hear about Europe. I am counting on you, Mr van Mierlo and Mr Patijn, not to follow Mr Bolkestein's lead in your presidency of the Intergovernmental Conference, but to follow the Benelux memorandum instead.
I am pleased that you called for greater use of the qualified majority, which is essential if Europe is to remain workable. But I was disappointed that at the very first press conference of the Dutch presidency, it was specifically stressed that unanimity would still be required on matters of fiscal policy. Yet the Dutch presidency sets such great store by the link between taxation and employment, and also by the CO2 tax, and we have already established that all the problems we have had with this tax stem from the need for unanimity.
I should like to address a few words now to Mr Patijn, as president of the Budget Council.
Mr Patijn, you yourself have witnessed the great uneasiness that now exists between Parliament and the Council. I would ask you to try, informally and quickly, to overcome this uneasiness. We do of course share some of the responsibility for it, but the blame mainly lies with the Council, which has not really acted as it should have done in recent years.
Madam President, Mr President-in-Office, ladies and gentlemen, on 31 December, a group of Members of this Parliament drank a toast to the Dutch presidency, encouraged as we were by the success of the last Dutch presidency, which culminated in the signing of the Maastricht Treaty.
On 6 January - Twelfth Day, moreover - the Dutch Finance Minister and President-in-Office of the ECOFIN Council made his début with some remarks which showed him to be in favour of creating a very small economic and monetary union, in order - and I quote - to ensure the credibility of the euro.
As if these remarks were not unfortunate enough, he added that the southern Member States which were seeking to form part of the first wave of the third stage of EMU were guilty of hysteria. Acting as a kind of European team selector, moreover, he limited participation in stage three to Germany, the Benelux countries, France and possibly, with luck - so he said - Ireland and Austria.
You wondered in your speech, Mr President-in-Office, quoting Vaclav Havel, if it was possible to call for a passion for Europe - and this Parliament does of course have that passion. But it is not by means of remarks such as those in question that a passion for Europe will be conveyed to, or caused to grow among, the peoples of which Europe is composed.
The Dutch Finance Minister's remarks, which you half-heartedly sought to play down the following day, were insensitive, clumsy and in conflict with the Treaty on European Union. Worst of all, they reflected an attitude which is incompatible with the statements of this Parliament, which, although it has always said that it wishes to see a stable, sound, strong and credible euro, has also said that it wishes as many Member States as possible to join the single currency, because this will prevent unnecessary divisions between the North and the South, the rich and poor countries, the Europe of grey roofs and the Europe of the Mediterranean.
It is said in a Spanish classic which you probably know - ' Don Juan Tenorio' - that a modicum of contrition brings salvation. The President-in-Office now has the opportunity to make a formal statement of the obvious and say that - whatever his Finance Minister may think - the only law governing participation in the single currency is that of the Maastricht Treaty; or to make a somewhat more ambitious statement, and say that the Dutch Government wishes a large number of Member States to join the single currency; or finally, in a fit of passion for Europe, to make the statement we would wish to have and interpret the Maastricht Treaty in such a way as to allow the maximum number of Member States to participate in the single currency. In a show of generosity, he could also applaud the endeavours of governments such as that of my country, which are making tremendous efforts to form part of the first wave, full of enthusiasm for the latest phase of the process of European integration, which is the third stage of economic and monetary union. If he does this, the President-in-Office will probably be saved. If he does not, I am sure that he will be damned.
Madam President, I should like to congratulate the Minister for Foreign Affairs of the Netherlands on his detailed speech concerning his country's presidency. There is just one issue I should like to address today, and that is the question of Serbia, or rather the Federal Republic of Yugoslavia.
Parliament feels that the Dutch presidency should set to work immediately on this urgent political issue, which we would like to focus on in this debate. For weeks now, we have been following developments in the Federal Republic of Yugoslavia with some trepidation, weeks of huge yet peaceful protests against the falsification of the local election results. For the Serbs, this has obviously been the last straw.
The Milosevic government has long been sheltered by the international community because of the Dayton Agreements, but this cannot go on. Electoral fraud is electoral fraud, and the OSCE representatives judged that this was undoubtedly the case.
The Serbian Government must obey all the recommendations of the González mission, there is no question about it. The Union cannot do anything with a government that has violated the rules of democracy so seriously. Through its actions, the Serbian Government has cut itself off from Europe, and relations must remain frozen until President Milosevic concedes to every demand. Commissioner van den Broek also shares this view, it would appear.
The Union and the Member States must make every effort to ensure that the IMF does not make any concessions to the present Serbian government. We are not simply concerned about reinstating the election results: this was just one example of Serbia's worrying democratic standards, which need to be improved. The Union needs to make this clear, but it must also be prepared to help to strengthen democracy there. It is everyone's responsibility. President Milosevic is wavering at the moment, but his concessions have made little impression on the demonstrators, and he obviously still needs a little more encouragement. The presidency can help here by organizing a special troika mission to apply the necessary pressure on the spot.
I was a little disappointed with Mr van Mierlo's statement that although he supports our resolution, he is not sure whether organizing a troika mission is the right thing to do. I think the European Union must not wait too long, otherwise we run the risk of allowing the Americans to seize the initiative once again. You can never really tell exactly when such a mission should be carried out or how successful it will be. I think the people in Belgrade are entitled to expect a European Union presence, and I would repeat that we need to have a more visible profile there. It is important for the opposition, but it is also an investment in future relations with what we hope will be a more democratic country.
Madam President, other speakers have criticized the Dutch Finance Minister's political indiscretion. In my opinion, however, this matter should not be allowed to obscure the reality of the programme of the Dutch presidency, and I would congratulate the President-in-Office of the Council on being the first of his kind to have interpreted, in keeping with the spirit and the letter of the Treaties, the essence of what the rotating Council presidency represents, in a way devoid of all self-will or populism directed towards domestic policy objectives.
Likewise, I believe that Parliament should not dwell excessively on national issues in these six-monthly debates on the Council presidency. Having said that, Mr President-in-Office, and keeping to the broad outlines of your programme, I should like to examine various aspects of that European reality to which you refer, with a view to highlighting a number of the issues which Parliament considers to be important. To my mind, it is essential for your presidency to devote itself to clearing the Council's desk. The Council is the institution which most delays the adoption of draft directives and regulations. It is not the Commission or Parliament which holds up the legislative process; it is the Council. This is an outstanding matter, therefore, and we are expecting you to do everything possible to resolve it.
You will also be performing a great service if you promote the spirit of the Treaties in the Council, as opposed to certain practices which fundamentally conflict with the provisions of those Treaties. I am referring to the fact that, all too often, the Council seeks a consensus, even in cases where the Treaties allow it to decide by qualifiedmajority voting. This is contrary to the Treaties and also unnecessarily delays a large number of decisions.
In the same spirit, Mr President-in-Office, you must nip in the bud the attempts of some Member States to bring certain policies back under national control. I refer in particular to environment policy; in this respect, it should be pointed out that we have been waiting for the realization of one of the proposals which you highlight in your programme - final implementation of the agreement on the CO2 energy tax - since 1992, the year in which the Earth Summit took place, when we made a formal international commitment to bringing this legislative measure into effect in the European Union in the near future.
With regard to internal policy matters, it is in my view a matter of urgency finally to adopt the Convention on the Common European Frontier Agreement, as well as to implement measures to combat terrorism and, of course - as other speakers have said - illegal drug trafficking.
Lastly, Mr President-in-Office, I believe that the fundamental nature of the parallel competences of the national parliaments and the European Parliament must not be changed in the next Treaty. Any fundamental altering or mingling of those competences would be very detrimental to the future of our work.
Madam President, first of all I should like to say that in the field of the environment, at least, I welcome the aims of the Dutch presidency. I find their programme a curious mixture of worthwhile ambition and unrealism: unrealism because I think there are problems about timetables and the machinery of the Community that are not reflected in the programme they have published. That realism really has to be developed.
It is laudable that they want to ensure that environment and health policies are properly integrated with other policies, especially employment. That is very good. I am very pleased they are taking that seriously. But I have one or two specific comments I want to make.
I hope that during the six months of the Dutch presidency they will make progress with the fifth Environmental Action Programme, first of all by ensuring that the Council agreement of December is actually transmitted to Parliament so that we can begin work on the second reading. I hope that they will work to reach an agreement on both drinking and bathing water. We have already had the first reading in Parliament and I do not see any reason why they should not make progress. I am very hopeful that they can.
Thirdly, I agree with them that implementation and enforcement of environment policy are tremendously important issues, but I would ask them not to reach an agreement at the first Environment Council but rather to wait until the second one so that they can have the benefit of consultation and discussion with Parliament on this very important subject.
Fourthly, I hope that they will try to deal with the auto oil programme, again, not at the first Environment Council but at the second one, because we can help there.
Lastly, I hope that they will recognize that we do not yet have the framework programme on water and that they will therefore encourage the Commission to reach agreement on that so that we can begin to work jointly. I wish them well for their six months in spite of the obstructionism of certain Member States in the Council.
Mr President, following the detailed speech by Mr van Mierlo, I have a few comments to make that will perhaps give him the sort of passionate response I know he is so keen to elicit. I would remind him that European integration was an extremely bold venture undertaken by earlier generations who hoped to realize a dream. The idea was that there should be much less talk of swords, and much more of the efficient use of ploughshares. This has actually worked very successfully, and I suppose you could say that we are now living in a kind of 'paradise found' . But in the hands of pragmatic bureaucrats, all this becomes in the long run is an empty shell, an edifice, as you said in your speech.
However, I think it is very important to help the Netherlands Government to maintain its momentum in the presidency, which I assume will be safe in your capable hands.
Turning now to the third pillar, which forms part of this edifice, I think that people are coming to realize that clinging on to national sovereignty does not serve the interests of public security. This is why it is so important for a sovereign decision to be taken to tackle crime at European level. It is particularly dangerous to go blindly forward in a sector which is one of the most traditional responsibilities of the constitutional state without giving the European Court the necessary powers and without the necessary parliamentary controls at European level.
You are familiar with our parliamentary committee of inquiry in the Netherlands into the conduct of the police and judiciary. We must realize that it is very foolhardy to press on with measures in this field without having the scope for such inquiries at European level. It is not our intention, and never has been, to take powers away from the national parliaments, but simply to provide a safe Community haven for those powers which have been abandoned on the wrong doorstep at the Council in Brussels.
I think you need to be rather more ambitious, and on the subject of asylum policy you made a rather amusing comment about the policy in the Netherlands. You said that the Commission is to be made responsible for coming up with a fraud-proof passport. Is that not simply the Netherlands Government acting in its own interests? From a historical standpoint, I cannot help but find this slightly amusing.
Mr President, the Dutch presidency is not going to be an easy one. There is a serious risk that no major decisions can be taken before the British elections, by which time there will be only a few weeks' working time left before the Amsterdam summit. To finalize, during those few weeks, what others have failed to institute during several months sounds like attempting the impossible - and this is an area where the public expects much from the European Union.
What it expects is guaranteed personal safety, effective action against international organized crime, and against the crimes committed against children, drug trafficking, fraud and corruption. Yet what does the record show? In all these areas, the intergovernmental conference has proved ineffective. In judicial cooperation, in police cooperation, the story is always the same: organized crime has created its European theatre of operations, while those who should be fighting it are taking cover behind the rampart of their so-called sovereign interests and so achieving little or nothing. To continue along this road, Mr President, is to face certain failure. What we must have, if we are to solve these problems, are Community structures, not just to deal with visas, asylum and immigration but also, and most important of all, to deal with crime prevention and with cooperation between police and judicial authorities.
So there are two inescapable conclusions. First, let those who cling to their sovereignty understand that unless they pool something of that sovereignty they risk losing all of it. And secondly, let the Dutch presidency, if it finds it has too little time to finish tying up an efficient package for combating organized crime, leave the job unfinished and hand it on to the next presidency. Better to be patient and finish up with workable legislation rather than rush matters and then spend years suffering the consequences of a system that doesn't work.
Mr President, I should like to thank the honourable Members for their comments - for their praise and appreciation, of course, but also for their criticisms. We are at the very beginning of our period in office, and as President I naturally have my own ideas on all kinds of things to do with Europe, but as President I also have to listen to what people say, because all their comments will be relevant when it comes to finding a consensus. I am therefore grateful for almost all the criticisms which have been voiced, apart from those which had a strongly national flavour. One Member had a good deal to say in this vein, including, rather unnecessarily, that she felt Dutch through and through. Well, she certainly made that clear. But I am also grateful to her for her criticisms, which I shall also be able to use, and that applies to everyone's comments. I can be fairly brief in my reply, since many of the remarks made come under the portfolios of other ministers, whom you will be seeing here on many other occasions. I have noted all your comments, most of which were on specific areas - almost everything that Mr Collins said, for example - and I shall be forwarding them to the relevant ministers in their capacity as Presidents of the Council. They will be able to discuss the issues with you in much more detail.
Many speakers have pointed out - Mr Oostlander most forcefully, perhaps - that this is a crucial year. The construction of Europe was started with great passion, no one would dispute that. What I said was that we need not try to fire everyone with enthusiasm about it all at once, but at the same time those of us who are actively involved must feel passionately about it, otherwise it will not work. What I need is passion of a practical kind, and I need to find it in others if I am to be able to carry out my task.
As I said, I cannot go into every point in detail, but I shall look at a few areas that were mentioned by almost everyone. Employment was a topic which brought out various responses, with some people feeling optimistic and others disappointed. Yet others were afraid that the environment would lose out. Since the Essen summit, it has been increasingly clear that the whole issue of employment is a task for the presidency and the Union. Any disputes have mainly been about how to provide for it in the Treaty. It would appear at the moment, when I look around, that there are still some countries which are sceptical about whether the Union really can do something about unemployment, but they are not sceptical about the objectives or responsibilities, simply whether the Union can produce the right instruments to do the job. Gradually, though, even those who are more sceptical are gaining a better understanding, and it seems likely that we shall be including a specific chapter on this in the Treaty.
I shall turn now to the subject of EMU, which many speakers seem to think is the enemy of our employment objectives. This is a complete misconception, in my view. Every country reorganizing its economy sees the shortterm negative effects which this has on employment, but the eventual result can have the effect of creating many more jobs. We have been through this ourselves in the Netherlands, and we are now reaping the rewards. The same will be true when EMU is introduced. EMU is not the enemy of employment. It may be that the kind of measures it entails could have negative effects in the short term, but it is actually expected to be more likely to increase the capacity for creating jobs.
I think at this point I should repeat - rather unnecessarily, since I made myself very clear during my first speech, but it seems, from what I have heard, that not everyone understood me - what the position of the Dutch cabinet is on the issue of admission to EMU. I should firstly like to say something in defence of my colleague from the Ministry of Finance. I was shown the reports in the various foreign newspapers - this was how I heard about it - and I was shocked and wondered if that was really what he had said or meant to say. I asked him about it, and received an entirely proper explanation. The word hysteria was used in the context of a description of countries which will not be ready until a year or two after the first year, but before the euro is introduced. These are countries which are expected to be involved in EMU from the beginning, and in this context he said that he would prefer them to wait, rather than making hysterical attempts to be ready in one year. I shall not comment on the substance of what he said, but he certainly meant it to be friendly, and the countries in question should not in any event take offence at his comments. Now, as to the position which the Dutch cabinet has held for the last two years, the position held by the Prime Minister and the Ministers for Foreign Affairs and Finance, I explained it quite clearly, and I cannot put it in plainer terms: everyone who meets the criteria is welcome, and the more the merrier. There are no hidden agendas. This is what we have always said. However, the view taken in the Netherlands is that we need to be strict in applying the criteria, and that there must be no cheating, and I am speaking here in particular to those countries which have had a whole week in which to savour their indignation.
There are a few points I should like to make about democracy. This covers everything that people associate with the decision-making process, including transparency and parliamentary controls. It is playing a very prominent role in the discussions at the IGC, and I am hopeful that some genuine results will be achieved. The Dutch presidency is very enthusiastic about the idea of reducing the democratic deficit, and our proposals contain a number of suggestions for giving the European Parliament greater powers to exercise controls. But we are not the only ones with ideas here, and everyone knows that opinions vary on the subject. Some countries take a completely different view from others, but then this is true of so many things. Our job is to achieve consensus. But the main thing I can tell you at the moment is that you should have no doubts about the importance we attach to it.
Turning now to the comments made about human rights, this is something to which I devoted considerable attention. I said that it was an area of growing responsibility for Europe, which was taken as meaning that the Netherlands prefers to leave human rights policy to Europe. Let me just say one thing here. We are not 'leaving it to Europe' out of laziness, since I think that every country is finding it difficult to pursue an effective human rights policy on its own. This is why we need to find new ways of addressing the subject with emerging economies such as China and the whole of South-East Asia, including Indonesia since it is so important, and we need to ensure that we can bring pressure to bear to protect human rights values or to reintroduce them where they have been lost. So you must interpret what I said as a very positive statement.
There were a number of comments about the third pillar. Let me repeat how important this topic is for the Netherlands, and not just as window-dressing or because various aspects of drugs policy have become a sensitive issue between France and the Netherlands. You claim that our differences on this issue are set to continue for quite some time, yet I have to say that there is growing support for a drugs policy which may well be an entirely national approach and may be organized in a typically Dutch way, but nevertheless produces results which, to be quite honest, are very much better than those achieved in neighbouring countries. It is extremely difficult. What country could convince its citizens that it should give up a policy which has brought such good results simply because another country wants it to, or because it is so misunderstood? However, this does not mean that the Netherlands does not also bear a great responsibility where its policy has negative effects across the border in other countries. I can assure you that I see this as a challenge, and I am proud that the Netherlands is now to lead the high-level group which is to develop a joint approach to both crime and drugs, and which can direct the framing of the joint action about which so much has been said. I am sure that we can demonstrate that we need more intensive and effective cooperation in this field, without having to give up the main elements of our various national policies.
I should like to comment on the subject of Yugoslavia and war criminals; Mr de Vries referred to this, but I think everyone feels the same about it. We have been urged to take action on this issue. Let me tell you this. I think that if we do not do something about it, the fact that the war criminals are still walking around free could be our greatest obstacle in achieving the objective we have set ourselves in Bosnia-Herzegovina of creating a multi-ethnic state which can also function properly as such. Not only that, but the fact that the war crimes tribunal which symbolizes the world's conscience no longer has any criminals to try is an insult to our attempts to establish the rule of law and to protect civilized values. That is why we are not sitting back. I do admit that it is very difficult to secure the arrest of these people with the existing forces in Yugoslavia. I shall not go into details here - you know some of what I am referring to. However, the fact that no effective action has been taken up to now certainly does not mean that the European Union is happy with the situation. This brings us to an area which it is difficult to talk about in public, because it involves other types of measures. The only thing I ask is that you believe me when I say that we are not happy with the situation and that we cannot allow it to continue.
A number of comments have been made regarding flexibility and, as I said earlier, from an intellectual point of view, this is our most difficult problem. The best way of summing it up is this: we need it, but it must be treated with suspicion, because otherwise the process of integration will be in jeopardy before you know it. This is the attitude we should adopt if, as I said, we are to be able to reconcile the need for enlargement with the need for consolidation. Different speeds can be used as a bridge here, if they are applied carefully and cautiously. This is another area where I can see that opinions differ, but nevertheless I am sure that we can produce acceptably worded paragraphs on flexibility for inclusion in the Treaty, although the Community as a whole is extremely reluctant to include flexibility in the first pillar. It is different with the second pillar, because there we are trying to escape from the stranglehold of the veto, which it is absolutely essential to do, as Mr Bertens and many others such as Mr de Vries pointed out. We are determined to have a more effective and active foreign policy: it is not that votes are taken very often, but the very fact that the veto exists casts a shadow over the whole decisionmaking process in the Council. All too often, consensus either means that no decision is taken, or that it is based on the lowest common denominator.
A word now about Cyprus, which many speakers referred to. As I have already said, if we cannot find a solution to the Cyprus problem, there is at least a risk that our scope for expanding NATO and for enlarging the Union will be restricted. We need to be very cautious here. It is certainly true that we currently have a window of opportunity for taking action. There are elections in Cyprus next year, and we really need to prepare the ground now for the negotiations that are to be held six months after the IGC is concluded. The situation has improved slightly, but it is only a temporary reprieve, linked to the fact that the missiles which have been ordered will not be in position for another sixteen months, and the question of the overflying of Turkish and Greek aircraft. I have called on both parties to refrain from any action that could cause an escalation in tension.
I should like to reply to a specific point which Mr Bertens raised, which is not really relevant here but does have a European element, and that is the possibility of supplying missiles to Turkey. The simple fact is that we are talking here about a NATO country, which therefore falls into the category of countries to which arms may be supplied. There is concern that the missiles could be used against the Kurds, but every official application to purchase arms is assessed on the basis of whether it would increase tension in the area involved, and these are the criteria that will be applied here, as everywhere else. But no application to purchase arms has yet been made, and anticipating the decision that would be taken if it were would in itself heighten tension, so I refuse to do so.
Just one final comment about the Middle East. Someone said that our interests there are different from those of the Americans, but if this is true, it only applies to certain details. The situation in the Middle East is not only a threat to peace in the region in general, but failure to reach peace will threaten the whole world. So I think that America and Europe basically share the same interests here.
I shall stop there, and although I know that I have not been able to answer all the points that were raised, I am sure I shall be returning to the House on many occasions and will have the chance to deal with all these issues in more detail then.
Mr President-in-Office, I am sorry to say that you have really only replied to Dutch colleagues, although we are after all a European Parliament. 'European' means German, French, Portuguese and so on! I made a very specific comment on Serbia, and I should like a specific answer from you on Serbia - not only from Mr van den Broek, but also from the President-in-Office of the Council.
Please, Mr President-in-Office, let us hear just a few words, but ones of substance.
I would ask Members to appreciate the fact that this debate has been very long, and time is pressing.
Mr President, you are quite right, it is a very important point, but your own timetable rather put me under pressure.
Mr Wiersma also said how disappointed he was that I have not agreed to take a troika to Serbia immediately.
On my visits to the various capitals, Serbia has always been discussed in detail, and I can tell you that views on the issue are very similar and that everyone is prepared to do whatever is most effective. When we can go there and actually achieve something, we shall be sure to go. But there is no point in going simply for the sake of going, because if you then come back empty-handed it could actually be counter-productive, whereas you might find that if you had only waited a few days, you could have achieved something useful. In other words, we must be sure that what we do will be effective, but I can assure you that every country is 100 % behind those who have shown that there is another side to Belgrade apart from what President Milosevic has shown us. You need have no doubts, everyone has said this so far, and I do not expect to hear anything different on the rest of my travels.
Mr President, I too would like to take up precisely the point raised by Mrs Pack: I do not think answers should be given solely for the benefit of Dutch Members. Yesterday I brought up before the Minister the issue of the statement made by Mr Erbakan, and it is all over the European Press today that Turkey is ready to move against Greece, the Turkish army is ready to do what it did in 1974 against Cyprus. The President cannot remain silent about that issue, that threat against a Member State. I expect an immediate statement from the President.
There is one question that was raised by three groups but has not been answered, about the Dutch presidency's position on Parliament's hopes to see both its budgetary powers and its legislative powers extended. You have said you support us, but a number of comments which have been made have cast doubts on your support for our budgetary powers, and we take a very serious view of that. We should like to hear what Mr van Mierlo has to say about this. There were three other groups as well as my own which raised this point.
Mr President, I restricted myself to asking two questions, but the fact is that I did not receive an answer to either of them. The first was very simple: has the Dutch presidency scheduled for the informal meeting of the ECOFIN Council in April an initial assessment of the revision of the financial perspectives, with a view to the financing of the European Union in the post-1999 period?
And the second - and important - question was: following the latest round of negotiations, and especially its contacts with the present British Government, has the Dutch presidency provided for the possibility of the conclusions of the Intergovernmental Conference on the reform of the Treaties being adopted by only 14 Member States?
I shall be very brief, Minister. You said that there was not a single dissenting voice. Well, I seem to recall that five years ago, during the massacres at Vukovar, while this House was still supporting the Yugoslav Red Army, there were very few dissenting voices - those of my friends and myself. Today, we are piling ridicule on shame.
Mr President, on the subject of Turkey, I have decided to ask the Association Council to discuss relations with that country. Turkey is a member of NATO, and while there is much to criticize it for, you have to look at both the positive and negative sides, and this is why we need to hold a meeting of the Association Council with Turkey as soon as possible in order to discuss these issues. Yesterday, I expressly urged the parties involved, including Mr Erbakan, not to do or say anything likely to increase tension. However, we must not underestimate the increase in tension caused by the views both sides are currently exchanging. Both sides need to curb their behaviour, otherwise we shall have no chance of finding a solution to the Cyprus question, for example.
On the subject of budgetary powers, I would simply say the following: the talks on the distinction between compulsory and non-compulsory expenditure at the IGC have not indicated - and I think this is something you should be aware of - that the distinction is likely to be abolished. This is not to say that everyone thinks that we should keep the status quo, but as I think I told you earlier, some aspects of the integration process are, by definition, gradual. I do not for the time being expect there to be much scope for changing the distinction between compulsory and non-compulsory expenditure.
The Finance Ministers need to decide in ECOFIN whether to hold an informal meeting on the financial perspectives. The programme for the Dutch presidency does say that we might meet informally simply in order to take note of views, but there have been so many protests against the idea that it is now doubtful whether this meeting will actually take place. I personally feel that if one country says that there was an agreement not to do this, and insists on the point, then we cannot change the agenda on the issue. But if we did hold the meeting, it would simply be an informal and non-committal exchange of views.
A question was also asked about the situation regarding the United Kingdom. It is difficult to answer this very briefly without treading on anyone's toes. I do not think it is a good idea for the Fourteen to try to take decisions together, leaving the United Kingdom in an isolated position on all the issues in question. This would be counterproductive and encourage polarization in the United Kingdom's election campaign, which would certainly not be in our interests.
I do not feel the slightest need to interfere in the election campaign in the United Kingdom. It is none of our business, it is their democracy and values that are at stake, and it would be wrong for me to say who I hope will win. The only thing I can do, and I am speaking for a good many people here, is to hope that they manage not to be too negative regarding Europe in the campaign. If they are negative, and the most anti-European candidates secure the most votes - I am not saying that this is what will happen, but if it does - the winner, whoever it is, will have very little room to negotiate for some time afterwards. And let us be honest, we need the British to help us build Europe and we want to keep them on board. If we are to do this, we need to play our part too. So we must try hard to forget that the problem exists. Let them conduct their own campaign, and let us try to get through the various issues as constructively as possible and avoid creating situations where the British are left isolated on every key point just before the elections. But otherwise I think we would do well not to worry too much about the British elections. It is also wrong to think that the United Kingdom is the only country which is preventing consensus on a number of vital issues: this is simply not true, and we must refuse to allow this impression to continue. It is not in the United Kingdom's interests, and it is certainly not in Europe's.
Thank you, Mr van Mierlo.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Mr President, I believe that the way in which we set our agenda and plan our business must be improved in the daily conduct of our work. I would ask you to draw the Bureau's attention to the need for debates such as the one that we have just concluded to be better prepared and allocated sufficient time, so that when, as at present, the Council presidency is willing to answer questions frankly and in a customary parliamentary way, it is able to do so. Such debates should not be treated as ordinary ones, since they are very important to us. I should also like to remind you that on the agenda of the next part-session is a debate with the European Council. I hope that the European Council will be informed that it will have sufficient time to engage in a genuine open dialogue with Parliament, of a kind for which the House has repeatedly called and which is essential to our institution. I would ask you to pass on this request to the Bureau.
Very well, I shall convey that request to the Bureau.
Distance selling
The next item is the report (A4-0009/97) by the European Parliament delegation to the Conciliation Committee, on the joint text (C4-0666/96-00/0411(COD)), approved by the Conciliation Committee, for a European Parliament and Council Directive on the protection of consumers in respect of distance contracts (rapporteur: Mrs Oomen-Ruijten).
Mr President, the conciliation procedure on distance selling has, to my mind, produced an excellent result. We have achieved a great deal in these negotiations - more in fact than the Council wished to see - and it is the first time that the Council's stance has changed between the common position after second reading and the conciliation procedure, in the sense that for the first time the Council, having initially rejected Parliament's wishes, then nevertheless agreed to them unanimously. Following all Parliament's amendments, it has now for the first time adopted a proposal on these lines by a qualified majority.
I noticed in the delegation that insisting on explanations from the Council - explanations of why it was doing something - and following up with questions was an approach which could bear fruit, and thus of the 31 amendments, as many as 26 were included in the text either as they stood or in an adapted form.
Three amendments thereby became redundant, mainly for technical reasons, and two others were withdrawn by the rapporteur on practical grounds. That is a good result, when one thinks that the Council did not wish to accept a single amendment in the first instance.
Ultimately, we now have a directive which meets an urgent need. It is an important piece of consumer protection in an area where there are no European rules at all, but where they are very much required. It is important in view of the tremendous upsurge in distance selling of goods and services. More and more use is being made of existing and also new technologies. We are buying records via television, we buy clothes through the Internet, and we book our holidays by telephone. These are being used more and more. And we are not just doing this in our own countries, but also approaching suppliers across borders and being approached by them. When making purchases in the internal market, a responsible consumer must be enabled to proceed in an informed way and to make considered choices. That is not only in the interests of the consumer, but also in the interests of those supplying goods or services.
For these choices to be identified, a number of conditions have to be met. One of the main points is the right to thorough information. The directive provides that, before a contract is concluded, the consumer must be aware of such things as the price, the most important features, the method of payment and, where appropriate, the cost of delivering the goods or services. Also, where payment is made in advance, Parliament wishes the money to be reimbursed if the corresponding service is not provided. We have laid down a number of conditions in the directive with regard to marketing. A ban has been imposed on the use of faxes and automatic calling machines, and if the telephone is used for canvassing or marketing, there is at least now a rule whereby people can no longer simply be disturbed during their meals.
A very important point which the Council was in fact reluctant to accept, and which was previously only dealt with in the small print of a contract, is the supply of goods of equivalent value. This means that if I have to conduct an election campaign in my country and need some green T-shirts, and they supply me with red T-shirts, then while I may well be able to dispose of them to the socialists, I actually wanted green ones. It must therefore be possible for me to return the red T-shirts and get my money back on them.
This kind of case, normally only dealt with in the small print, is now included in the legislation, something which took a great deal of trouble.
Then there is the question of financial services. An amendment which we had tabled on this issue was unfortunately rejected by a few votes - for which we have to thank a number of our colleagues in the Liberal Group, and from the other side of the House. What we did manage to achieve - and I also say this to my colleague Mr Herman - is that we now have an undertaking from the Council with regard to the Green Paper on financial services, so that where there are gaps, there will be further scope for legislation.
Something which should now be settled, and which is completely new, is the question of taking legal action. In this legislation, we have provided that consumer organizations can also take legal action in another jurisdiction. I think this is something entirely new. I would also draw attention to the system of self-regulation which, I believe, provides ample scope for dealing with any complaints, and to the delivery of flowers, which will be covered by the directive. It is also quite a novelty that in a conciliation procedure, in joint discussions between the Council and Parliament, a good solution has been found in this respect.
Mr President, we have discussed great matters at great length this afternoon but it is appropriate now that one of the ornaments of Dutch politics should be making the first speech in this Dutch presidency in a cause which she has made very much her own in recent years. I would like to congratulate her on the time she has devoted to bringing this directive to a most a satisfactory phase of conciliation. I should also like to apologize to her in advance and to Commissioner Bangemann to whom I should like to ask a question because I have to go almost immediately to ask another question of President Santer in the temporary committee on BSE which is meeting simultaneously with this debate.
I just want to make a few very brief points because much has already been said by the rapporteur. Firstly, the enormous increase in direct selling leaves the consumer with both the best and the worst of this new world. The best, in that there is access to a whole range of new services. The worst in that there is no protection in terms of knowledge about the selling techniques that are used. Sometimes the consumer in this position faces what in English, borrowing from Dutch, we call a forlorn hope. I think in Dutch it is verloren hoop . That position, in which you do not know enough of what is happening to, and around, you is something this directive has attempted to rectify.
I am delighted that twenty-six of the propositions that went to conciliation have been accepted, particularly given the rather lamentable history and the two years' delay in the previous Parliament when this issue was locked up in the Council. That process has now been unlocked and I am delighted by the achievements we have made.
I would like to say a few words about the matters that the rapporteur has raised. We have received a number of important additions to the text. We have now given consumers seven working days in which to change their minds. They are going to be properly informed when they are going to be sent substitute goods. They are going to be reimbursed if they change their minds and they have the right to full reimbursement if the supplier goes bankrupt or fails to perform the service involved. Those are marvellous points and together with the protection from 'cold calling' by telephone, an amendment which I have been concerned with before, they add up to a real degree of protection.
There remains, however, the problem of financial services. Commissioner Bonino made a commitment to come forward with a communication on financial services and, if necessary, a directive. One year later we only have a weak Green Paper and no legislation. On behalf of the committee and personally I want to ask Commissioner Bangemann where the Commission now stands on this proposal? This Parliament would urge the Commission and the new Director-General of DG XXIV - when appointed - to show the same determination about legislation in this field of financial services that the rapporteur has shown.
Lastly, coming from a country whose government is recalcitrant as far as consumer organizations being able to bring class actions in the courts is concerned, I welcome that possibility that is now available in all Member States. As Mrs Oomen-Ruijten correctly says, this is a new departure and one which I hope will be taken up in all countries including my own. I would urge the UK to allow legitimate consumer organizations, and not just the DirectorGeneral of Fair Trading, to take such actions.
As a result of the hard work of all those involved in this directive, but most notably the rapporteur, consumers no longer have a forlorn hope but a firm assurance that they will have the right measure of protection.
Mr President, first of all, congratulations on your election, and all good wishes for your work!
With regard to distance selling, as the European Parliament sees it, the text addresses three main issues: the first - as the rapporteur has said - is to provide consumers in a precise and straightforward way with all the necessary information, covering the right to a refund, the code of practice and the general provisions. The second is to harmonize the procedures and conditions regarding the final consumer's right to withdraw from a contract. The third, lastly, is to introduce an efficient means of dealing with complaints across borders.
Furthermore, the Member States are expected to comply with the directive within three years of its entry into force, while the Commission is called upon to draw up a report on the implementation of the directive within four years of its entry into force.
We welcome the work done, first and foremost, by the rapporteur, whom we should like to thank, by the Conciliation Committee as a whole and by the Commission, which was sufficiently open-minded on the compromise text as to incorporate almost all of Parliament's proposed amendments.
Our group will therefore support the joint text, with the satisfaction of having helped to provide consumers with an up-to-date mechanism to protect their interests.
Mr President, ladies and gentlemen, in contrast to some of the amendments put before the House at second reading, we are now discussing a compromise which shows more realism and is acceptable to all Members of Parliament. I am particularly pleased that financial services have been excluded. It is not that I wish to spare this sector, but the fact is that the special nature of financial transactions is incompatible with the general character of this directive. Further inquiries, for example through the Green Paper, are bound to bring to light the problems which exist. I am also in favour of Article 10 on the use of certain communications techniques and what is referred to as cold calling. Unfortunately, the compromise which has been reached is in danger of being stillborn, since cold calling is dealt with in a different and less pragmatic way in the ISDN directive. To prevent this, I have tabled an amendment to the Medina Ortega report, on behalf of my group. In any event, my group supports the compromise which has been achieved on this directive on distance selling.
Mr President, ladies and gentlemen, the report that has returned to us from the Council under the conciliation procedure is concerned with the legal harmonization of the system of distance contracts, which is giving rise to a degree of unfair competition.
Many such techniques are in use today: mail shots, circulars, catalogues, phone calls with or without human or automatic intervention, radio, video phone, fax, TV telesales - and more to come in the future with CD-ROM, modems providing link-ups between personal computers, and so on.
I congratulate the rapporteur, and I note that the Directive provides for a variety of instruments to enable these objectives to be achieved: periods allowed for withdrawal, reversal of the burden of proof under certain conditions, distinction between professionals and amateurs, exclusion of certain types of contract, especially those relating to financial services, specific information, etc.
My only reservation concerns the fact that one piece of information that seems to me quite essential does not appear in the draft Directive and is not mentioned in Mrs Oomen-Ruijten's excellent report. This is the question of applicable law. Is it the law of the place where the sale originates or its place of destination? The place where acceptance begins or the place where it ends? This question is absolutely fundamental, especially as regards the possibility that the contracts may be subject to the law of a third country, which would enable European legislation to be circumvented. In any case, I believe we would benefit from greater harmonization of the rules of international private law rather than substantive law.
Mr President, Mrs Oomen-Ruijten was too modest. This really is an outstanding success, a result of her work of which you are entitled to be proud, and I warmly congratulate her on it.
I shall deal very briefly with two issues which were raised. Mr Whitehead and others mentioned financial services. As you know, we have presented a Green Paper on these, which is still being considered in Parliament's committees. As soon as these discussions have been concluded, we shall of course bring forward proposals, which will also take up what Parliament has contributed to this debate. As regards what was said by Mr Gollnisch, this proposal does not change the general law. In other words, on the question of which law applies, the general rules which already exist today are valid. We do not need to take any further action on them, because they are sufficiently clear. There is an international convention, and that naturally remains applicable here.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Novel foods and food ingredients
The next item is the report (A4-0006/97) by the European Parliament delegation to the Conciliation Committee, on the joint text (C4-0667/96-00/0426(COD)) approved by the Conciliation Committee, for a European Parliament and Council Regulation concerning novel foods and novel food ingredients (rapporteur: Mrs Roth-Behrendt).
Mr President, Commissioner, ladies and gentlemen, I should firstly like to clear up a misunderstanding that may exist amongst certain Members, and especially the general public. Anyone who thinks that, with this piece of legislation, we are deciding whether or not genetically modified foods will be able to enter the market is mistaken. That decision was taken a long time ago, implicitly, as it were, and our task now is to lay down regulations for something which is already a fact - namely the application of genetic technology to foodstuffs - and to establish a legal framework which ensures both that consumers are protected and informed and that the industry is provided with legal security.
As rapporteur on this subject for almost five years, I firmly believe that the compromise text now before the House, on which we shall be voting tomorrow, offers just that: safety and information for consumers, and legal security for the production industry.
I should like to mention three points. No areas are excluded from the scope of this regulation. In the case of food additives, the principle of vertical legislation that we adopt in the European Union will apply. This means that the relevant checks provided for by the legislation concerning food additives or flavourings will be carried out. We have received an assurance from the Commission - and I trust in Mr Bangemann's undertaking to me personally and to the House - that if any legal loopholes are discovered in the regulation, as is the case with regard to enzymes, they will be closed. That is the Commission's task, moreover, and I have faith in it in that respect.
Authorization rules which clearly set out the safety and inspection criteria are also laid down in the regulation. Perhaps I would have preferred it if we had been able to dispense with the simplified procedure, but I can live with these two different procedures. This is a not a flaw in the compromise text, in my view.
Lastly, there is the question of labelling, on which - interestingly - almost everything hinges. Those colleagues who have been Members of this House for some time will recall that initially - in 1992 and 1993 - there was virtually no talk of labelling. We had to fight a long, hard battle with the Commission and the Council. The fact that the compromise text now says that all novel foods which differ from conventional foods are to be labelled will ensure that consumers receive a high level of information, and means that I can support it with a clear conscience. In all areas in which methods of analysis exist, consumers will know that a foodstuff has been genetically modified, because it will be labelled. If we consider the fact that methods of analysis, using irradiation or other techniques, are being developed on a monthly or even a daily basis, then it is clear that the number of foodstuffs that are labelled will rise considerably in the coming months and years.
I would say in answer to the critics of this compromise text that it is an illusion to believe that the tale of the town musicians of Bremen - in which the ass, the dog, the cat and the cock set out for a faraway land, saying that they could find something better than death anywhere - applies in this case. It is not true! We cannot find something better anywhere. I shall listen carefully to Mrs Breyer when she speaks later, and I would ask her to do the same for me! If certain Members and certain organizations outside Parliament believe that if we did not have this joint text, the 15 Member States would introduce the necessary legislation in next to no time, I can only laugh! Those Members seem to have an enormous capacity for wishful thinking. That is all very well, but when it comes to making laws, it can also be dangerous.
If the Member States had wished to do that, they could have done it a long time ago. Which of the Member States have comprehensive legislation which includes labelling? No Member State has such legislation, not even my own! If we are going to meet the requirements of the single market, we know that all goods will be able to move freely within that market. What will there be then? There will be legislation in perhaps three or four Member States at some time in the future, if the legislative process in those countries can be concluded in two or three years. In all the other countries, there will be no legislation. We know how difficult the discussions were in the Council. Why was the Council unable to agree on a common position for two years? Because the majority of Member States in the Council refused to accept the European Parliament's views on the scope of the regulation and labelling. Of course, this joint text is a compromise. Parliament did not get absolutely everything on its Christmas list! I wish it had, but life is not like that.
What the European Parliament has achieved for European consumers in the Conciliation Committee after second reading, in terms of safety, transparency and reliability, as well as in respect of labelling, what we fought to secure - and I use the word 'fought' advisedly - is a great success. We should be self-confident enough to see it as such, and not play down the importance of this result, but present it to the people of the European Union with pride!
Mr President, I wish to begin by congratulating the rapporteur on the splendid negotiations which she undertook in the Conciliation Committee. I also wish to thank the Commission, which facilitated that final agreement, because during the course of that conciliation its role and help was most acceptable.
Like Mrs Roth-Behrendt, I feel that this is an agreement which does not really need defending: it speaks for itself. Had we not reached the kind of agreement which we did reach, then I could not say, as I now do, that labelling will be required when there has been change which is necessary to be indicated on the label. The deletion of the word 'significant' and the concessions which the Council made in agreeing to the deletion of that word - if I may be excused a pun - were significant.
We have some tortuous language as a result of the compromise that has been made. Now we say 'if food is no longer equivalent to an existing food or ingredient.' That wording has been substituted for the word 'significant' . I regret that. It is clumsy and it would have been better simply to have deleted the word 'significant' and left it at that.
I must say to those who criticise us that I accept entirely what Mrs Roth-Behrendt has just said. Can we reasonably expect the 15 Member States to suddenly coordinate their legislation and insist on labelling throughout the European Union? In fact it is the European Parliament, using the power of codecision in a positive way, which has insisted on the protection of consumers which otherwise would not have been achieved on the original Commission proposal. If that sounds self-satisfied, so be it, but we are here to represent the wider European electorate and, in that respect, we have achieved our aims. I am very grateful to all those concerned in the Conciliation Committee for the compromise which we have collectively achieved.
Mr President, as other speakers have said, at this final stage of the debate, we have to concern ourselves with the message that we are sending to the public. And that message must be a message of safety: that the safety and information requirements for these products have been improved. It must therefore be a positive message.
Similarly, we must emphasize that this regulation provides for effective scientific assessment designed to prevent any risk to the environment; that it ensures that all consumers' right to health will be safeguarded; and that it lays down additional specific requirements to inform consumers whenever necessary.
Furthermore, with regard to labelling, which was the subject of a fierce political struggle, the important thing is for the product to be a quality product - just as the important thing in respect of road traffic is to have safe roads, and not bad roads which are full of danger signs and warnings. And that is what we have attempted to do here: firstly, ensure the primary safety of consumers; and, secondly, provide them with adequate information.
In this context, I also welcome the fact that we have struck a balance with the formula 'no longer equivalent' to an existing food, whilst providing for mechanisms to interpret this criterion precisely. I believe that we can rest assured in this respect, and that this is the essential message we must send to consumers.
With this joint text, moreover, the Union's institutions are bringing to a close a debate which has gone on far too long, and it is good that Parliament has taken such an active part in that debate.
I wish to congratulate the rapporteur on the task that she has accomplished - despite some initial differences of opinion which we had - and of course to thank Mr Bangemann, who assisted us in the final stage of our negotiations with the Council. It is only fair to acknowledge that.
The Group of the European People's Party fully supports the solution that we have arrived at with this joint text.
Mr President, we can be pleased with the result which has been achieved here, and we can congratulate in particular the rapporteur, Mrs Roth-Behrendt. This is of course a compromise, but when we consider that a few months ago, there was still a great deal of resistance in many Member States to the common position, I would say that we have achieved something. The crucial point for us is naturally that products or ingredients which are modified must now be labelled. That is vitally important for the consumer. We in the Liberal Group see it as essential for the consumer to be able to make the choice between a genetically modified item and an unmodified one. Of course this is a compromise - and I say this to our Green colleagues - but if you vote against this proposal, then that will be a step backwards. It is either something or nothing. If we have something, we can also apply better controls, and we shall have better legislation. Just think, for example, of the decision on genetically modified maize. Now we shall have something to work on with the Commission at Community level. I would say let us all vote in favour of this proposal, and then we shall not be left empty-handed.
Mr President, the compromise text now before the House constitutes a regulation on 'nonlabelling' and deceives consumers! It will not ensure the comprehensive labelling of genetically modified products and is misleading. Consumers will still be groping in the dark. Milk derived from cows which have been treated with genetically modified growth hormones will not be labelled, nor will soya oil made from genetically modified soya beans. To talk of comprehensive labelling here is quite simply fraudulent. The 'novel foods' regulation is based on this dubious compromise text. With regard to more than 80 % of genetically modified foods, it is a regulation designed to maintain secrecy.
The majority of genetically modified foods will be foisted on consumers through the back door. This is tantamount to force-feeding. There is not a single phrase in the regulation about the content of the labelling. Consumers have a right to clear and unequivocal labelling. However, the content of the labelling will largely be left up to the manufacturers, and they will use vague and euphemistic terms such as 'produced using modern biotechnological techniques' , or 'nutritionally optimized' ; indeed, I have even heard some industry representatives say that the products should be labelled 'produced using environmentally-friendly techniques' . This makes a mockery of consumer protection and of consumers' wish to have clear and comprehensive labelling! One thing is clear, therefore: this compromise text will create confusion amongst consumers and give the genetic technology industry a free hand.
Nor does it provide for a responsible authorization procedure. For the majority of genetically modified products, simply registering with the Commission will be enough, and the compromise text guarantees absolutely no consumer protection. Where are the health inspection criteria? There are absolutely none! To talk of consumer protection here is pure deceit!
The risks for people and the environment are predetermined. Genetically modified foods will remain a game of Russian roulette for people suffering from allergies. There is no provision for a public register or comprehensive liability. This will hardly help to inspire consumer confidence either. This compromise text represents a blow to consumer protection and is as full of holes as a Swiss cheese.
The statement that a bad regulation is better than none at all represents a show of political incompetence and is wrong. This regulation will prevent the adoption of extensive labelling rules in the Member States. I would recommend to the rapporteur that she look at her contributions to the debates at first and second readings.
This compromise text constitutes a betrayal of consumer protection! It is a lousy, rotten piece of legislation that will permanently shake our citizens' confidence in the European Union!
I would strongly urge the House to reject this misleading regulation, which is designed to maintain secrecy!
Mr President, in my country 85 % of the population does not want to consume genetically-modified foods. If our assembly wants to respect the democratic principle of freedom of choice for consumers, we have to guarantee the transparency of origin of the ingredients of our daily bread. That means that the consumer must have the right to know how the corn and the soya that he eats is produced. The compromise directive which we are discussing right now does not give any guarantee in this sense.
In practice, the criteria for labelling genetically-modified foods would only be established after this directive had been adopted and would be worked out by the Commission. We call that, in Luxembourgish, ' buying a cat in a bag' . Seriously, I do not think we should do that. On the other hand, the criteria for compliance with food safety regulations do not exist yet and again are to be established by the Commission alone. After all we have seen with mad cow disease, Parliament should not hand over this responsibility to the Commission.
Should the assembly vote in favour of this compromise, the procedure of registration would be the so-called 'simplified procedure' . This registration would not take place within food administrations of the Member States, but at the Commission itself. I doubt whether the Commission actually has enough staff to build up the controlling bodies with the knowledge required. In practice the Commission would have to trust the producers. I personally would not do that.
For these reasons - the lack of transparency and the lack of safety for consumers - I recommend rejection of this compromise.
Mr President, the Conciliation Committee and Mrs Roth-Behrendt in particular deserve great praise for having removed the exemption from compulsory labelling for products which contain or consist of GMOs, where the genetic modification has been carried out only for agronomic reasons. We know that European consumers are very sceptical about genetic modifications. They have the right to make a qualified choice, and this has been achieved to some extent through the conciliation text - but not to such an extent, unfortunately, that we can now talk about a responsible consumer policy. Labelling is consumer information, and should be compulsory. It should include all types of products, and also indicate the manufacturing process. For example, I would not wish to buy, under any circumstances, a foodstuff manufactured from a product to which a gene has been added making it resistant to 'Round Up' , let us say. When the day comes that there are such high concentrations of 'Round Up' in our drinking water that we want to prohibit or limit its use, it will be virtually economically impossible for us to do so, simply because we shall then also no longer be able to use the genetically modified plants. It is also a major problem that the products do not just have to be manufactured from GMOs, but have to be 'novel' in order to be subject to an authorization procedure. So any genetically modified products which are already being marketed fall outside the scope of the regulation.
Last but not least, I am opposed in principle to giving a blank cheque to the Commission and the committees. That is precisely what is happening with this conciliation text. Crucial and political decisions are being placed beyond the reach of politicians elected by the people. It will thus be decided in closed committee meetings when a product manufactured from GMOs differs to a substantial degree from the conventional product, and how and whether these products should be labelled. Given the demand for information and openness in all procedures, the Danish members of our group will be voting against the conciliation text, in spite of the great efforts made by the Conciliation Committee.
Mr President, Commissioner, ladies and gentlemen, almost exactly ten months ago, we voted on Parliament's amendments to the 'novel foods' regulation at second reading. Certainly, not all the amendments which many Members wished to see were adopted. Nevertheless, I should like to begin today by congratulating Mrs Roth-Behrendt on the creativeness and ingenuity with which she has managed to extract the best possible result for consumers from the proposals that went to the Conciliation Committee. I think that Parliament can be proud of this outcome, especially when we consider how little we started with.
I should like to make two points concerning labelling. Firstly, the presence of all genetically modified organisms in foodstuffs, whether derived from an 'agronomic' or any other kind of modification, will now have to be indicated on the label. This represents a substantial change from the Council's common position. Secondly, the requirement to label genetically modified ingredients - and note that I refer to ingredients as well as organisms - will be based on proof of their difference from conventional ingredients. This is a very significant point, since the fact that the list of procedures by which such proof may be furnished is not exhaustive leaves broad scope for development, something which is very important for consumers.
My final point is that Article 14 now provides for the Commission to monitor the long-term impact of the regulation on the development of the internal market, as well as on consumer protection and public health. This will supply us with a great deal more information on the effects of these novel foods on human beings.
Mr President, let me begin by offering sincere congratulations to Mrs RothBehrendt. And why? I know how things went with the directive on distance selling. As rapporteur, you did not have the good fortune to have a Commissioner who worked with you. No, it was rather a case of Mr Bangemann working against Parliament. So I would congratulate you on the result which has been achieved. That is my first point.
Secondly, six amendments were tabled at the time. You were unhappy that we in the PPE Group did that. However, I think the hatchet might now be buried, since when you were given the full support of the PPE Group to have these six amendments carried, you did indeed secure that, although that too was no easy matter. So congratulations are in order once again.
I have just heard Mrs Breyer and Mr Weber reading out a text and acting as if consumers were being deceived here. I would very much like to ask Mr Weber, who comes from another of the Benelux countries, to come to the Netherlands and see how this works. Precisely what the consumer organizations have done there is included here in the legislation we are proposing. So this is not deceiving consumers, but ensuring that at least something positive is done.
There are three key words. The first is safety. We have learned some good lessons from the BSE affair. So I think it is essential that the agronomic characteristics, for which an exception was made at first, are now included in the regulation.
The second is information. Information is necessary so that consumers can make a proper choice. That information is now being provided. No further exceptions are possible, so that consumers - and the Greenpeace study showed this - know what they are eating.
A third point, and here I have some concerns, like Mrs Roth-Behrendt, is what is now going to happen with flavourings and extracts. This has still not been resolved, and some adjustments will be needed here.
Mr President, I too should like to echo the thanks expressed by various honourable Members to Mrs Roth-Behrendt for the efforts she has made, even though I do not share her conclusions at all. We are being asked to vote tomorrow on the amended text of the draft Regulation, which has had a varied career, and I personally should like to dispel any possible misunderstanding between us: we are not giving an opinion on the work done by the European Parliament's delegation to the Conciliation Committee, because in my view its room for manoeuvre was inadequate for it to have any hope of success. We are being asked to give an opinion on the finished product, and that finished product is not acceptable to us.
It is not acceptable for various reasons. First, it is clear that certain substances used in food processing, especially enzymes, are not covered at all by legislation. Nor do we have any legal guarantee as to what legislation will be applied to solvents, additives and colorants. Finally, regarding risk assessment, we know from the text before us that many foodstuffs produced via genetic technologies will merely have to be notified to the Commission. At the time they are marketed, there will be no authorization procedure.
That in itself is sufficient, in our view, to make the text inadequate. But there is more! The labelling provisions are not adequate either. Some progress seems to have been made, but there are still many uncertainties in that famous Article 8 on which we have spent so much debating time. And those uncertainties will, of course, allow too much room for manoeuvre on the part of the Commission, which, we have every reason to believe, is much more concerned with the functioning of the single market than it is with consumer safety.
The bottom line, I believe, is that everything is now ready for the use of genetic engineering in food to become commonplace. When I say 'commonplace' , what I mean is that legislation designed to regulate the use of genetic engineering is becoming weaker and weaker. That seems unacceptable to me, since we know that there are still plenty of grey areas, especially as regards the long-term effects.
I should like to see the real lessons of mad cow disease being learned, and I must admit to being somewhat surprised at the prevailing optimism on this subject in this House. What conclusions should we draw? First, that the principle of safety first was not applied, that there was a total lack of transparency regarding the activities of the experts, and finally that there was an equally total lack of consumer information. Yet these were elementary requirements that would have enabled the BSE crisis to be averted.
So, please, do let's try not to rush straight ahead into a 'mad salmon' crisis. We, at least, cannot agree to go down that road. We prefer to see no short-term legislation: better to have a legal vacuum for the moment if it leads to better legislation later!
Mr President, I wish to commend to the House this compromise arrived at by the conciliation committee on novel foods. The compromise is essentially one in which Parliament has recognized the technical realities associated with this directive on labelling and the Council has accepted the right of people to know what is in the food they eat. Development of genetic modification by technology has generally brought about the need for this directive and whilst public acceptance and the obvious usefulness of the beneficial effects of biotechnology in other sectors like medicine and pharmaceuticals is now clear, this is not immediately the case when it comes to plant and animal biotechnology or genetically engineered food. It is argued by some that the commercial use and release of genetically modified seeds could be harmful to both other plants and human health.
These concerns, along with the economic and social aspects of biotechnology, pose new problems to policymakers. For these reasons we have striven to obtain a labelling system which ensures that consumers will know what they are eating and are able to make a free consumer choice. We have sought to ensure that there is as high a level of information as possible while remaining practicable and enforceable. The main lessons for the people seeking to exploit the new biotechnologies are clear to me. Only an open dialogue with the consumer and a combined effort by industry and science to be as open and honest as possible will create the atmosphere in which consumer confidence allows these products to be acceptable.
I commend this proposal to the House confident that it is a step forward by the European Parliament to realize the wishes of the consumers in the European single market.
Mr President, this Regulation will be a fig-leaf to industry. After this, it will be possible to say that everything in the garden is lovely as far as consumer protection is concerned and that we need no longer worry when we sit down to dinner. But this is far from the truth.
Mr Bangemann, could you say why the safety assessments of novel foods are not public? I consider this a flagrant insult to consumers.
Mr Eisma, it is quite clear that some Member States will have to weaken their legislation. It is therefore wrong to say that the Greens are irresponsible for not intending to support the adoption of this Regulation. A large proportion of genetically modified foods will not be marked as such, although many people do not want to vote through their wallets in favour of the production of such foods.
Fortunately it will remain possible for the vigilant consumer to buy products marked 'not produced with the aid of genetic modification' . But the biggest mystery, Mr President, is who really needs genetically modified food.
Mr President, ladies and gentlemen, the result of the conciliation procedure is a resounding slap in the face for Commissioner Bangemann. He wished to prevent the labelling of genetically manipulated or modified products. Mr Bangemann should look at a packet of condoms sometime. It says: length, over 170 mm; diameter, 33 mm; thickness, 0.07 mm. I doubt that a loving couple would be interested in the length, diameter and thickness of a condom. I am quite sure, however, that everyone has a right to precise information about the origin and characteristics of their food. They wish to know and ought to know what they are buying. With the compromise achieved on the 'novel foods' regulation, we have recognized the maturity of consumers and ensured their freedom of choice when shopping. That is as it should be. We should therefore approve the amended regulation by a large majority tomorrow, so that we finally get a foot in the door and can make further progress on this issue.
Mr President, the debate we are holding today is, as we know, the final chapter in a long series of negotiations. There are still some opponents in the House, fortunately not many of them, who like to present this issue as if we were dealing with a contrast between the interests of the internal market and those of consumer protection. Well, that is not the case. The result was worth the difficulty of the negotiations. It is a success for the consumer and for Parliament, which has ensured that gaps in the scope of the regulation and in terms of labelling have been eliminated.
This issue has confronted us with a number of fundamental choices. The first is whether to allow or prohibit these novel foods. Nowhere in the world is there a general ban, and nor is it desirable. It shuts the door on positive scientific applications and developments. So there is only one alternative - to allow them - and then the question arises of the extent to which we have to measure out this freedom.
Clearly, the present situation of total freedom is a bad option, not least for the consumer. Today, consumers can only assert their rights after the event, through the rules on liability. Otherwise, they are left out in the cold.
In the joint draft text, the consumer is protected in two ways. The products which are placed on the market are subject to strict authorization procedures; and, secondly, the extensive but proper demands of consumers for information are being met.
Through these rules, biotechnology is being given justified opportunities, without the public health risks being underestimated. The consumer is being provided with information, and the fact that we have played a part in this can only highlight our role in consumer protection. I hope that the text will be adopted by a very large majority in the vote tomorrow.
Mr President, I hope that we will never have cause to regret the tide of optimism on which this measure seems to be likely to go through the European Parliament. I regard this as one of the most important pieces of European Union law that we will have before us this year. It will affect the food we eat and conceivably, the future of mankind on earth.
I am one of the optimists who sees genetic technology as offering us hope, not only of increased food supplies, but also a decreased use of pesticides and herbicides in food production. But I have some misgivings. I strongly believe that as representatives of the people of Europe it is our duty to remain vigilant and to see that this law, which in some places is rather sketchy - as I am sure the rapporteur herself will admit - actually works, with all the necessary safeguards for the health of the people of Europe in place.
There are at the moment, as I understand it, some eight pending approvals of genetically-modified products before the European Commission. And there are some 40 genetically-modified products placed on the market outside Europe at the moment. I imagine that we can see the likelihood of those 40 products being brought before us in Europe for approval before very long.
There are two things in particular MEPs will need to do once this legislation is on the statute book. First, we need to monitor exactly how genetically-modified foods are labelled. This must not be so opaque that the provisions of Article 8 are meaningless.
Secondly, MEPs need to penetrate the secret workings of the two vital European Union committees: the Standing Committee on Foodstuffs and the Scientific Committee for Food. The Committee on the Environment, Public Health and Consumer Protection's experience of them is very unhappy. We have never managed any real dialogue with them. Yet if you read this regulation, they will play an absolutely key role in deciding whether or not these foods reach our tables.
I hope, therefore, that Parliament will be able to have a much closer liaison with these committees in the future. The report of the Temporary Committee on BSE already points to the need for this. Surely BSE and the fact that such a scientific enigma could appear so fast and cause such mayhem should give us pause for thought. We do not know everything about the consequences of what we do. We must take great care of the health of the people of Europe.
Mr President, my 80-year-old aunt has assured me that she will never buy genetically modified foods in her life. My dynamic young nephew, on the other hand, sees these novel foods as providing the ultimate breakthrough to an age when failed crops, food shortages and famines will be brought to an end throughout the world. The fact that the citizens of Europe will actually have the power to exclude a food from the market-place, simply by not buying it, will be thanks to the European Parliament, if it approves this joint text tomorrow.
Never before have consumers had so great a power; never before will they have been so clearly and comprehensively informed. No category of genetically modified foods is excluded from the content of the regulation. Anyone who says otherwise is not telling the truth! The safety and inspection criteria are clearly set out in the regulation. Anyone who claims otherwise is not telling the truth!
The regulation specifically provides that producers can advertise their products as being normal foods. A fascinating contest will develop: a race for the patronage of consumers. Nobody must be afraid that they will eat genetically modified foods in future, if they do not wish to. Anyone who claims otherwise is not telling the truth!
However, the human urge to explore cannot be prohibited. Mankind does not accept closed doors. All progress involves risks. People must be protected from those risks. There can be no compromises in that respect. But there have always been courageous people who have dared to seek progress, and who have then achieved it.
Genetic engineering represents a revolution in medicine. Perhaps it can also genuinely help to reduce food shortages and famine.
It would have been monstrous to have done what the Commission and Council were close to doing - simply depriving consumers of choice. Tomorrow's vote will represent a great moment in the history of this Parliament: a victory by Parliament over the Council and Commission!
Mr President, ladies and gentlemen, I too believe that this compromise text represents a success for the European Parliament. It is of course arguable whether it is a great success or a moderate one. I believe that we have secured the key point: whenever a genetically modified organism is present in a food, this must be indicated on the label. This will enable consumers, and especially people suffering from allergies, to eliminate any possible risks, however small these may be. It is not a question of Russian roulette, Mrs Breyer. You are lying in that respect! No one should be seriously claiming that the rejection of this compromise text will lead to a better outcome. Rejecting the text would simply produce what the US industry and many of those responsible in the European Union have long desired: no labelling at all. And that is undoubtedly the reason why all the European consumer associations are pressing us to approve the compromise text.
Nor is the frequently drawn comparison with the patenting directive at all helpful, since in that case, firstly, we had a bad compromise text presented to us for a decision; and, secondly, we had the alternative of retaining the concurrent national patent laws for a certain period of time - some two to three years - until a better European law was introduced. In this case, the compromise text is the alternative. The other option is simply to have no labelling at all, since surely even the Greens do not seriously believe that all 15 national governments and parliaments are suddenly going to introduce rules on labelling. I have often defended the Greens, and also Greenpeace, against unjustified criticism. Not everything that the Greens and Greenpeace say is nonsense. However, I should like to end by saying that the campaign by Greenpeace and the Greens against this compromise text is irresponsible propaganda! If they are successful tomorrow, then the present intolerable situation will be perpetuated: genetically modified soya, maize and other foods will be free to go on supermarket shelves without labelling, and the chance to do something about it will have been lost. We must therefore approve this joint text.
Mr President, this concluding debate has once again shown how difficult it is to reach an agreement in this field which satisfies everyone, since the differences of view - from force feeding to a glorious victory for Parliament - are indeed quite considerable. Moreover, it is not a question of who has won or lost in this debate, but of achieving a solution which, on the one hand, meets the legitimate demands of consumers and, on the other, is a viable one - since a solution that delivers nothing is no use to consumers. I have said that from the outset. I am very pleased that we have achieved a compromise. The wording is different from that which we proposed: instead of the criterion of 'significant difference' , a procedure of testing and proof is now being introduced. The one is being replaced by the other, but the regulation is still as sensible as the one we originally proposed.
However, it would not have been sensible without such a restriction, as the labelling requirement would have been virtually limitless. We have always been in favour of labelling - and I say that to those Members who wrongly and untruthfully claim that we proposed no labelling requirement. But we have always said the labelling requirement must be practicable. This means that it must not lead - as the use of biotechnology becomes more widespread - to 80 % to 90 % of foods having to be labelled. That would not be in the interest of consumers. Then no one would take it seriously. We have achieved that objective, though by a different means from that which we proposed. I am therefore midway between those who say that this is a major step forward and those - like Mrs Breyer - who say that is worthless. I put my faith in the rapporteur. That is what I have done throughout the procedure.
Paragraph 24 of the explanatory statement describes precisely the situation that Parliament will be faced with tomorrow: should it approve a compromise text which does not meet all its wishes - justified or otherwise - or should it settle for nothing? Should it therefore take a first step forward? And indeed, the text on the table is not the end of the story - and not only with regard to enzymes or other substances not yet covered by the regulation, but especially as regards the implementation of the provisions, which will be far from easy. After all, this is not a legal text which tells the Commission and the scientific committees exactly - down to the last detail - what to do in each individual case. That will not be easy, and I would therefore urge the House to approve this joint text. I should like to express my thanks to the rapporteur, since this text undoubtedly represents a major step in the right direction. And that is what should ultimately be the decisive factor, not whether we have managed to push through absolutely everything that we had in mind, since democracy is not based on individuals being able to be get their way completely, but on people agreeing on things that will improve the lives of everyone.
Mr President, in the seven and a half years that I have been a Member of this Parliament, I have never had to make a personal statement. I try to use such means as little as possible. Today, however, I have to do so. Given the lateness of the hour, I shall not attempt to respond to the points made by Members who have spoken, or to the speech by the Commissioner. I should specifically like to thank the majority of those Members for their comments. My personal statement concerns the accusation by Mrs Breyer that, in supporting this compromise text, I am deceiving people, that I am committing a fraud involving consumer safety. I would ask for my protest at this accusation to be recorded in the Minutes.
Mr President, I should also like to make a personal statement. Mr Liese accused me of lying. He said that this regulation would not result in a kind of Russian roulette for consumers and people suffering from allergies. The opposite is the truth! You know that there are no health criteria. But you also know that there are no methods of proof enabling the allergenicity of genetically modified foods to be established in advance.
At least the American health authorities recognize that. In the absence of methods of proof enabling the allergenicity of genetically modified foods to be established in advance, the latter will be placed on the market and tested on consumers. This is a particularly serious problem for people suffering from allergies.
As regards Mrs Roth-Behrendt's allegation, I did not accuse her of lying. Mrs Flemming also indirectly criticized those who have doubts about this regulation, who have made it clear that there will not be 100 % labelling of genetically modified foods. I gave the example of growth hormones produced by means of genetic engineering. Even Mr Bangemann will admit that the use of these cannot be detected and that there are no methods of proof in this instance. And yet they are genetically modified products.
I simply referred to the statement by the rapporteur, Mrs Roth-Behrendt, that this regulation offered total protection. I believe, and other speakers have also made this point, that there is no such thing as total protection. The relevant criteria do not exist. I did not intend - and now Mrs Roth-Behrendt is not listening to me - to make a personal attack on the rapporteur, and I do not believe that I did so with any of my remarks. However, it is my right as a Member of Parliament and as a consumer to draw attention here to the fact that there are no health criteria. Consequently, it is simply not possible to say that we are ensuring health protection with this regulation. I would ask you, Mrs Roth-Behrendt, to name the corresponding health criteria. There are none set out in the regulation!
I should like to ask Commissioner Bangemann whether he accepts that Article 8 now, as a result of the conciliation, provides for comprehensive labelling but that if, in the light of experience, there prove to be gaps in the system of protection of public health, then consistent with the statement which is being attached to the conciliation agreement, the Commission will come forward to ensure that there will be always comprehensive labelling?
Mr President, once again I put a question to Mr Bangemann, and once again he did not answer it. I must therefore repeat it: what do you, Mr Bangemann, think about the fact that these safety assessments of genetically modified foods are not being published?
Mr President, I shall be very brief. If it will help matters, I shall withdraw the comment that Mrs Breyer was lying, although it does not appear in the script for my speech. Nevertheless, I wish to insist on the fact that it is untrue that this regulation will result in a kind of Russian roulette for consumers, and that it is irresponsible propaganda to claim that something better can be secured if the joint text is rejected.
Mr President, to deal firstly with Mrs Hautala's question, I did not in fact give her a reply because, in view of the limited time available, I did not think that we needed to enter into a further discussion on the substance of the matter. The fact that these notifications are not made public is quite normal. This is also the practice with other kinds of application which the Commission has to examine. However, they are made public later, since a copy of them is forwarded to the Member States and the scientific committees, so that everyone can inform themselves. In other words, we do not oblige applicants to publish their notifications in any official journal, but everything that we do subsequently is published.
I can only confirm what Mr White said. I have already said this in response to the rapporteur's request, and it is also set out in Article 14. We shall follow everything that happens. There will be comprehensive monitoring of all developments. If any loopholes become apparent, we shall draw the necessary conclusions and bring forward new proposals.
Thank you, Mr Bangemann.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was suspended at 7.30 p.m. and resumed at 9 p.m.)
Cross-border credit transfers
The next item is the report (A4-0004/97) by the European Parliament delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Decision on cross-border credit transfers (C4-0660/96-94/0242(COD)) (rapporteur: Mrs Peijs).
Mr President, the Conciliation Committee, on which I sat as rapporteur, endorsed the joint draft text of the directive on cross-border credit transfers. If the European Parliament does the same this week we shall have this directive in the bag at last. The result is something with which Parliament can be pleased. The Member States have to implement the directive by 1 January 1999, the completion date of EMU. Germany expects problems with the timing and has promised in a separate declaration to do its utmost to meet the deadline. We appreciate its difficulties.
What exactly is the aim of the directive? Over time a degree of confusion has arisen about this and I will explain it briefly if I may. The aim of the objective is to improve the services which handle cross-border credit transfers by making them more efficient. This is of course most important in preparation for stage three of Economic and Monetary Union. As a result of the single market and very shortly now the Euro the volume of cross-border transfers is steadily increasing, both the number of transactions and their value. To maximize the benefits of the single market it is essential that business and industry, and specifically medium- and small-scale undertakings, should be able to effect transfers between the various parts of the Community reliably and cheaply. Until such time as this is guaranteed a major obstacle persists to the free movement of goods and services within the Community. For the man in the street the directive will put an end to all the aggravation caused by double charging and often high costs, lengthy transfer times and the impossibility of legal redress if the transfer fails to go through.
The directive applies to all transfers of less than 50 000 ECU and provides primarily for a procedure which seeks to improve the transparency of costs and the speed and reliability of transfers. I think the information covered by the directive is the essence of the directive. An institution has to provide the customer with sufficient information both before and after a transfer is made and Member States must put in place appropriate and effective complaints and redress procedures to settle any disputes. I think it is a very good thing for our citizens to know where they can obtain satisfaction. Double charging will be prohibited in future.
If something still goes wrong with the transfer, the institution of the originator is obliged to credit the originator, that is to say the institution's customer, with a sum not exceeding 12 500 ECU in respect of the amount of the crossborder transfer, plus the interest which the customer has lost and any costs incurred. All this within a period of 14 banking days, naturally once the period agreed between originator and bank has expired. Of course every originator, every customer of the bank, is entitled to go to law in his own country to recover the rest of the money.
So this directive seeks to achieve greater transparency and greater reliability and speed in cross-border transfers. Once greater transparency and clarity has been secured, the price will fall too. In fact we are already seeing the effect of the imminent introduction of the directive. Many banks - I see it in the Netherlands, and I see it in Germany - have already introduced a Euro-transfer which already meets the directive's requirements. So it is fair to say that this is an important directive which will improve the freedom of movement in goods and services in the Community.
The end result now before us is a very good one overall. When we began the conciliation procedure the wishes of the European Parliament and the Council were still rather different. I welcome the fact that both sides have moderated their stance somewhat and that the main differences have been resolved. What were those differences? For example the applicability threshold, now 50 000 ECU, so all transfers of less than 50 000 ECU are subject to the directive; the mandatory refund amount: 12 500 ECU, and the date of the directive's entry into force. Thus, on the first day of full EMU this directive will also come into force. We hope in Germany too, but maybe it will take a little longer there. We have a directive which protects consumers and businesses adequately and will encourage internal trade in goods and services within the Community.
In the name of Parliament and the voters we represent I call on Member States to comply as swiftly as possible with the requirements contained in this directive which serves the best interest of all citizens and businesses in Europe.
Mr President, the cross-border credit transfers directive is good news for Europe, good news for its citizens, good news for small businesses and good news for the European Parliament. Why?
First of all, as regards citizens and consumers: everyone of us has at sometime or other tried to send money across national boundaries. Climbing the north face of the Eiger might have been easier. Recall how the faces drop behind the counter when you go into your local bank and announce, as I once did, that you want to send money from England to France to pay for a holiday. Lack of enthusiasm is followed by lack of information about how such a transaction might be effected, what the costs are, how long the transfer will take, and what guarantees you have that the money will not be lost as it wings its way across the Channel.
Remember your astonishment that both the sending and the receiving bank want their cut in commission for performing this elementary task in the electronic age. It is time double-charging was singled out for the chop, and so it will be through the instrument of this directive. We in the Socialist Group would be particularly keen to protect the consumer by ensuring a pay-back guarantee of up to ECU 12, 500 on any such transaction. The biggest boost for the consumer, however, will reside in the demand for transparency in bank costs and conditions of transfer. Information posted up-front will truly permit the customer to shop around for the cheapest and best service. Competition will shed light on the gloomy and cobwebbed world of the high street banks and sweep away the delays habitually associated with such transactions. So frustrated was my constituent, Mrs Dorothy Evans of Ellesmere Port, in sending cash transfers to Sweden for her magazine subscriptions that she resorted to sending Kroner notes in the post. Help is at hand Dorothy!
Good news too for SMEs whose fear of sending money abroad can inhibit them from functioning fully and effectively in Europe's single market. Why risk profits when a credit transfer to buy goods or services wipes out the incentive to trade across borders? Playing it safe virtually means: ' don't play at all in the single market' .
Good news for the European Parliament and congratulations to Mrs Peijs for her persistence with the Council. By invoking the conciliation procedure and arriving at a sensible compromise with the Council we have shown Parliament capable and cunning in the deployment of its new conciliation powers. Once again the European Parliament is manifesting itself as of the people, by the people and for the people.
One final thought: the greater transparency introduced into the act of sending money from one country to another will itself be all the more apparent once the single currency is introduced. No longer will banks include conversion charges in their total fees. Even better, the true costs of the service provided will be laid bare. Truly the spotlight of healthy competition will fall on the dark vaults of European banks. This directive will also be good news for banks which will become more competitive in Europe's great enterprise, the single European market.
Mr President, let me begin by congratulating you on your re-election and wishing you all the very best.
As we know, there are some 400, 000, 000 cross-border credit transfers in the European Union annually, and 50 % of individual transfers amount to less than ECU 2, 500. On the basis of current trends, it is estimated that, in the early years of the next century, the total number of cross-frontier banking transactions, excluding cash payments, will be in excess of one billion. That will be the product of an increase in cross-border activity and the expansion of trade in goods, services and money between the Member States, within the single market. It is therefore becoming crucial that we encourage regulatory measures which protect citizens as the consumers of banking services, whether we are talking about small or big business or just savers.
That aim is fully compatible with the introduction and circulation of the single currency. A banking transaction between two different cities within the Community should be treated in the same way as a transaction between two different cities in the same state, and management of those transactions should not be left entirely to the discretion of the credit institutions, that leaving them to determine transaction procedures, monetary value and costs.
We therefore approve of a large part of the joint text approved by the Conciliation Committee and shall be supporting it. For that, I thank the rapporteur above all and, I venture to say - the French government which made this one of its priorities during its presidency, in the first half of 1995, when it reached agreement with the governments of almost all of the Member States and with this House, which gave its support, firmly convinced that what we want is not a Europe of bankers but a Europe of citizens.
To begin with, Mr President, our group was rather critical of the amounts involved and worked very hard to try to get the amounts to which the directive will be applicable increased. Nevertheless I believe the result we now have is to be applauded and together with my fellow-Members here I must compliment Mrs Peijs on her achievement. Our Group believes that it is extremely important that the rights of consumers and small businesses should be adequately protected, at least up to given maximum sums. But I strongly believe that the banks themselves might offer rather more by way of guarantees and security in their contracts with their clients. If we want a single Europe and a single market, there have to be guarantees for credit transfers.
Mr President, ladies and gentlemen, in the previous debate I mistakenly did not use up nearly all my speaking time. So I hope you will bear with me if I use a little more than my allotted time now.
On the business in hand: more would have been better. But I think that in the Conciliation Committee we did achieve something for the people who elected us. Although the original proposal has been improved, there is still one aspect that worries me, however. The liability thresholds have been set too low. That means that a financial risk that could under certain circumstances prove to be a question of economic survival is being shifted from the economically stronger to the economically weaker parties.
Fortunately, legislative rules do not apply for ever. At the appropriate time they can be improved. And I hope our counterparts in the Council will keep to their word. They promised in the Conciliation Committee that they will not insist on the 30-month time-limit for implementing the directive, so that where possible it can be incorporated into national legislation everywhere by 1 January 1999.
In the hope that the directive will be reviewed in the near future to provide greater consumer protection, I think we ought to approve the outcome of the conciliation procedure.
Mr President, ladies and gentlemen, the Committee on the Environment, Public Health and Consumer Protection, which was asked for its opinion, naturally expected the directive to do more to protect consumers. Yet I approved it in the Conciliation Committee and would now ask Parliament to do the same. We need a directive on cross-border credit transfers and I hope that as promised the Member States will implement it by 1 January 1999, i.e. on the date of monetary union.
Parliament managed to carry through its demand that the directive should take account of any transfer below ECU 50 000. That means it covers the majority of transfers to the private sector and the SMEs. The mandatory refund amount for transfers that are debited from the sender's account but not credited to the receiver's account, namely ECU 12 500, is a compromise that will have to be improved on when the directive is reviewed.
During the conciliation procedure it sometimes seemed as though the Council believed we were still living in the days of the stagecoach and the money was being carried in cash. It would be most welcome if the banks voluntarily agreed to increase the amount.
Mr President, on behalf of the Commission I should like to thank Parliament for its efforts to ensure that the conciliation procedure produced the results which have permitted this compromise between the three institutions. This has also made it clear that the conciliation procedure is sometimes a positive thing and a method that is quite capable, via the inter-institutional dialogue, of producing good news such as this. I think that Mrs Peijs described at length the agreement reached in the conciliation procedure, and most of the Members who took part in the debate have made clear the benefits which consumers, individuals and undertakings will enjoy once this directive is approved. Therefore you will pardon me if I do not reiterate the results of the conciliation process.
I think that the benefits are obvious. There was a demand for this, above all from those who, as explained by the various Members, use this type of service. The situation now is much more clear. It is much more transparent for citizens and, furthermore, what is more important - and I will finish with this remark - it is a positive step towards gradually reinforcing the border-free internal market.
Thank you, Mrs Peijs, for your explanations, thanks to all of you and also thanks to the conciliation procedure which has enabled this positive decision to be taken today.
The debate is closed.
The vote will be taken tomorrow at 12.00 noon.
EU-Latin America partnership
The next item is the report (A4-0416/96) by Mr Bertens, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the communication from the Commission to the Council and the European Parliament 'The European Union and Latin America - the present situation and prospects for closer partnership 1996-2000' (COM(95)0495 - C4-0489/95).
Mr President, before we begin the debate on the Bertens report, I should like to draw your attention to a procedural matter: we are about to debate two reports by the Committee on Foreign Affairs, Security and Defence Policy but we have yet to hear the opinions of either the Delegation for relations with Latin America or the Delegation for relations with Central America.
It may be that as far as the rules are concerned, that omission is justified; but I believe that, looking at the substance, that is the way in which our work is managed, it is right that the views of those delegations with an interest in the issue should be heard in these instances.
Therefore, Mr President, if you consider my point to be justified, perhaps the Committee on the Rules of Procedure, the Verification of Credentials and Immunities could look at the matter to establish the actual function of the parliamentary delegations within the structure of our work.
Mr Manzella, I am sorry, but there are members of those delegations who can table amendments before tomorrow's vote, and that should satisfy your requirements. I do not think the debate can be postponed since the members of the delegations have that right.
Mr President, I did not ask for referral back to committee. I simply asked whether you thought we should continue the debate and refer the matter to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities so that it can study, can examine the role the delegations should in future play in these areas.
It seems to me incompatible with the way in which the work of the House is managed that the delegations concerned with the issue of Latin America should not be involved.
It was only a point for the future, Mr President, I was not seeking referral back to committee.
Mr Manzella, I will put your request to the President.
Mr President, speaking personally and on behalf of my Group I must congratulate you on your reelection as vice-president of Parliament. My thanks to Mr Manzella for stressing that the delegation on Latin America needs to address this report. Let me reassure him; I was a member of it for seven and a half years, it does a good job, and moreover I spent fifteen years of my short life living in the region we are discussing. Anyway, we shall be talking about this in more detail, I am a Dutchman and you are an Italian and maybe we can communicate in another way.
My thanks to the Commission and above all to Commissioner Marín for the statement on future relations with Latin America. That continent is changing fast and it is vital for the Union to have a coherent vision embracing all aspects of our relations with it.
Europeans are still over-inclined to view Latin America with the prejudices of the seventies and eighties. Latin America is no longer a continent of dictators, human rights violations, massive inflation and of interesting but oh so secret contras or contra-contras.
That is partly thanks to Europe. The Union has since the early eighties shown here how a common European foreign policy can be successful. Mr Marín knows that better than anyone, the San José dialogue. Mr Carnero, another old Latin America hand, has written a very good report on it. In it he describes how the common European foreign policy, which must not be institutionalized, can work. And we must now build on this success.
Meantime Europe stood still whilst Latin America was rapidly changing. A policy of reconciliation, democratization and respect for human rights provided the basis for political and social stability. Economic reform and macroeconomic stabilization created opportunities for economic reconstruction. These developments lent a powerful impetus to regional cooperation, the Andean Pact, Mercosur and so on.
But, again, Europe did not match these advances and failed to seize many of the opportunities afforded by these recent developments. Cooperation was one-sided in the form of development cooperation. We gradually lost the Latin American market to the United States which jumped in with NAFTA and the Enterprise for the Americas Initiative and plugged the gap which Europe had left. The US is currently way ahead of Europe in terms of investment in and trade with Latin America.
New structures in Latin America remain fragile. 35 % of the population are below the poverty threshold. Not enough is done on education and training. Drugs, corruption and crime which goes unpunished undermine the political structures in Latin America. We need to continue focusing on democratization. A new peace in Guatemala is a most welcome fact, but it will of course remain weak unless we help to underpin it.
Europe must deal with Latin America as a fully-fledged mature partner. The Commission statement is a beginning. We cannot allow so important a region with its still fragile structures to be ignored by the common foreign and security policy.
But the Commission's moves towards a new Latin America policy are too vague and too loose. I urge the Commission to prepare a programme of action, proposing specific initiatives as part of a new policy.
In my report I suggest a number of specific initiatives of this kind. They cover foreign policy, the economy, integration, development cooperation, security and defence.
In terms of foreign policy Latin America must be seen as a priority area. We must not convert the transatlantic dialogue we have with the United States and Canada into a transatlantic dialogue with Latin America. But Latin America must feature prominently on our agenda.
The Union must continue to foster regional integration on economic and other matters and must maintain contacts with these regions.
I agree with the Commission's priorities for development cooperation. As the biggest donor the Union must encourage all other countries to intensify their efforts. The contribution of the US in particular is too modest.
Security and defence. But I will take security and cooperation on drugs together. Cooperation on drugs must be broadened to parts of Latin America other than the countries of the Andean Pact alone.
Security and defence must also feature in the dialogue between Europe and Latin America. In a truly mature relationship with Latin America these topics too must be discussed. Cooperation on preventive diplomacy, peacekeeping and the like are matters for the world community. So contacts between appropriate organizations are a very good idea too.
Mr President, in the opinion of the Committee of which I am the draftsman, I will refer, naturally enough, to the energy, research and development aspects.
With regard to Latin America, we are talking about a market of 450 million inhabitants. Thus 450 million consumers. Mr Bertens said that the European Union had neglected these markets. Not in relation to energy, Mr Bertens. Many of the European Union Member States have made considerable investments in the field of energy. I think that the investments they have made are so significant that they have become the real protagonists in this area in recent years.
This enormous region, which is enjoying substantial economic growth, has a low level of economic development, thus there is scope for a major increase in energy consumption. Our committee is anxious to ensure that the energy will be used efficiently. There is already the ALURE programme (Optimal Use of Energy Resources in Latin America) launched by Commission Directorate General I concerning cooperation between Latin America and the European Union, which is important but not sufficient. It is not properly funded. We need more resources for this programme, Commissioner, because we consider it to be extremely important.
We also consider that renewable energy sources, particularly hydroelectric energy, should be developed. It has enormous development potential in Latin America. This energy source does not cause pollution, unlike others. Moreover we have the Amazonian rainforests which drain off a huge amount of carbon dioxide. This should all be exploited in our future cooperation based on the relevant agreements.
As for the most active role we should develop in the area of research and development, we have proposed that seminars be organised to exchange views on mutual cooperation, exchanges of research staff and the launching of programmes in the area of food technology, biotechnology, energy and, above all, the environment.
Mr President, we are dealing with a very important report - this is the view of the Committee on Development and Cooperation. It is high time that the European Union started to regard Latin America as it does other American nations, such as the United States of America and Canada. The rapporteur rightly highlights the fact that our relations have already overcome their rather hesitant beginnings and are now turning into mature relations between regional organizations with a will to ensure understanding. We are determined to ensure understanding because we have similar cultures which have been brought closer together with the accession of Spain and Portugal to the European Union.
While there is a traditional understanding between Latin America on the one hand and Spain and Portugal on the other, similar to that between the Commonwealth and the United Kingdom, the Community has perhaps not responded to Latin America in the same way. Support must be reflected in a strengthening of the various bodies which can ensure that this understanding becomes something quite natural. I am referring to organisations such as the European Investment Bank, the ECIP and AL-Invest, from which I infer directly that the European Union is in favour of the development aid being granted. The EU is in fact the leading donor - 54 % compared with less than half this figure granted by the United States. Despite this, however, we note that not only are European investments in these countries not increasing, but they are actually diminishing. The United States of America accounts for 43 % of global trade and 75 % of direct foreign investment. Why is there such an imbalance here and why are we not in fact on an equal footing with the US? I applaud the report, and I wish to say that the Committee on Development and Cooperation supports these steps to intensify and normalise relations with Latin America.
Mr President, Commissioner, Fellow Members, I was interested to read the text of the report produced by Mr Bertens and the opinions of the various committees which contributed to shaping it. In my view these are useful and interesting texts which attempt to put forward ideas on how to reinforce relations between the European Union and Latin America.
Looking at the situation in Latin America today, it is obvious that it is not, as Mr Bertens said a moment ago, the same situation as in the last few decades. It is a much more complex, more active world, with good things and bad, but also with enormous possibilities. A world where identities are shared, yet it is not right to try to reduce Latin America to some vague kind of uniformity, forgetting the differences. Latin America is an emerging Chile, a Nicaragua with very severe poverty levels; it is Guatemala which is concluding a peace agreement, and Costa Rica which is a real example of democratic stability. It is also true that Latin America is Colombia with flashpoints of violence linked to drugs trafficking, and Peru where we are witnessing the unacceptable use of violence and hostage-taking as political instruments. But it is also Mercosur, an ambitious project, and the Free Trade Treaty with Mexico, Canada and the United States.
I think that the European Union must adopt a global approach to its relations with Latin America which appreciates the very plurality of this continent. We have political dialogue instruments. One example is the San José dialogue which Commissioner Marin is also developing, but perhaps it is not enough. We cannot accept the risk of Latin America continuing to regard the United States as a priority and the European Union as just a faithful companion.
It is very useful to know about the evolution of investments and trade flows between the European Union and Latin America in order to embark on an analysis of the potential prospects for the future. We have a lot of ground to cover if we are to discover all the potential of parliamentary dialogue. For instance, if political cooperation between the European Union and Latin America is important, why is it in many cases reduced to a ministerial or governmental dialogue? Parliamentary dialogue is useful in the context of consolidating democracy and establishing regional integration.
Latin America and the European Union need each other, and on the basis of an equal footing and with commitment to a climate of cooperation, they need to reinforce the instruments of political and trade cooperation. Anyone who has examined or witnessed the cooperation between the European Union and Latin America will have discovered that cooperation takes place on a large scale and yet - the Commission is also aware of this - this is often not very visible to citizens wishing to determine the levels of cooperation.
Another problem that most of the Latin American countries suffer from is the burden of debt. The European Union must become an active partner capable of formulating and submitting coordinated, innovative proposals to alleviate the burden of external debt of Latin American countries. Because, in most cases, these are countries with very divided societies which need help to carry out economic reforms capable of reducing the unemployment figures and the poverty figures. Economic reforms which will create the conditions needed for consolidation or even, in some cases, for the introduction of collective policies based on solidarity, similar to what we in Europe call 'the welfare state' .
Some Latin American countries have very serious drug trafficking and corruption problems, but we dare not raise a hypocritical accusatory finger until we can deal rigorously with this, because the coca being produced would not be converted into drugs unless there were was a demand for these.
I will finish, Mr President, by saying that the age of military dictatorships has now virtually ended, but there may be a risk of the emergence of another type of populist regime which does not solve the structural problems of Latin America. The European Union and Latin America should come together in every possible area of cooperation. The Commission's proposals and the contribution by Mr Bertens are a step in this direction.
Mr President, when people talk about Europe's relations with Latin America they can never be sure what past or present family affairs they may be interfering in. There are disputes, talks, deals and criticisms. There are sisters, brothers, cousins, godparents, relationships that have endured for decades or centuries, refuges and enterprising immigrants and emigrants. But what we are concerned with today is the future, namely the attempt to revive the relations between the EU community of states and Latin America, marked by years of conflict between dictatorship and democracy, the fight for human rights and the construction of common markets in Latin America, by creating a partnership until the year 2000. That is important to our common foreign policy and our foreign trade policy alike. It affects them both. In our view and in line with the wishes of the European Parliament, as set out in Mr Bertens' very good report, the EU must pursue both policies with a view to initiating a new transatlantic dialogue, which must also involve the United States.
Since its direct election, the European Parliament has endeavoured for many years to promote this dialogue. Article J.1 of the Maastricht Treaty calls for a dynamic policy towards Latin America. That had long been lacking.
Developments in Europe led to a decline in interest in the political processes in Latin America. In spite of its undisputed economic and democratic upswing in the 1990s, Latin America has to some extent taken a back place in international politics. With its Communication on 'The European Union and Latin America - the present situation and prospects for closer partnership 1996-2000' the Commission has pointed the way to reviving these relations. The opinions of the two committees consulted, the continuous activities of the delegations for South and Central America, the interparliamentary dialogue in the framework of the EP-Latin American Parliament interparliamentary conferences all show how much importance we attach to the proposals set out in the resolution.
We have strongly supported the development of Mercosur, the formation of regional parliaments in Central America, the Andean parliament, the Central American parliament. But we must not forget some important questions. We must not forget drugs, cross-border crime and corruption, the expansion of trade in sensitive sectors, the struggle for greater human rights and democracy.
Last year's hearing in the Subcommittee on Human Rights on impunity for the crimes against humanity committed in dictatorships against political opponents but also against many ordinary people who happened to be in the wrong place, showed the complex and sensitive nature of these problems inherited from the past. Democracy and an independent judiciary are closely interlinked.
A democratic Europe must support the stabilization of democracy in order to increase the number of democratic states in the international organisations and formulate a common security and defence policy, with a view to conflict-prevention.
It is our duty to do so and we in the European Parliament have always insisted on this to the Commission and the Council. We wish the report much success.
Mr President, current developments in Latin America are one of the happiest trends of the last years of this century. Long regarded as a powder keg, a theatre of endless guerrilla warfare and putsches, Latin America is now seeing real progress towards peace and democracy, a process which the European Union must support and help to strengthen. Like Mr Bertens, whom I congratulate on his excellent report, I welcome the Commission's initiative and the tone of its communication, designed to reestablish good relations between the European Union and Latin America.
In the brief time allowed me, I cannot - much as I approve of them - go into the three main priorities on which the Commission proposes to base the Union's cooperation. I shall therefore confine myself to stating what I believe to be the essential prerequisite for any reform - the support which Europe can and must give to the consolidation of the democratic process.
The European Union is often accused of being first and foremost an economic union, motivated by trade interests. This view takes no account of its contribution to the spread of democracy throughout the world, through the conclusion of cooperation and association agreements with countries where democracy was or had been under threat. This is the situation with the Latin American continent, where some democratic regimes are still fragile and where the Union can made a decisive contribution to strengthening the processes taking place. The Commission's proposals regarding the establishment of a political and trading partnership between the Union and the Latin American countries meet this requirement. However, there are two points in the report about which I have certain misgivings.
First, Mr Bertens proposes to go beyond the ministerial framework within which such dialogues take place - he would like to see more inter-parliamentary meetings organized, with the European Parliament and its Latin American counterparts participating in the ministerial meetings. This may create undesirable institutional confusion at a time when links that had previously been somewhat stretched are being reestablished.
Secondly, there is the fight against the narcotics trade. In his explanatory statement, Mr Bertens suggests that the problem of the drug trade is a matter of supply and demand, and that the first need is to create the right conditions for other forms of development, without launching an outright war on drugs because suppression, as he puts it, never works. This way of looking at the problem worries me, because although it is true that there is a need to create other forms of development in the areas where these products are cultivated, it is equally true that the drug trade must be obstructed by every available means, without exception. Part of the European Union's mission is to help these countries rid themselves of a scourge that never makes any contribution to the advance of democratic awareness.
Mr President, Commissioner, the recent years have been marked by a rapprochement between the European Union and Latin America, mainly due to the accession of Spain and Portugal which increased and accentuated the cultural similarities between both continents.
Therefore we would like to express our agreement with the spirit of Mr Bertens' report. We consider that the essential priority objective must be to extend and reinforce the various activities which promote development and the consolidation of democracy in Latin American countries, as described in the Commission communication also dealing with this matter.
To do this we consider it vital to reinforce European efforts to bolster the economic reforms of the Latin American countries, thus ensuring the success of the structural reform currently under way and promoting the development and progress of the various Latin American regions, paying particular attention to the considerable economic and social disparities in the region.
To achieve this, we in the European Union must engage in more energetic and ambitious activities to ensure that relations with Latin America become the main objective of the new common foreign and security policy. We must remember that, after tripling in the '80s, Latin America's traditional trade surplus with the European Union diminished at the beginning of the '90s, practically disappearing in 1993.
In the past three years a deficit of some 1500 million dollars was recorded. At the same time, the European Union ceased being the main investor in Latin America, which demonstrates that the current efforts to reinforce association with Latin America are not sufficient, and lack the ambition and dynamism needed.
In conclusion, Mr President, we consider it vital for the Commission to formulate an action programme for Latin America which, as already mentioned, contains practical, common proposals which promote, on the one hand, economic development and, on the other, peace, democracy and the strictest possible respect for human rights.
Mr President, ladies and gentlemen, Mr Bertens's report deals with a communication from the Commission on relations between the European Union and Latin America. This communication is certainly worthy of independent consideration, but it also has to be seen in an overall context that includes the communications on relations with Canada, the United States and Central America.
This set of texts reflects the European Union's legitimate concern to redefine its relations with the Americas as a whole in the aftermath of the Cold War, and to provide a counter-balance to a powerful zone of economic and trade development centred on the Pacific.
I welcome the stated intentions regarding efforts to promote development and stamp out the drug trade, the defence of social justice and the environment, and the restoration of closer cultural links. But I am concerned when our ACP partners warn us of the long-term erosion of the Lomé agreements by the granting of trade preferences here, there and everywhere, and especially of the devastating effects of the drugs GSP.
We know today the undesirable effects of this system, conceived as it was with the best of intentions. Not only has it helped to reduce significantly the production of drugs, but it has also, conversely, destroyed whole sectors of European horticulture and fisheries. I am also concerned when the development of our trade relations is presented as being necessarily destined to result in an intercontinental free trade area, even though this prospect is at present formulated in somewhat vague terms.
If the Commission's real intention is to implement a package of trade and customs agreements creating a transatlantic free trade framework which will double the multilateral trade disarmaments of the GATT, it should tell us the reasons, the advantages, the drawbacks, the costs and profits. What will the consequences be for employment in Europe? What quid pro quo are we going to ask for? In particular, can we quantify the consequences of such agreements in the agricultural sector when we know the productivity of the South American agricultural sector, its labour costs and its social and environmental standards?
It is for all these reasons, Mr President, that the Europe of Nations Group, while acknowledging the quality of the work done by Mr Bertens, will be very vigilant regarding the concrete proposals based upon it by the European Commission.
Mr President, the scant attention paid in recent years by the European Union to the countries of Latin America again raises the problem of the absence of a general foreign policy strategy for Europe, at least at a political, commercial and security level. Admittedly, the Commission communication to Parliament has at least the merit of stating - after years of guilty silence - the need to relaunch the relationship between the European Union and Latin America, and we have to acknowledge that Mr Bertens, the rapporteur, has had the courage to focus clearly on and identify shortcomings and limits in the Commission communication and put forward real and specific solutions.
It is a serious mistake to view Latin America - and this is what has happened so far - as just one of several partners in discussion on the other side of the world with which we maintain relations typified by programmes that are frequently ill-defined and not particularly innovative. Only political short-sightedness could prevent the European Union - and its Member States - from looking to Latin America as a geographical area of major importance, politically and culturally at least.
I would go so far as to say that, in addition to the strategic reasons, there are historical, cultural and linguistic features which mean that the subcontinent is the most Europeanized area lying between the two Oceans: for generations, millions of Italians, Spaniards and Portuguese - to name but a few - have been living in those countries, millions of European emigrants, then, who share with the local people the struggle against poverty and social marginalization.
And so long as Europe fails to fulfil its role as privileged partner, its place is being rapidly taken by the United States which now accounts for 43 % of trade with Latin America and 75 % of direct inward investment.
We need then to recover lost time: the Commission and the Council should draw up a global action programme for a common foreign and security policy with Latin America. This can no longer be abstract and general; we need a policy of economic cooperation for the next four years that is adequately funded as compared with the current ECU 1343 m; there has to be a joint effort to combat drug-trafficking and to promote humanitarian, social and cultural activities. In any event, Europe should register its interest in taking an active role in the development of Latin America. In the coming months, we shall see whether the conditions and political will to play that role really exist.
Mr President, I would like to thank Mr Bertens for his report. Both this report and the Commission document fulfil an important function. The cooperation which was initiated in the middle of the 1980s, within the framework of the San-Jose dialogue, must be revived and developed. The political and economic instruments which have been developed and are now in place must be updated and used so that the Union can support the move towards democracy and the protection of Human Rights which has commenced in the region. Fresh steps must be taken to ensure that values and standards in these areas, on both continents, are brought closer together.
The EU is currently the largest donor of aid to Latin America although, politically speaking, the region is of less importance to Europe now, despite the fact that culturally and ideologically we have grown closer in recent years. Some important aspects of the links between the Union and these countries, such as the encouragement of democracy, increased respect for minority groups, concern for the environment, the fight against drug trafficking and international crime, have served to widen and expand the relationship between the two continents. Because of this, as the rapporteur has pointed out, there is a need for a deeper political dialogue between the EU and Latin America in order to take advantage of and provide continuing support to these positive developments in the future.
But I question some of the aspects of cooperation covered in the report. To discuss, in this context, the inclusion, in the political dialogue with these countries, of EU security and defence aspects of the cooperation is, in my opinion, a step in the wrong direction. It is obvious to me, that the EU supports the international peace movement, and is working to prevent conflict and strengthen democracy. As the rapporteur himself mentioned, the best way to do this is to develop a global strategy of economic and political cooperation with these countries. I consider it illogical and incorrect that the have to be and should be resolved at international level by a body which has the necessary mandate for this task.
The report also takes up the question of control over the export of weapons. It is very important that this export is restricted. A voluntary register has been developed within the UN for the registration of heavy weapons. The EU should strive to see this register developed, to make registration obligatory and to see that the register covers all weapons both heavy and light. This must be seen as the first step towards a global restriction of the trade in weapons. Defence aspects are not within the competence of the EU and consequently must be tackled at interstate level. I find it impossible to support the EU's tendency, through its influence on aspects of a region's security and defence, to take upon itself the role of a world police force.
Mr President, I also wish to congratulate Mr Bertens on his report because this is one of the few reports in this House which underlines the need not only to reinforce relations with the countries of Latin America, but also to reconsider these relations.
Mr President, Latin America is the poor relation in the European Union's external policy. As I often say, Latin America does not need handouts, it needs opportunities. Of the three vehicles for European Union action in the coming years - political dialogue, cooperation and trade relations - I think that what will mark the direction for developing these relations is political dialogue, with the parliamentary dimension referred to by other colleagues.
Because it was political and not economic reasons which led to the San José dialogue; because it was political and not economic reasons which are behind the consolidation of the Rio Group dialogue, and because it is political and not economic reasons which must lay down the guidelines for political transition to democracy in Cuba, with full respect for fundamental rights and liberties, as requested by this Parliament.
However important this political dialogue is, Mr President, it will end up being reduced to nothing and withering away if it is not accompanied by cooperation action to sustain it.
I am very happy to see Mr Bertens here because he was also present at the debate with the Dutch presidency, during which no mention at all was made of the Latin American priority. When it comes to voting on budgets, I think it very important that we ensure together that enough is done so that the amendments submitted - and I would remind Mr Bertens that the general rapporteur is a member of his Group - will be successful.
With regard to the trade aspects, I think that the European export figures for 1995 released at the beginning of January are very satisfactory. But we are not stimulating production by Latin American countries because, in fact, they are competitive in many products and, in many cases, we are closing our markets to them.
I think that we should be satisfied by what has been done. There is still a lot to be done, however. I reiterate my congratulations to Mr Bertens on his report.
Mr President, this debate has confirmed that, right now, Latin America is the frontier of the world: what I mean by that is that there is no institutional, economic, social or artistic culture which ought not here and now be taking notice of what was until just a few years ago considered to be the 'missing' continent. The way in which the world is interdependent is also plain from the mass of political issues Latin America raises for us. There are the two hundred million poor - increasingly poor - people, and yet there is vigorous development over increasingly large areas of the continent. There continue to be clusters of nationalism which are frequently the source of serious violations of constitutional principles, and yet there are also experiments in regionalism which are gaining ground. There is, in many instances, a delay in creating a fully-developed legal system, and yet a substantial degree of civil awareness is becoming established.
We, the European Union, should take full responsibility for these contradictions: we have to understand that the world has become smaller and they are to some extent our contradictions also. That is why I agree with Mr Bertens on three crucial points. Firstly, Europe's transatlantic dialogue should be conducted with both North and South America. Secondly, our policy in Latin America should be a global policy, programmed in accordance with the Community approach of objectives, deadlines and resources. Thirdly, we should have both a ministerial and an interparliamentary framework, the latter offering civilian populations the opportunity to have a voice and be heard and strengthening and supporting the American regional models, such as MERCOSUR, which are becoming established, through our model of regional parliament.
Mr President, Commissioner, ladies and gentlemen, I welcome the report and the communication from the Commission. I believe it is important to continue expanding relations between the European Union and the Latin American continent to avoid the risk of being edged out of this continent by the United States. Moreover, I agree with the rapporteur that in many areas the Commission's communication fails to make any concrete proposals. We will urgently need an action plan here in the near future. For example, there are no proposals on dealing with the drug problem, which is very acute in these countries. That means that the general socio-economic structures have to be improved. But a specific programme also needs to be formulated with the aim of substituting alternative crops for narcotics through a specific agricultural development policy.
I welcome the proposal concerning the importance of information about that continent and mutual understanding, with a view to strengthening the rule of law and involving civil society in the development of a genuine human rights structure.
My experiences in the Committee on Culture, Youth, Education and the Media and in the South America delegation have shown me how important it is to promote exchanges, especially between young people. That is why I would suggest developing the existing programmes of scientific and technical cooperation and aiming them in particular at universities, to give young people and budding scientists a chance to be actively involved in the new partnership and benefit from their mutual experiences.
In general, we need research on Latin America and a comparative study of European-Latin American development, bringing out both the common features and the differences between the two cultures, so that we can base all our future measures on the findings. That is the only way to ensure that Latin American culture is acknowledged and treated as independent.
Finally, I want to address one other aspect where I think improvements are needed: the much-criticised European bureaucracy makes it difficult for good ideas to be translated into action in this area too. It is important to simplify the system of applying for projects and the administration of the research programmes. Only then can the applications be processed rapidly and projects be approved quickly.
Mr President, I should like to join in congratulating Mr Bertens and thank him for incorporating amendments which I moved as part of the Committee on Development and Cooperation's opinion on this report. Amendments to ensure the principles of development underpin our relations with all Latin American countries highlighting the very severe social impact of the structural adjustment policies, supporting far greater involvement of civil society in our dialogue and agreements as well as the sensitive question of fair trade access for products of the countries own choosing, not ours.
I would also like to say how much I agree with the rapporteur's comments on the importance of alternative development as part of combating the drugs problem, and we should wish success to the European-funded alternative development programme in Bolivia announced late last year, the most significant programme yet of its type.
However, I regret that we have not found priority in tonight's resolution to incorporate two of my other amendments to support specific programmes for women, including reproductive rights, and to reassert our commitment to ILO Convention 169 and to combat the flagrant abuse of the rights of indigenous populations which continue to occur in nearly every country in the region.
I would also like to support the rapporteur when he questions the Commission on how far vague concepts will be applied in concrete terms. In Recital C we say what is the point in democracy and social clauses in our agreements when there appears to be little attempt to monitor and enforce such clauses? In Recital I we call for the protection of the environment and yet Europe is still supporting mass hydro-electric schemes in the name of development, one of which - local communities and NGOs say - will devastate one of the largest and most precious environments within the region.
There are 200 million people in the region living in poverty. How far is this compatible with Commissioner Marin's own statement to the Development Committee on 29 October last year that Mercosur countries have been struck off the development aid list to concentrate on poorer countries like Bolivia and Peru? An apparently wealthy country like Brazil has more poor people than any other country on this planet and Europe cannot be silent on this question.
Mr President, first of all I should like to thank Mr Bertens for his report which highlights something which the Commission has no difficulty in accepting.
Anything that will reinforce relations with Latin America, augment the content of these relations, increase the European presence and guarantee the quality and quantity of our political, economic, financial, trade and cultural relations must become quite natural for the European Union, mindful of the historical and cultural links for some and the economic and trade links for others.
In reality, the Commission's communication concerning the way in which we will conduct our relations in the last five years of the century is simply a practical guide to where our activities should start and end. Rather than launching new ideas now about Latin America, what the Commission intends to do is consolidate the enormous amount of work done, particularly in the last two years, when we renewed everything from the San José Convention to the various regional integration efforts.
What would be the point now in launching new initiatives when the San José Agreement was renewed in the Council of Minsters in Florence in the second half of last year? What would be the point in new ideas when we are still at the analysis stage, about to embark on the final negotiations with MERCOSUR, Chile, and the new option which has emerged for the Andean Community, and when we are trying to find a negotiating formula for the last remaining agreement, the one with Mexico?
I would prefer in the coming 3 or 4 years to consolidate the work already done, which has been very important because, in fact, it is scarcely 2 or 3 years since the European Union started shaping a much more specific strategy for the Latin American continent. As Mr Cabezón said, Latin America is not a homogenous concept. There are many Latin Americas. Consequently it was necessary to work very flexibly so that, while maintaining exclusively the horizontal level - the Rio Group - as a specialised forum for political dialogue, the European Union could offer a suitable cooperation platform to every country, from the North to the South of Latin America, in line with the regional, territorial and political needs as well as the level of economic development of these countries. Thus we started to produce a sub-regional integration plan which we have been gradually consolidating, and which we regard as pioneering work.
There is no antagonism between the position of the United States and that of the European Union regarding, for instance, NAFTA. We are not concerned about NAFTA, Mr Bertens. NAFTA has not been extended to any other Latin American country in the past three years. In these 3 years, however, the European Union has become involved in MERCOSUR, Chile, a new San José agreement, an agreement with Mexico, and a new agricultural GSP. We will have to check our figures, but according to the OECD figures the European Union accounted for up to 61.5 % of development cooperation in the last three years. Next comes Japan with 19.5 % and then, in third place, the United States with 14 %.
It would be very difficult to reproach the European Union for not concerning itself sufficiently with the Latin American continent when, based on the OECD figures for last year, we represent 62 % of cooperation, much less attempt to compare it with the United States which was even surpassed by Japan last year, and which accounts for only 14 %. The European Union cannot be reproached for this because the efforts made were very considerable, even outstanding.
One thing I would admit you are right about, Mr Bertens, is that although we are the main cooperation partner with 62 %, this is not known, or not very well known. You are right about this. But how can you achieve visibility in today's world? In order to be visible and present in world communications, in addition to determination you need money, money, money. It is very difficult for the European Union to ensure the visibility of what it is doing if the communication instruments - which are vital in a media-oriented society like the present - are, quite simply, very fragile.
On another level, in relation to our external action, you have proposed in your report up to 22 measures concerning the Common Foreign and Security Policy and the political dialogue. I pray that this issue is solved by the Treaty of Amsterdam because the common foreign and security policy is not an area in which the European Union's credibility is at its best.
Second, I cannot accept either the statement that there has been a fall-off in financial and trade relations because, and I would stress this, this is not reflected in the OECD figures. At this moment, with regard to Latin America, the European Union is the main trading partner of nine countries, and the second biggest partner of eight countries. These nine countries include the most important in economic terms - MERCOSUR, Chile, etc.
In trade terms, the flows between the two continents increased by 40 % in the last three years, which is spectacular. In terms of stock, the increase in direct European investments in manufacturing sectors in recent years has quite simply been extraordinary. Several European Union countries have even tripled their direct productive investments. I do not need to quote examples as these appear in the media every day.
I would like once again to bring up the question of comparison with United States policy. Mr Bertens, this year - 1996 - the United States surpassed us in investments, but you know that investments consist of direct productive investments and investment funds. The European Union is still Latin America's most important partner, hence the quality of our cooperation due to our direct productive investments, in other words capital which is invested to create wealth, jobs and development.
Let us turn then to the OECD statistics on financial flows because such flows are not always equivalent to development processes as they may simply consist of fleeting capital which comes and goes depending on interest rates.
I think that there is no doubt that much remains to be done, but we have nothing to reproach ourselves for, having made a leap which I would describe as nothing less than spectacular in some sectors. Things are going well in economic terms, and we must now develop what we started in the last few years.
There is one fact of which little has been said, but which I consider essential in relation to Latin America. There is no doubt that the continent's differential is now positive, and Latin America is no longer the continent of galloping inflation, military dictatorships or trade debts. There is political stability, and a lot of progress has been achieved. We have witnessed the peace processes, and the trade debts have been repaid. The problem facing Latin America in the coming century - which is very important and which I think we will have to discuss in future - is its social debt.
Latin America has not paid its social debt. There is a lot of poverty and marginalisation. The level at which wealth is increasing is spectacular, sometimes an average of 7 % to 8 % for the whole continent. In this respect it is similar to the Asian model. But I am very much afraid that this wealth is not distributed properly.
I really believe that this will be the unfinished business to be dealt with in Latin America in the next century. Economic adjustments have been made, financial adjustments have been made, and 'political' adjustments are being made so that we can get along with each other. In future we will have to concern ourselves with the internal stability of the continent, which means combating poverty, because otherwise it will be difficult to sustain the economic and political successes achieved in recent years.
The debate is closed.
The vote will be taken tomorrow at 12.00 noon.
San José dialogue
The next item is the report (A4-0418/96) by Mr Carnero González, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the communication from the Commission to the Council on the renewal of the San José dialogue between the European Union and Central America (COM(95)0600 - C40102/96).
President, a quick glance is sufficient to see that there is big difference between the Central America of the beginning of the eighties and the Central America of the midnineties. In fact, from an isthmus plagued by military regimes, open armed conflict and continuous violations of human rights, it has become a region taking its first steps towards pluralist political systems based on universal suffrage, where human rights are increasingly being respected and agreements have been reached which have silenced the weapons and enshrined national reconciliation as a principle and an objective.
The end of the Cold War and, of course, the strength of the Central Americans themselves, are at the root of this change for the better, from darkness to hope. The action of the European Union has also contributed to this, marked for over a decade by the San José process. This process is one of the Union's most creditable external policy actions. Above all when it is considered that the process was launched, got off the ground and was maintained under the adverse conditions of the aggressive United States policy which characterised the Reagan era.
Despite the success of this we cannot ignore the fact that much remains to be done in Central America, as regards both political and socio-economic aspects, in order to achieve an acceptable situation. Democracy must be consolidated by reinforcing the rule of law and obtaining full respect for individual and collective human rights, which requires, among other things, the creation of an independent judiciary with which to combat effectively the abominable phenomenon of impunity.
The European Union will also have to help ensure compliance with and the implementation of the peace agreements which have been concluded, the last one of which was signed on 29 December between the Guatemalan Government and the URNG commanders - obviously excellent news.
Above all, it will be essential to combat the enormous economic and social shortcomings which are a result of persisting under-development, and which lead to increased inequalities, poverty, marginalisation and exclusion. Not only must we renew the San José dialogue, but we must also strengthen and extend it as much as possible, underlining its basic objectives and making available the instruments necessary to achieve these. In addition to the objectives referred to above in the political and social fields, there are two others which in fact cover these areas: the proper and acceptable integration of Central America into the international economy, not by means of adjustment and regulatory policies, but based on strategies which promote models of development sustainable in human and ecological terms, and the boosting of regional integration itself.
The various proposals contained in the report I am presenting on behalf of the Committee on External Affairs are a step in this direction, but there is one more point I would like to emphasise.
The formulation of a comprehensive Common Foreign and Security Policy action programme for Central America, adequately funded, like the relevant cooperation framework agreement, should be accompanied by a financial protocol which would involve a substantial increase in the resources assigned to cooperation with Central America. Such a programme should include measures to modernise and consolidate the rule of law which would be aimed, for instance, at combatting impunity, promoting human rights, supporting refugees and the return of displaced persons, ensuring democratic control over the armed forces and cut-backs in military expenditure, as well as providing protection for indigenous groups and sections of the population such as women; extending to the Central American industrial sector the new Generalized System of Preferences of which the Andean countries are beneficiaries; cancelling, at least partly, the external debts of the countries in the region; providing impetus in the fight against the drugs trade and, lastly, any measures that would enhance the quality of life and also achieve more equality, combatting, as I have already said, poverty, exclusion and marginalisation.
Similarly, in adopting a stance in favour of intensifying the political dialogue between the European Union and Central America, we must suggest that both the European Parliament and PARLACEN should play an increased role in this, these being the only parliaments in the world directly elected on a transnational basis, and that a Civil Society Consultative Forum be set up, in which initiatives such as the ICIC and bodies such as the CIFCA can be included and take part.
We must not forget either our wish to see the European Commission being given the human and material resources to accomplish its work in this area in the best possible way.
Mr President, I think that we need to continue the positive work achieved so far, and that it is now necessary to stimulate, continue and complete this work which should not be halted because Central America and Europe still have a lot to achieve.
Mr President, the contribution made by the European Union through the San José dialogue to ending the horrific civil wars in Nicaragua, El Salvador and, more recently, Guatemala is very considerable and demonstrates quite clearly the positive role that the European Union can play on the world scene.
Ironically enough, however, the advent of peace means that the attention given to the area is likely to decline quite steeply, despite the fact that many of the underlying problems have by no means been resolved. This report is important because it identifies the basic needs in the region and specifies in clear terms the policies which the European Union should now pursue.
The San José process should continue providing an opportunity for an exchange of views and discussion not only through the conferences - at two of which I have had the opportunity to speak on behalf of Parliament - but also through greater involvement of civil society in the region. It is vital that every possible step should be taken to devote attention to the prevention of new human rights abuses and to resist the covering-up of those which occurred in the past by means of general amnesties and the like.
Efforts must also be concentrated on social issues. Huge numbers of people - particularly the indigenous populations - are grossly afflicted by poverty. Poverty alleviation, health-care and educational reform are vital and cannot be achieved by neo-liberal solutions imposed from outside.
It is clear that regional integration is in the overall interests of the population but not unless special measures are taken to defend the interests of all who are vulnerable. The debt problem and the need to safeguard the environment are other issues which must not be overlooked or forgotten.
This report points the way in which policies should be developed. The European Union can, and should, play its full part within this region.
Mr President, much of what has been said about Mr Bertens' report also applies, of course, to Mr Carnero González' very good report. So I will confine myself to a few comments on the problem specific to this region. Even more than South America, Central America has for years been the subject of fierce debate in this Parliament between the European parties and their Central American partners on the right road to follow. Today democracy and peace prevail in most of the countries. A democratically elected president has just been freely elected in Nicaragua for the second time and the EU has signed an agreement with Nicaragua aimed at supporting the education system and improving the judicial system.
The San José dialogue that has begun between Latin America and the EU and its results since 1984 may well be regarded as one of the few truly successful examples of a common foreign policy. The framework agreement between the partner countries of the 1993 general agreement on Central American integration forms an important cornerstone of this cooperation. It must be extended and updated. What we do not have, however, is an institutionalized parliamentary dialogue, and that is what the EP would like to see. But where there is light, or at least a little more light, there are also shadows: the high indebtedness, poor economic conditions, social conflicts, the integration of returning refugees, unemployment, an integration policy that does not always work and the retraining both of former soldiers and also of resistance fighters are a threat to democracies that are not yet stable. There are still human rights infringements. The European Parliament has discussed these questions on numerous occasions, e.g., in relation to the street children of Guatemala. But it is Guatemala that has just introduced a peace process on which we again want to congratulate the negotiating partners. We welcome and support that process. But the most difficult task is to carry it through. After years of military action, terrorism, countless deaths and distrust, a common policy needs to be formulated, which will not be easy. Here it is up to the European Union and its joint committee to act as a suitable instrument of conciliation. We must persevere in our cooperation with the government and the parties, unions and social organizations. We must propose measures to promote the rule of law and an independent judiciary, human rights and their enforcement by the police and the military.
It is essential for a civil society to develop that really is prepared to assume political tasks and responsibilities and to resolve economic and social problems on its own. We must do our share with programmes for local development, decentralization, land reform and the equality of women, and they must not just be programmes for times of crisis. They must be real programmes, for unless we can persuade this civil society to take on responsibility for itself, if we, the EU do not help, then all the splendid words spoken in this Parliament are useless. that is why we ask the Commission to give real support in this area.
Mr President, sometimes it is gratifying to see that things are going well in the world and that is the case in Central America. Ten years ago I was in Nicaragua and El Salvador as rapporteur on the conflict there and now peace has actually broken out in Guatemala.
Now that peace has come it is important that constitutional rule and democracy should be consolidated. The dialogue between the EU and Central America has already borne fruit. Still more can be achieved if the Commission is prepared to go along with the suggestion for a detailed multiannual programme for Central America which Mr Carnero makes in his excellent report. Then, I think, we must above all be careful to ensure that as many social groups as possible are able to take part, the trade unions, for example. Because most of the governments in this region do not see the importance of this at all. In Guatemala, for example, a trade union organization was banned outright by the authorities only last year. It would be particularly unfortunate, and here I agree with what the Commissioner said in his earlier comments on Mr Bertens' report, if the same thing were to happen in Central America as happened in Latin America, namely growth but without fair distribution. If that happens people will continue to suffer. Commissioner Marín hit the nail on the head: this is not the way to do things. So I hope the Commission will be vigilant to ensure that this social dialogue gets going, with the trade unions, but the employers too, taking part. You may find this strange, but there is no degree of organization among the employers in Latin America either. The best thing would thus be a social dialogue of the kind we have in Europe between employers and workers.
I am delighted to see that not only the Commissioner, the Latin America expert, is here but also the new vicepresident of Parliament who is a member of my Group. I hope this report of Mr Carnero's will be favourably received by the Commission.
Mr President, the San José dialogue process was a model of integrated policy for the European Union: to undervalue it therefore and reduce it the level of a mere experiment in development cooperation would be a mistake on our part and a mistake for the countries of the Central American isthmus. If we consider that Latin America currently holds a central position in the mainstream of world development, those countries lie at its very heart: they represent the most sensitive and the most fragile link but one that is crucial to our policy and needs therefore to be viewed with all its implications - in terms of the CFSP then, in our jargon, and not just cooperation. If we move in that direction, Commissioner, Parliament will give its wholehearted support.
That means that as far as Central America is concerned, we need concepts and a programme whose economic and institutional objectives are consistent and in step with one another. That programme must be based on three principles: first of all, encouragement for regionalization as the only institutional model able to turn to good use the positive effects of globalization and attenuate its negative effects; secondly, encouragement for regionally-based parliaments which offer the most modern system of applying a policy of safeguarding human and political rights in those countries and providing a framework for social dialogue - in that connection it is frankly deplorable that the Florence document made no mentioned of PARLACEN; and, finally, aid targeted primarily at municipalities and local communities and subject to sensible and detailed monitoring by the Commission and this House, as appropriate, to prevent the diversion of aid triggering fresh tensions in countries, such as Guatemala, that have just emerged from civil war.
Mr President, Members of Parliament, first of all I should like to congratulate the rapporteur, Mr Carnero Gonzalez, on his report. The Commission agrees not only with its general terms but also with its specific aspects because, finally, what Mr Carnero's report makes clear is, first of all - I am referring to what I said earlier in my comments on Latin America - the need to renew and upgrade the San José dialogue which, in the words of one of the Members, is perhaps, in all modesty, one of the most solid and convincing actions which the European Union has conducted under foreign policy. If we compare the state of the San José dialogue when the Esquipulas Group was set up, remembering what happened in Central America, with the contemporary political situation, it can in fact be considered that an enormous leap has been made as regards the political stabilisation of the Central American isthmus. It is true that the end of the Cold War was a help and it is also true that with peace in Guatemala, the last civil conflict which existed in Central American countries has now been settled.
How was this achieved? The San José dialogue was started ten years ago and maintained during the Cold War on certain bases, the main aims of which were to end the civil wars, establish democratic systems and produce a plan for economic development.
Central America has changed a lot in the last five years. Very difficult and complicated political situations had emerged which have been solved democratically, and civil wars have been ended. And now we have the phenomenon of Guatemala: next week, on 20 and 21, the donors' advisory committee is to meet in Brussels, under the aegis of the European Commission, which demonstrates, if not the leadership, then at least the increasingly important role of the European Union in delicate processes such as this peace process. A whole new dimension is needed. Hence the Florence agreement for a new vision of our relations with Central America.
Mr Carnero, what Central America actually needs is the concept of state. Consequently, our fundamental objective, very briefly, is to foster decentralised cooperation with civil society. My idea is to gradually involve NGOs, preferably local ones. The micro-projects (we are now conducting almost 400 of these) cost a lot in terms of money and work, and are, of course, difficult to control from Brussels. We have ideas and we have enough money, but we need more officials. Therefore I want to transfer a lot of the small projects to local NGOs, concentrate on the rule of law, essentially in relation to parliaments - we intend to cooperate on the reform of various parliaments following the example of Paraguay - on the reform of government administration, justice, tax administration and financial administration. This will essentially be the central element of cooperation in the next five years, the aim being to have one idea accepted: that a democratic State needs more than anything else a State which is starting to demonstrate the credibility of all the peace and political processes in the region.
The response we have had from the other side of the Atlantic has been truly extraordinary, the proof of this being that it was not necessary to insist in order to get the Guatemalan authorities to propose to us, on the very day they signed the peace accord, to organise the donors' advisory committee in Brussels under the new parameters of the San José Process, which means that once again, the European Union will be at the helm in this exercise - and we can do this because the financing involved is relatively modest, and we have the people to do it.
Central America's problem is once again poverty and marginalisation, but this is much more acute than in other Latin American countries. I am convinced that the Latin American continent will produce strong, democratic and efficient States, otherwise development aid will not work very well.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Protection of privacy in telecommunications
The next item is the recommendation for second reading (A4-0415/96) on behalf of the Committee on Legal Affairs and Citizens' Rights, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive concerning the processing of personal data and the protection of privacy in the telecommunications sector, in particular in the integrated services digital network (ISDN) and in the public digital mobile networks (C4-0470/96-00/0288(COD)) (rapporteur: Mr Medina Ortega).
Mr President, I would like to say that if we had wanted to find a name that was not clear, that was against transparency, it would be impossible to find a more entertaining one than the one on this directive or proposal for a directive, which is called (at least in Spanish - I do not know how it sounds to the Commissioner in his native tongue) directive concerning the processing of personal data and the protection of privacy in the telecommunications sector, in particular in the integrated services digital network (ISDN) and in the public digital mobile networks. This is something very mysterious and very specialised.
In reality, what we have here is a directive to guarantee the protection of individuals in the telecommunications sector. I would like to take advantage of the fact that the Commissioner is present to say that in the interests of fulfilling the principle of transparency and familiarity with Community law, the best thing would be for him to accept the amendment of the title, as proposed in Amendment No 2 of our text, which speaks of the directive concerning the processing of personal data and the protection of privacy in the telecommunications sector. I think that Amendment No 2 will help Community citizens to understand what we are talking about.
This directive complements another one which we approved not long ago, the directive on the protection of personal data and privacy in general. It is being applied to the telecommunications sector here.
Another amendment to achieve simplification, which I do not think the Commissioner has before him because only the Spanish version is concerned, is Amendment No 1, which replaces the expression 'public telecommunication services' by 'accessible telecommunication services' .
In any case, I would say that good work has been done in relation to this directive. We have taken our time, and I think that it was a good idea to take our time because the mist has gradually dispersed. The first draft Commission communication dates from 1990; it accompanied the general directive on data protection. The Parliament took its time and completed its first report in 1992. The directive on data protection subsequently followed its own course of development and was kept separate from the directive on data protection in the telecommunications sector. In fact the amended Commission proposal to Parliament and Council dates from 1994, thus there are four years between the initial proposal and the amended proposal. Finally, the Council's common position was adopted in 1996 and has arrived at Parliament at a time when everything is perfectly clear to us.
We in the Committee on Legal Affairs discussed this in an atmosphere characteristic of our committee, which is one of considerable consensus extending across the political spectrum, the concern being to guarantee the privacy of individuals. The most important innovation of this directive is probably the fact that it applies not only to natural persons but also to corporate persons.
One thing that does not make sense, and I think that the Commissioner would agree with me on this, is to speak of subsidiarity in this area. It is absurd that, in the case of a telephone call from Paris to London, one country applies one law and another one applies a different law, because if we are trying to protect the privacy of people, it is only normal to apply the same law.
It is pointless to speak of subsidiarity in this connection. In my view, the reason why some British politicians like this word so much is because it is very difficult to pronounce in English and nobody knows what 'subsidiarity' means.
If a phone call is made from Paris to London, there is no reason why one law should be applied in Paris and another in London. This is not the place for subsidiarity, therefore, and this is the purpose of our Amendment No 7. There is no reason for subsidiarity. This directive is different from the other one in that it applies not only to natural persons but also to the protection of corporate persons, and the Committee on Legal Affairs did not disapprove of extending the protection in this way. But what does not make sense is that in some countries corporate persons can be protected and in others they cannot, because this brings us back to the same problem. In other words, if a multinational company calls London from Paris, the message can be protected in Paris but perhaps not in London. This is absurd, and therefore several of the amendments are aimed at preventing it. Although as the rapporteur I must recommend all the amendments, I can tell you now that a political group, in fact the one to which I belong, is going to try and remove all national legislative options which enable a distinction to be made between national powers.
Lastly, we believe that good work has been achieved. I think that not much remains to be done. We are proposing several amendments to simplify the rule and make it a little more rational: there is no room for subsidiarity or for different national laws.
Mr President, already today, the information society is characterized by telecommunications and data transfers, which between them provide almost unlimited possibilities of communication. These possibilities are as hard to predict as they are numerous, and that is why it is important for the individual to be protected against abuse, and for us to ensure that democratic controls can be applied. With the achievements of progress in the field of telecommunications, it has become possible to obtain and distribute personal information on such things as people's interest in certain web sites, their sexuality, and so on. For the Internet too, rules need to be drawn up on protection of privacy, but this should not be done in such a way that some people are indirectly denied access to information, because this automatically leads to anyone interested being able to obtain information affecting privacy. However, that should not prevent us from applying sensible democratic controls to what is supplied on the Internet, controls which must provide safeguards against the unlawful supplying of information. Today, it is possible to find anything on the Internet, from bomb-making recipes and methods of torture to threats against employees and child pornography - anything at all which can be distributed - because no address is given for the provider. If we wish to stamp out child pornography, for example, it needs to be specified that when material is supplied on the Internet, an address is always given, a personal code or something of the kind, so that it is the supplier who is responsible. The principle of freedom with responsibility must also be applied on the Internet.
Mr President, as mentioned by the rapporteur, who has carried out commendable work on this report and on the common position we are concerned with today, doubtless the result of a laborious consensus, it is not just the title but the entire text which is confusing and ambiguous, and it is difficult to recognise it as the initial proposal on which this House gave its opinion after the first reading.
Having said that, it is necessary to stress that this directive deals with a complex and delicate situation requiring an urgent solution. It forms part of a legal space which is completely asymmetric, in which national regulations differ radically, because telecommunications are being projected onto a veritable technological and economic battlefield. And to this scenario must be added the ups and downs suffered by this directive.
The general directive on the protection of personal data came into force between the first and second readings, which makes this directive a sectoral directive, geared more to the management of these data in the specific field of communications than to actual protection, in relation to which constant reference is made - it could not be otherwise - to the general directive.
Moreover, unlike the initial proposal, this directive - as pointed out by the rapporteur - includes corporate persons and is also extended to cover certain services which were not covered by the first version, for instance videos on demand and a few other services of this kind. Against this background, the European People's Party will tomorrow vote for the amendments tabled by the Committee on Legal Affairs, with the purely technical Amendment No 12 which was submitted by the Group to the House. Some are intended to improve the text, in other words improve legal security, and in this connection I would point to the amendment to the title: if the content has changed, it is only right that the title should reflect this change. Others, as mentioned by the rapporteur, refer to the proper use of the concept of subsidiarity. Lastly, the remaining ones serve to protect the legitimate interests of consumers and user companies.
The European People's Party will also vote for the removal of the third paragraph of Article 12, and the corresponding one in recital 20, since we do not think it right to have a distinction here between the way in which the legitimate interests of natural and corporate persons are treated and protected.
Finally, Mr President and Commissioner, we will vote in favour of Amendment No 11, submitted by the Liberal Group, which we consider necessary, not only in strict application of the provisions of the single market, which are not really in keeping with the two possibilities in the current text, but also because we think that it provides a fairer compromise between the legitimate interests of companies and the legitimate interests of personal data protection for natural persons and users.
Mr President, as has been stated already, there are exciting changes taking place within the telecommunications industry. Unfortunately, I have to say that, sometimes I have the feeling that we are approaching the future backwards; we are so out of step in our attitudes. We have created the term 'public service' . We want everyone to have access at reasonable, that is to say, low cost. But there are no 'free lunches' . We must remember what has happened in Eastern Europe, where it was thought that there were 'free lunches' . Future generations will have to pay the price for such abuse there.
The Directive under debate here today, to some extent addresses this problem, but it is only partially covered, in Article 8 for example. The description to be found here and in many other Directives covering the Telecommunications market does not in any way correspond to the situation which exists in those Member States which have come furthest along the path of liberalisation of the telecommunication market, Scandinavian countries for example. As there are very different circumstances in each country it is absolutely essential that the principle of subsidiarity is applied. We can even give examples of the fact that we have come a long way in Scandinavia and that free competition has given opportunities for an improved service and for the promotion of regional equality: the cost of national and international calls has been reduced considerably and there have been very significant developments going on. I would like to point out that last year, 600 000 mobile telephones were sold in Finland, which has a population of 5 million people; the Finnish Members of the European Parliament are obviously not the only ones with this type of equipment.
What can we learn from this? That, for this sector, where technical progress is moving forwards we find ourselves out of step which will lead to misuse of our resources and which will alter Europe's competitiveness. I hope, therefore, that we will bear this in mind during this discussion.
Mr President, the Telecommunications industry is growing and it is now vital to ensure that the personal details held in digital telecommunications networks are protected against improper use. It is also vital that people, if they so wish, can gain access to the information held in the various telecommunications registers. I think that the principle to use for this is one of openness, in other words, everything which appears in the telephone directory such as telephone numbers and addresses should be publicly available unless decided otherwise. Anything which is not considered to be in the public domain may still be given out with care and the principle of personal protection must not replace the principle of openness and the right of each and everyone to gain access to information.
This is clearly regulated in the Swedish principle of openness and the Data Protection Act has worked well. As I see it, the rules of harmonisation should go no further than maintaining the principle of openness. Obviously there should be restrictions on phone tapping and subscribers should have the right to an ex-directory number. In my opinion, the formulation of detailed regulations should, as far as possible, take place at national level.
Mr President, as the House will know, the original proposal for this directive, as Mr Medina Ortega said, dates back to 1990 and the revised proposal was submitted in 1994. The arrival at a common position has - to say the least - taken rather longer than usual and, understandably, that has caused some inconvenience for this Parliament. In view of that fact the Commission is all the more grateful to this House for the constructive attitude that has been shown both in the first and second readings and we are particularly grateful to the rapporteur, Mr Medina Ortega, who was also the rapporteur for the general directive on data protection, for his particular patience and for the perceptive and productive way in which he has dealt with the proposed directive on second reading.
We will be rendering a service to both economic operators and to consumers by adopting this directive. It is obviously essential that the rapidly expanding telecommunications sector keeps the confidence of users and it is equally clear that those users must be certain that the increasing amount of information they are confiding to networks is handled with complete integrity and will not be used for any purposes which they do not intend or do not desire.
In addition, public awareness about privacy and data protection is increasing and Member States have to respond effectively to legitimate concerns. To avoid great divergences in national provisions which could hinder the free provision of services in the internal market, it is essential for us to ensure that there is agreement on a basic set of principles that can be respected in practical terms throughout the Community. In short, we need to ensure that the information society offers equal opportunities and mutual benefits to all. In that process, the basic rights of users need to be adequately defined and equitable competitive conditions for all operators have to be guaranteed. Those are the main purposes of this directive and against that background I now offer the Commission's responses to the amendments.
Amendments Nos 2, 3, 4, 6, 7, 10 and 12 are viewed by the Commission as useful clarification and improvements to the text and therefore they are readily accepted by the Commission. Amendment No 9 removes the ability of operators to charge subscribers for not having their particulars entered in the public directory. The Commission agrees with Parliament than an individual subscriber should not have to pay for the right to privacy and we can therefore support that amendment.
I have to tell the House, however, that the remaining proposed amendments are not acceptable on grounds that I hope the House will recognize to be rational and will come to agree with. Firstly, on Amendment No 5, I have to remind the House that the draft directive allows Member States to limit the application of Article 11 on directories to natural persons, i.e. to private citizens. The reason for this clearly is that the facility for legal persons, commercial companies and so on, to determine whether they are included or not in the public directory is not a fundamental human right but rather a legitimate interest. As a result, it was felt that the arrangements for accommodating the legitimate interest of legal persons would not need to be as prescriptive as those for guaranteeing the right to privacy.
Moreover, the argument for offering extended public directory options free-of-charge would be less compelling in the case of legal persons than it is, obviously, in the case of private citizens. The amendment before us introduces a new element, namely a right of information of the user which is not covered in any way by the substance of the directive and which would seem to suggest if interpreted a contrario , that Member States may actually be allowed to oblige legal persons to appear in the public directory. That is not the intention and it certainly confuses the issue. On those grounds therefore the Commission cannot accept this amendment.
Nor can the Commission accept Amendment No 8 - simply because it contains a drafting error. However, the amendment is replaced by Amendment No 12 which the Commission can support. The Commission cannot accept Amendment No 11. The amendment would delete the possibility for Member States to offer a higher level of protection to individual subscribers against unsolicited calls. The common position allows Member States to choose an opt-in or an opt-out system for unsolicited calls made for direct marketing purposes. That means that governments can either prohibit such calls in general unless subscribers have indicated that they do not mind receiving those calls or allow those calls in general while providing the opportunity for subscribers to indicate in a public list that they do not want to receive unsolicited calls for direct marketing.
The House may recall that this approach has also been chosen on the same issue in the Distance Selling Directive which was discussed here earlier today. The Commission cannot support this amendment because it would delete the option with the higher level of protection and would do so without any imperative reason that relates to the operation of the internal market.
As to the proposal to delete paragraph 3 of Article 11, the Commission cannot support this because there are valid reasons not to apply the detailed provisions regarding the privacy option for natural persons in exactly the same way as they would be applied to legal persons, as I indicated in response to another amendment. For legal persons it is not the right to privacy which is at stake but a legitimate interest to determine how they should appear in public directories. They will not necessarily need the same options as private citizens and the offer of all options free of charge may not always be warranted. Therefore, a differentiation is made in Article 11 of the proposed Directive. The Commission would be able to support a clarification of Article 11(3) to explain that the legitimate interests of legal persons should be taken care of in all cases but not necessarily in the same way as the right to privacy of natural persons. Such an addition to Article 11(3) could read: In this case Member States must ensure that sufficient options are available which take account of the legitimate interests of subscribers other than natural persons with regard to their entry in public directories' .
On a final point relating to the amendments, the Commission cannot support the deletion of paragraph 3 of Article 12, again because there are valid reasons not to apply exactly the same provisions to legal persons as to natural persons. In order briefly to clarify the points at issue, it would be acceptable, in the Commission's view, to add a sentence to the third paragraph of Article 12 so that it would read as follows: ' Member States may limit the application of paragraphs 1 and 2 to subscribers who are natural persons to the extent that the legitimate interests of subscribers other than natural persons and, in particular, those of small and medium-sized enterprises remain sufficiently protected' .
I hope that on reflection Members of the House will accept the reasoning of the Commission on the minority of amendments which are not acceptable. I further hope that it will be possible to take advantage of the basic convergence of the views of the Commission and of this House, and to secure adoption of the Directive very early this year.
I thank the rapporteur and his colleagues for the work that they have done in improving this proposed Directive.
Mr President, the Commissioner has just proposed an oral amendment to one of the amendments. I hope that he will put it in writing for me so that we can formulate our opinion on it before the vote.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Air traffic management
The next item is the report (A4-0381/96) by Mr Cornelissen, on behalf of the Committee on Transport and Tourism, on the Commission's White Paper on Air Traffic Management - Freeing Europe's airspace.
Last week, Mr President, I received the latest figures on delays in air transport. Last November more than 20 % of European scheduled services were delayed by a quarter of an hour or more. I fear that following the improvements made in 1993 and 1994 the delays are getting a lot worse. That means great inconvenience to travellers and it costs a packet. Experts predict that savings of 2.5 billion ECU a year could be made here. In other words, 50 million ECU a week are being wasted. Of course delays are not good for safety either, the number one priority for all of us. According to some estimates there are usually 60 to 70 extra planes in the air as a result of the congestion. Congestion also means more air pollution and excessive noise. The reason for this congestion is not insufficient airspace but the unbelievably inefficient way in which European airspace is managed. Air traffic control in Europe is still organized nationally. We have come an awfully long way towards abolishing borders on the ground, but in the air nationalism is still flying high. Thus Europe still has 49 ATC centres, 31 national systems, 18 hardware suppliers, 22 control systems and 30 programming languages. I will not deny that considerable results have been achieved since the ECAC ministers took the decision to work together more closely in 1988. We certainly need to continue with that, but it is not enough. All the indications are that air travel will expand enormously, and experts predict that it will double over the next ten years. If policy remains unchanged, with increased fragmentation of Europe's airspace, the consequences will be disastrous. The Commission's White Paper makes that abundantly clear. A genuinely European approach is desperately needed. Only an integrated ATM system can provide a lasting solution. European airspace must be operated as a collective entity without national borders and differences between civilian and military airspace must be eliminated. As I understand it the ECAC ministers propose to take a decision on 14 February on the future institutional structure of European ATM.
Given the European Union's responsibilities in this area I should like to ask the Commissioner a few questions: how does he propose to safeguard the Community's interests here? Take the necessary separation of regulation and management. How are we to ensure that the responsibility for planning and the division of airspace rests with the authority? How are we to prevent a veto by one Member State from obstructing implementation by another Member State? How is democratic scrutiny at Community level to be ensured? And should we not go for a Eurocontrol convention which can be modified faster to take account of technological, political or economic changes? Is the Commissioner prepared to keep Parliament informed of developments and to debate the question of accession with us again once we know what the new convention looks like?
The Benelux countries and Germany recently devised an integrated concept for ATC centres which provides for free route airspace above 30 000 feet. Is the Commission prepared to encourage regional developments of this kind which will increase capacity in the short term? They are desperately necessary, not least in the interests of safety. 1996 was the worst year in aviation history as regards safety. 57 accidents with more than 1800 people killed, and that is not counting accidents involving sabotage. For the sake of safety too, a system of European air traffic management with a clearer distribution of responsibilities is an absolute must. After so many years of talking I hope the Member State governments will at last find the courage to put the interest of their citizens first.
Mr President, ladies and gentlemen, unfortunately the limitless skies referred to at times by Pam Cornelissen all too often turn into a real hell. Last year a colleague from my group, Brian Simpson, and I tabled a motion for a resolution following the crash in the Caribbean in which all 189 passengers of a Birgenair aircraft lost their lives. We did so in order to make it clear that air safety is not the responsibility of air traffic control alone but that other basic aspects must also be taken into account, such as technical safety standards, together with high-level training of pilots and all the ancillary workers in the aircraft industry.
Some of the demands we made were satisfied. Some Member States have taken steps to draw up a black list. Let me also give due recognition to what the German transport minister, Mr Wissmann, has done, in forbidding the take-off or landing of aircraft that revealed certain weaknesses following more stringent checks.
But all these are only first steps. I would ask the Commission to take action and in particular to draft a directive that would persuade the giant companies to indicate in their brochures the air carrier which will be used. This is done in some Member States. In our motion for a resolution we call for this practice to be extended throughout the territory of the European Union.
We need a uniform air traffic monitoring system on everything that can happen these areas, a kind of air traffic management system. For years Parliament has been calling for greater efficiency, compatibility and higher productivity. I think we owe that to the consumers, but also to the airline companies which, of course, also have an obligation to fulfil. We know that the European airlines are facing very strong competition and the cost burden referred to by Mr von Cornelissen does indeed speak for itself.
The first step must be to improve coordination in order to avoid further mistakes. But I think that it must be established very soon that the Commission bears the central responsibility, and that like the mandate it was given for negotiations with third countries, the Commission must also be given a mandate to consider these aspects.
I believe we do need a common airspace with the Central and Eastern European countries and with the Mediterranean area as a whole. We should also ensure that the technical equipment is properly compatible. At the same time I hope that European technology can be used here. Why, given our efficiency in this technology, do we have to buy in from 'outside' ? I do not think that is necessary.
As an everyday example: my son is a commercial airline pilot. He keeps telling about the thoughtlessness of some air traffic controllers, saying that when planes fly over certain countries, especially Italy and France, the controllers give instructions in their mother-tongue. If only as a matter of terminology, the air traffic control language used should be English. All this must included in the list of measures that can be introduced. I have little sympathy for the casual acceptance of this kind of risk. I see it as irresponsible. Our aim is standardization within a European, possibly even a Community European civil aviation authority. That is our common aim. Until then we will have to take a few interim steps in that direction, but I think we agree on the ultimate aim.
My dear Mr Cornelissen, thank you very much for all the work you have put into this report. I would like to take this opportunity to give very warm thanks for your two and a half years of hard work as chairman of the committee. Our friend Mr Cornelissen has retired from this office. I thank him warmly for his much-appreciated work.
Mr President, I also wish to congratulate the rapporteur, Mr Cornelissen, for his report on such a complex and difficult subject as the White Paper on air traffic management. It must be admitted that the Commission's analysis in the White Paper is comprehensive and extraordinarily rigorous. I have no option, however, but to agree with the rapporteur's view that the solutions proposed in the White Paper do not match the brilliance of the Commission's analysis. It is not possible to propose, as a solution to this problem, that the European Union should simply join Eurocontrol. Everyone knows - and this was made perfectly clear at the hearing we held in the Committee on Transport and Tourism - that Eurocontrol was unable to fulfil its commitments to guarantee a harmonised air traffic control system in Europe because many of the Member States withdrew the supranational powers they had granted to the organisation in the past.
Mr President, I have always said that this is a serious and urgent problem. Serious because it affects the operating costs of our undertakings, which are paying a very high price for the lack of a harmonised air traffic control system in Europe, and urgent because each time there is a disruption, not only does this involve losses for our undertakings, but also incalculable inconvenience for our citizens. I believe, Mr President, that this issue should be taken very, very seriously indeed.
Until powers are clearly delineated and institutional, political, administrative, scientific and technical solutions are arrived at, we can do nothing. I have always said, Commissioner, that these powers lie with the European Union and that it must assume them with determination, that Eurocontrol has the means but not the power, and that the European Conference of Transport Ministers has neither the means nor the power, but has a lot of ideas. Commissioner, I invite you to put forward proposals in a determined bid to preserve Community powers and find solutions to a problem that affects the costs borne by our undertakings and the patience of our citizens.
Mr President, I too must start by complimenting Mr Cornelissen and thanking him for the two and a half years of hard work he has put in as chairman of our committee.
This report is an example of that hard work, though the subject of better air traffic management is one which Mr Cornelissen addressed years ago in the Dutch parliament too and has continued to address with great industry. Regrettably we have to say that not a lot has come of it and that Eurocontrol, a body of which we originally had high hopes, has in effect never really got off the ground, in this case almost literally, one might say.
A propos of this I have a further question for both rapporteur and Commissioner regarding the Dutch presidency's programme which has been outlined to us here this afternoon. This says that one of the Council presidency's objectives is that the European Union should become a member of Eurocontrol as soon as possible. But paragraph 17 of the rapporteur's report actually says something rather different. He too says that we should accede as soon as possible, but he then says in his report that we should add something else or construct a new organization within the EU. I should like to have this clarified, because ultimately it is absolutely essential to passenger safety that we should have a better regulated system and less protectionism.
Mr President, I will be short and to the point. The fragmented nature of our airspace management at present is a major problem. It pushes up the cost of air traffic control and leads to expensive delays. But to be fair, problems at airports and the huge expansion of air travel also play a part here. Nevertheless there is no doubt that we need a more efficient system of management. We think that the Commission's proposal to separate the regulatory and operational activities of air traffic management will be helpful here. I also think it is wise on the Commission's part to place just the regulatory activities on a supranational footing. Parliament's efforts to get the practicalities of air traffic managed by a single European body may well be the most economic solution, but the national authorities want to retain responsibility for managing their airspace. So this proposal certainly means progress. But the countries of Central and Eastern Europe need to be involved as well.
Lastly, Mr President, if air traffic is indeed expected to double by the year 2010, by then it will be too late to start talking about what that means for infrastructure planning and damage to the environment.
Mr President, ladies and gentlemen, the single market in the air transport sector has brought with it an unprecedented increase in air traffic, with the number of routes and airlines constantly increasing. It is estimated that by the first decade of the next century that level of increase will have doubled.
The continuing expansion in the number of carriers and the entry into operation of new airports will put Europe's air traffic system under a great deal of pressure, and we know that, even now, airport congestion is an obstacle to the free movement of people and goods.
Given that that is the position, we have to make the necessary assessments and proposals and, in my view, the efficiency of air navigation services is a vital prerequisite for air traffic management.
Up until now, air navigation has been - and is still - managed by national systems. But these structures have long been unable to keep pace with the demands of the volume of traffic. Moreover, not only is that kind of fragmentation still the main cause of inconvenience in terms of passenger delays, it also has a negative impact in economic and cost terms, both for the airlines and for companies operating in the sector. Furthermore, this fragmentation of air traffic control is prejudicial to flight safety, particularly if we bear in mind the large number of near collisions and accidents recently recorded.
We therefore need to be farsighted and have a global vision of growth in the air transport sector in the near future. There is, therefore, an ever-increasing need for a single management system for Europe's air space to optimize its use by means of the same rules and control systems.
Indeed, that system could be used to define strict common rules in order to maintain as high a safety level as possible; working methods and procedures could be harmonized and route-allocation on the basis of demand quantified. Other important points are the application and monitoring of new advanced technologies, such as the digital and satellite systems which offer huge scope for efficiency in air traffic management, and common standards for the training of air traffic controllers.
The Commission has simply analysed the current shortcomings in the system and recommended separating regulatory from operational functions in air traffic management and that the whole of the Community should adopt a Eurocontrol system. We had actually been expecting more, namely that the Commission should take on a fundamental role. However, the White Paper offers no real strategy in the medium and long term for bringing about a single control system.
Therefore, on the basis of the points I have made, I agree with what was said by the rapporteur, Mr Cornelissen, and wish to express my appreciation for the report and the work he has done over the past two-and-a-half years as the chairman of the Committee on Transport and Tourism.
Mr President, this report is actually a compromise on the part of the committee, as there are always a good many votes. I am not satisfied with the Commission's three options for solutions. However, I do believe that the Commission's one proposal can be taken as a starting-point. The report is a very wide-ranging one in both technical and political terms, and is extremely comprehensive. Nevertheless, we are all agreed that there is a challenge facing us here: there are indeed problems.
There are three points I wish to raise. The first is that the main thing is for a political decision to be taken on whether we should continue in this direction. We cannot discuss technology: we should urge the Council to take a political decision. There may be differences in technology, or reluctance, but nonetheless we should move forward. Parliament should be encouraging and supporting the Commission here, and we must do more work on this. My second point is that the EU is not enough. In this respect, I do not agree with the rapporteur. We should not have a democratic body which focuses only on the 15 Member States. We are talking about the whole continent of Europe here. Because after all, when I am at 30 000 feet and approaching the Polish border, the safety problem is just the same. So we cannot just concentrate on the Community. The third point concerns the airlines, which in the sacred name of competition are actually making the situation worse. They have too little equipment and too few staff, but operations are being stepped up and at the same time they cannot keep to their slots. When we talk about traffic jams in the air, Mr Cornelissen, these are often things that are caused by traffic not being able to leave the airport because of inadequate equipment. People try to make savings here and there, and then they cannot keep to their slots. Those airlines which have enough equipment and staff are able to get airborne on time. We need to have consistency from check-in through to check-out. It cannot be right that we send people to the moon and to the Mir space station, when we cannot ensure their safety in our own heavily congested airspace.
I wish the Commissioner good luck in his attempts to press the Council to find a sensible solution.
Mr President, I should like to congratulate Mr Cornelissen as rapporteur. I hope that this will not be the last report that he is going to do for the committee. I also welcome the Commissioner here this evening and thank the Commission for their proposals. However, there should be more common ground between the Commission and the European Parliament in our proposals. Mr Lüttge has concentrated on a single language. I would like to add to that the fact that there should be much greater compatibility between the computers and the various systems used by the national air traffic controllers.
I accept ECAC's proposal that there should be a common performance model with different systems. I hope that the Commissioner is not perhaps wilfully misunderstanding - not that I for a moment suggest that he might - what we in the European Parliament are proposing: that is, not a monolithic structure but simply a single system, but with multiple suppliers. There should be more in Europe of what we see in the United States: a single air transport management system, leaving each Member State to organize and run its own services, but having guidelines and budgets set jointly.
The bottom line, however, for all of us who travel - not least the business community and leisure and tourism travellers - is that the investment required by the Member States is urgent. The increase in air transport and in those using our system, which is already overloaded, cannot wait for these budgets to be fixed.
I commend the proposals in Mr Cornelissen's report to the House and hope that it will get full support.
Mr President, ladies and gentlemen, Commissioner, anyone who has to fly two or three times a week as we MEPs do, is highly aware of the issues of European air traffic management and air safety. Delays are an everyday occurrence. They affect every fifth flight in Europe. Delays, longer flight routes resulting in extra congestion, and the increasing number of accidents and incidents are a burden on the European economy, on the airlines and not least on us consumers. The fault lies with outdated air traffic management and air traffic control and anachronistic national systems. All this has been known for a long time, like the expected doubling of the air traffic flow in the next fifteen years. And Parliament has issued strong calls for a change of course on many occasions. Without a qualitative improvement in the ATC-ATM systems, these problems will increase exponentially in coming years. Even if we decided right now to opt for a uniform system in introducing the most recent technology, it would still take about ten years to implement it.
The solution we are seeking today must, therefore, be geared to the next thirty years. That is why we also need a qualitative improvement in relation to changing the institutional framework of Eurocontrol, as discussed in the White Paper. We need a uniform solution on a European basis, and we need it soon. The technical options exist, ranging from satellite-based navigation to the use of telematics in management. Nor should the financial cost of implementing them present any serious problem. I, for instance, could envisage a minimum tax on kerosene being imposed specifically for setting up this kind of ATC-ATM system. The savings such a system would engender would compensate for the extra burden on the airline companies.
The main difficulty remains an institutional one and in principle it can therefore be resolved politically, provided we want to do so. Of course that would mean that the transport politicians would also have to understand that the airspace we gaze up at can no longer be seen as national. Looking ahead to the millennium, I think it would do us good to have a European wind or even gale behind us to impel us to resolve the airspace problems. I thank the rapporteur for his excellent report.
Mr President, I would also like to congratulate Mr Cornelissen for his superb work in drafting this report and, as usual with him, in everything he does. I think that Parliament's position on the issue we are debating is well known. This House has on various occasions come out in favour of creating a single air traffic management system in Europe in order to avoid the current dispersal of control centres, national systems, suppliers of electronic supports, operational systems and programming languages.
There is dispersal too when it comes to selecting technology and standardisation, and also in relation to responsibility between various international organisations and the Member States when decisions are needed on a global air traffic management policy.
This dispersal must be avoided since it has adverse effects on the safety of air traffic, on the quality of the services provided to passengers and on the costs. It also has a negative effect on the environment as a result of the air traffic congestion it produces. Moreover, if significant changes are not made to the current situation, it will be impossible to cope with the increase in air traffic which it is calculated will amount, by the year 2010, to more than double the current traffic.
Furthermore, we must be aware of the fact that about 10 years will be needed in order to plan and apply the measures necessary to achieve the harmonisation of air traffic management in Europe, since there are many difficult legal, institutional, political and technical barriers to be overcome.
Therefore, ladies and gentlemen, I think that a strategic plan should be submitted urgently with a view to achieving the harmonisation of air traffic management and to ensuring that this management remains within the transEuropean transport network, since these objectives are impossible to achieve on the basis of the content of the White Paper because, as the rapporteur believes, the White Paper does not contain any practical measures or action programmes.
Mr President, there are a great many dimensions to improving air traffic flow in Europe. Air traffic causes problems, and noise nuisance and damage to the environment are among the greatest. These must be solved both at national level and through European cooperation. This is very important to us in Finland, as we are geographically in a very vulnerable position as air traffic congestion increases. On long journeys by air, delays recur and onward connections become more difficult.
The integration work which Mr Cornelissen has called for to solve the problems with the aid of a European air traffic management system deserves support. The situation can be improved by adopting more direct routes and developing the civil aviation systems of Eastern European countries. From Finland's point of view, greater involvement of the Baltic States, in particular, in European air traffic control cooperation is especially desirable. Consideration should also be given to what can be done to modernize the fleets of the former Soviet republics, in particular, and to improve air safety there; for example, pilots' proficiency in English, the international language of air traffic control, should be improved. A silent time-bomb is ticking away there, and the Union ought urgently to devote some of its resources to defusing it, in the manner of the TACIS and PHARE programmes.
The situation should also be examined at national level. The benefits of coordination conferred by Eurocontrol and ATM, in whose work Finland also participates to some extent, are indisputable. However, they have not managed to harmonize their Member States' air traffic control systems or increase their safety. Finland is the only EU Member State which is still not a member of Eurocontrol. The reason lies in the fear that, inter alia, costs on internal routes might rise, military aviation might become subject to supervision, and it might become more difficult to subsidize little-used air-fields. Finland, the most northerly and easterly EU Member State, is rather large but sparsely populated, so that maintaining a dense and effective national air network is of vital importance to it.
Despite centralization, the greatest responsibility lies with the individual Member States. Each country must itself shoulder its responsibility and invest, for example, the revenue from route levies so as to ensure that traffic flows smoothly within its own air space. The solution lies not only in the forum for European cooperation but close to those who suffer from the pollution and noise nuisance caused by congestion of air space.
Mr President, I wish to add my voice to those Members who, in the course of this debate, have offered their tribute to Mr Pam Cornelissen for the way in which he has chaired the Committee on Transport and Tourism over the last two and a half years and, particularly in my case, the way he has done it over the last two years. Before I met Mr Cornelissen I had been known to use the phrase that we employ sometimes in English 'double Dutch' and to use it in a rather derogatory fashion in order to signify confused communication. Having met Mr Cornelissen and had the pleasure of working with him for two years, I can say that 'double Dutch' will also mean to me from now on twice as clear and twice as wise as any other statement - or almost all the time, in any case. I reserve the right to make an exception to my own rule on some occasions.
I must say immediately that, of course, my view of 'double Dutch' also applies to Mr Florus Wijsenbeek. How could it be otherwise?
I value the judgement of Mr Cornelissen and his colleagues on this issue, as on others, and I am, therefore, particularly pleased that the report they have produced has given strong and broad endorsement to the Commission White Paper on air traffic management, which we called 'Freeing Europe's airspace' . As I do not have to tell the House, the development and modernization of air traffic management is a vital issue to the millions of travellers in the European Union and, indeed, from elsewhere who use our airspace; to airlines, to airports and, indeed, to everyone associated with the industry. I hope, therefore, that we can look forward to substantial and speedy progress with the necessary improvements for all the reasons that have been outlined in such an effective way by Members who have contributed to the debate tonight.
Since civil aviation in the Union has grown, is growing and will grow with great vitality over the next ten or fifteen years, it is essential that airspace management is continually improved to combat congestion, to sustain and indeed to advance safety in civil aviation and to reduce the environmental and economic costs that are very substantial and that, as several honourable Members have said, result from delays both on the ground and, indeed, in the air over the European Union.
Members will recall that the efforts of recent years have secured some commendable changes since the crises of the late 1980s. The fact is, as Mr Cornelissen rightly reminded us this evening, that the number of delays has risen again over the last year and that must alert everyone against complacency and it must also spur all responsible authorities, including Member State governments, into working for sustained improvements in the management of European airspace.
As part of the effort to achieve such improvement, the Commission has argued for several years that the European Community should have greater direct involvement in air traffic management affairs and this argument has been put forward at all times - so far as the Commission is concerned and this House is concerned - not because of aspirations to power or anything so small-minded but simply to provide practical solutions to chronic problems. That approach is clearly evident from the tone and the content of the White Paper which we produced in March last year, as it is indeed clear from the report we are considering tonight.
In summary, the White Paper we produced outlined various widely-acknowledged shortcomings in the air traffic management arrangements at European level; it considered a variety of possible solutions and it came to the pragmatic conclusion that Eurocontrol - the organizational body which is currently primarily a provider of air traffic management services - should be given significant, new, additional legislative and regulatory responsibilities. The White Paper also emphasized that since many of these new responsibilities would cover areas of established Community competence, the Community itself should become a member of the new Eurocontrol in its own right.
Members of the House will know that the Commission's initiative on air traffic management has been developing at the same time as the INSTAR study being undertaken by the European Civil Aviation Conference in which the Commission has been closely involved and to which we have, indeed, made significant financial contributions. It is now generally accepted that both initiatives will have important influence on the future European arrangements for ATM in terms of refining the responsibilities, powers and structures of Eurocontrol, and I am reasonably confident that the Commission's view of the future institutional arrangements for ATM at European level can be amalgamated with those of ECAC with particular regard to improving Eurocontrol, to majority voting to ensure effectiveness of decision-making, to enhanced coordination and improved information supply - all issues that have been raised in the course of tonight's debate by Mr Cornelissen and others - and, of course, Community participation.
The major question of Community membership of the new Eurocontrol, which itself raises issues of competence, has, of course, not yet been resolved - as some honourable Members have noticed. However, this discussion will, we hope, be further progressed in the Transport Council under the current Dutch presidency and the Commission has recently produced draft negotiating directives which would give effect to the two main recommendations of the White Paper that I mentioned earlier in my contribution.
I know that this Parliament, like many others, will maintain a very close interest in the Council decisions on the issue and I am, therefore, all the more grateful for the thorough and supportive report which Mr Cornelissen and his colleagues have made on the Commission's proposals. The least I shall do by way of reciprocation is, as Mr Cornelissen requested, to keep the House and the Transport Committee fully informed on all developments that take place, knowing that we have Parliament's support in our efforts to ensure the significant and urgent improvements that are necessary in air traffic management over the European Union.
Mr President, I put a very clear question: the Dutch presidency apparently wants the EU to join Eurocontrol, as such, whilst paragraph 17 of the report refers to a new organization. What is the Commission's view?
As Mr Wijsenbeek will know from his reading of our White Paper, we came to the pragmatic conclusion that the best interests of all could be served by Community participation in what we call 'a new Eurocontrol' . The Dutch presidency, to its credit, clearly acknowledges and understands that it is a new Eurocontrol of which we speak and which is the subject of discussion by the Member States. We look forward to continuing to have the support of the Dutch Government and the Transport Minister in particular, Mrs Jorritsma, in our efforts to ensure a convergence between the discussions taking place in ECAC and the proposals made - sensibly and productively, I believe - in our White Paper. We are glad to have the support of the House in these ventures.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Public transport and state aid
The next item is the report (A4-0419/96) by Mr Castricum, on behalf of the Committee on Transport and Tourism, on public transport and state aid.
Mr President, many of our people feel that Europe is increasingly a matter of markets and money. There is less and less sympathy for that development. Whilst the benefits of freedom of movement for individuals, goods and services were formerly perceived as self-evident, it is the drawbacks which now seem to be receiving an increasingly high profile. Liberalization of the market and the consequences of striving towards a single currency are leading to uncertainties and doubts which are gnawing away at the roots of the Union. Against that background there is also a debate on public services, not least public transport. The owninitiative report we are now discussing was unanimously approved by the Transport Committee. Its scope can perhaps be broadened further if tomorrow we adopt the single amendment put down by Mr Wijsenbeek, and I recommend that we do so.
In my report I sought to reconcile more harmoniously, across ideological lines, the primacy of government and the opportunities afforded by market forces. I hope I have more or less succeeded. In numerous documents, and recently the report on a citizens' network, Parliament has emphasized the social importance of public transport. The need for greater involvement of the European Union here is obvious, a logical consequence of the single market and of greatly increasing mobility, including mobility across borders. From the economic, ecological and social points of view it is absolutely vital that public transport should play a more prominent role. But at the same time we have to appreciate that mobility cannot be an absolute right. The report says in essence that political responsibility for public services must remain with governments, that a liberalized public transport market offers no guarantee at all that interconnected networks will function properly and that where circumstances change the interests of public transport workers must also be a central factor in those changes. The nub of the document is the idea that public transport in its broadest sense cannot function without state aid, but that a bottomless pit, if that is what we have, is better filled by a sensible policy. The citizen is entitled to public services, including public transport. The same citizen is also entitled, however, to expect that everything possible is done to organize and operate those services in a responsible manner. Financial efforts must be geared to getting results. Necessary rationalizations must be carried out in a socially responsible manner. In all this we must remember that research has shown that forms of support for public transport in the Member States of the Union vary very considerably. It would be a good thing if the initiative were taken to assemble comparable data and see if more comparability can be brought into quantities which are currently often not comparable. Slowly but surely this would make for a situation in which markets and money had their own place, but the interest of the citizen and the responsibility of the state were central.
Lastly I should like to thank the Transport Committee for their constructive response to my draft report, and to all those who supplied the building bricks for it I am grateful for their cooperation and creative input. I am more than happy to echo the tribute paid earlier to Mr Cornelissen for his leadership of the Transport Committee during the first two and a half years of this parliamentary term.
Mr President, I think that Mr Castricum's report makes a useful contribution to the debate on public transport. In Parliament, we frequently discuss the issues of public services and public transport. In a series of reports, the latter has been confirmed as being part of the network for our citizens. The report therefore does not deal with whether aid can be provided, but rather how it should be given, when it has been decided to grant aid for public transport.
In general terms, it can be said that state aid which is given automatically, time after time, has been the cause of monopolies being created or maintained, and therefore should in principle be avoided. As we all know, we are on our way in that direction. However, it is important to make it clear that public transport is not always a profitable business. Large parts of the transport market have been liberalized. This means that transport is a problem in many places, especially in the sparsely populated areas. A model for solving this problem has not been found everywhere in the EU. With the adoption of this report, Parliament is establishing that we should be able to safeguard public transport, if we wish to keep this service. The requirement should therefore be that public involvement is transparent, and that it does not give rise to distortions of competition.
In my opinion, we have overcome the hurdle whereby everything should be privatized and based on market forces. Now we are committing ourselves to the provision of a public service, a public service obligation, and I very much welcome that. Once again, I congratulate Mr Castricum on his report.
Mr President, ladies and gentlemen, on behalf of our group I thank Mr Castricum very warmly for his report. I think it is an excellent report, in which the European Parliament sets out its basic approach to the transport services which the towns, regions and Member States have to provide for their people and on the state aid that is also necessary to the provision of these public transport services.
We Christian Democrats agree with the other groups in this House that the towns, regions and Member States must define the tasks of local or regional public transport in the interest of the general public and ensure they are carried out. Thank God the Social Democrats have managed to ensure that these public transport services are not necessarily to be provided by the public sector. Instead, towns and regions should contract out the transport services to the undertaking, whether public or private, that offers the most efficient, user-friendly and cheapest service and also provides it.
If this House agrees on the principles, and I hope, Commissioner, that the Commission does not dispute them either, then we Christian Democrats, unlike the Social Democrats, see no need for the intergovernmental conference to draft a separate article giving a general definition of the public services and to include it in the Maastricht Treaty.
Nor do we think it is in the public interest for the Commission to set out new legal bases. I am eager to hear whether the Commissioner believes it is essential for the European Commission and the European Community to draft new provisions. I believe that introducing new European Treaty Articles and legal provisions goes against the principle of subsidiarity. On the other hand, we Christian Democrats agree with the other groups in this House that the running costs of public transport must be financed largely through the fare and that where state aid is still required to cover shortfalls, this must be linked to efficiency and accessible to every supplier, be it a public or private transport undertaking.
Where special infrastructure is required for local public transport, the construction and management costs may certainly be borne by the state, while the transport undertaking - and here we entirely agree with Mr Castricum - has to pay an appropriate amount for its use.
I believe this House basically agrees on the principles. So we are now waiting for the Commissioner to tell us whether the European Commission also approves Mr Castricum's excellent report.
Mr President, this report received broad, indeed unanimous, support from the Committee on Transport and Tourism. A complement to it and to some extent a document which overlaps with it is the report on the 'Citizens' Network' which I myself had the pleasure of presenting at the November partsession.
Despite Mr Castricum's willingness to support my amendment, and I am very grateful to him for that, I think there is a fine distinction between our two approaches. Firstly, are we or are we not to strive for what one might call systematic subsidizing? Secondly, how far does the 'duty' to provide public services and public transport go? I think we established in the Green Paper on the Citizens' Network that in certain situations we would be better off not having public transport in certain areas, but rather private transport which could be provided in accordance with need and which might even be given a measure of state aid. In any case, I think we agree on a number of areas and on the question which needs to be asked about how far a network must extend to qualify for subsidies and what constitutes a network. That is of course a very elastic concept and you might say that a network is the entire network of a Member State or merely a specific link within that Member State which is necessary in order to maintain a network.
Mr President, support for any action which makes a universal public service possible, in other words public transport with guaranteed access to all citizens and which fulfils the objective of social interest, must be one of the main objectives pursued by Community action in the transport sector. The public service, whether provided by a public or private entity, must be regulated by rules laid down and endorsed by the Member States that make it possible to establish and develop an integrated, efficient and safe transport system, and which consequently promote the use of this by measures to improve the price-quality ratio of the services. This would make citizens aware and convince them of the very real potential advantages of using the public transport system.
It is important to remember that the actual Treaty on European Union sets down explicitly the obligations of undertakings to guarantee a general economic interest service. It might perhaps be advisable that the guarantee in the next version of the Treaty on European Union, which will be produced at the end of this year, should refer more explicitly to the public service.
Mr President, I should like to underline the importance of the guarantee of public transport for peripheral and rural regions, areas which are less developed and particularly weak as regards public transport networks. When providing a public service, more extensive transport networks should be considered and planned, in which peripheral regions and rural areas are included; these are perhaps less spectacular but of vital importance to the inhabitants.
Therefore - and with this I will end - it is absolutely vital for the Commission to monitor constantly and investigate thoroughly the various aids which each State receives in the transport sector in order to assess properly the effect and implications of these.
Mr President, Commissioner, ladies and gentlemen, there is so much agreement about this no doubt quite excellent report by Mr Castricum that I need not take up much of your time. This report points towards future developments, not just in transport policy but also in relation to the merits of public and private services in general. A few years ago, people were still talking in terms of 'market versus state' and 'market or state' alternatives. Today, as this report makes clear, the aim is to find the best combination of market and state in order to provide the best possible services.
Just as it is clear that services must be geared to the market, it is equally clear that this cannot be done entirely without subsidies or public contracts. This is particularly true in transport, whether urban, regional or cross-frontier.
A few comments on this. Public undertakings must also realise that they have to produce for a market. In the past that was not often the case. Public undertakings have to reform. Only then can they expect the citizen to accept them. They have to do their own part too. Looking at railway undertakings in my own country: they have to make use of the land they own. They cannot just sit on it and expect that the state, meaning the people, will give them money so that they can pocket the subsidies. My second point is that the public authorities must respect the principle that the subsides they give should contain incentives; they should reduce the subsidies rather than allow public undertakings to take it as a matter of course that they receive a certain amount of money every year and, they hope, even more the following year.
In that regard the report basically points in the right direction, which could also be set out and defined in an article in the Treaty, although good practice is more important than articles of principle. If Europe adopts this practice, it will be following the right road.
Mr President, let me begin, as previous speakers have done, by thanking rapporteur Castricum for the work that he has put into this report.
There are three points which I would like to emphasise as being particularly important in the discussion on public transport. The first may seem trivial but, it can truly be said that public transport is extremely important. It is one way of resolving congestion and environmental problems, but a number of conditions must be met, for example, public transport must be accessible. It must be available when needed, otherwise it will never be seen as an alternative to the private car. It must also be cheap, or at least competitively priced. Otherwise it will not be chosen by those embarking on a journey.
The second important thing is that there must be competition. Public transport has all too rarely been opened up to competition from other types of public transport or from other operators on the public transport market. This is something which must be encouraged.
Thirdly, it is important that we learn from each other. There are large discrepancies between Member States in the extent to which public transport is subsidised, perhaps because the service is purchased in very different ways. The average cost, if we take bus traffic in Sweden as an example, is 46 %. It is considerably higher in Belgium or the Netherlands. There is no reason to accept this in times of tight finances throughout the EU.
I am convinced that, if we can meet the requirements, public transport has a significant and considerably more active role to play in the future. It is worth underlining, however, that we will only achieve this goal by making public transport better and more efficient, not by punishing motorists with more taxes.
Mr President, I should like to begin by welcoming Parliament's initiative in bringing forward a report by Mr Castricum - and an excellent report it is - which provides an extensive and timely review of the important subject of the financing of public transport in the Union. It is clear to everyone that in order to achieve the objectives of the common transport policy high quality public transport which provides a real alternative to dependence on private cars is absolutely vital, and it is equally obvious that improvements in the efficiency of public transport and the transparency of public transport finances are therefore in the economic, social and environmental interests of the Community as a whole.
As the House will be aware - and as Mr Castricum and indeed Mr Wijsenbeek reminded us - we have sought to articulate that with our Commission Green Paper on the citizens' network produced about this time last year which outlines a comprehensive strategy to fulfil the potential of public transport and to cover amongst other things, the need to review some existing rules, including those concerning financing. A White Paper on a strategy for revitalizing the railways also analysed the improvements required in the way that most of the Union's railways are financed as part of the efforts we believe are needed to enable rail to increase its role successfully in our public transport system.
Thirdly, as a further example of common objectives and common thinking between the Commission and Parliament, our recent Commission communication on services of general interest gave transport as an example of a sector where the Community had adopted a specific approach designed to take account of public service needs.
Because of time constraints, I should like very briefly to set out how the Commission sees the general issue of public transport financing before I make a few specific comments on the report before us tonight. Firstly, as Mr Castricum's report makes clear, we should not forget that many excellent privately and publicly-owned public transport services are provided without any financial support from public resources. Services that are welldesigned, well-run and affordable to travellers are obviously more likely to attract fare-paying passengers in the numbers that are needed to cover costs. We make that basic but significant point in the citizens' network Green Paper.
There are, nevertheless, other cases where public authorities, quite rightly, take the view that there is a public need for a service which is not necessarily viable in purely commercial terms in urban areas and, as several Members have said in the debate, in rural areas too. In such cases it is clearly appropriate and necessary for public authorities to finance some services provided by operators of public transport and it is worth stressing that such financing is not, strictly speaking, state aid.
The decision about whether or not to finance those services is for all the obvious reasons best taken by competent and accountable authorities in Member States. However, the Commission, too, has clear responsibilities. Firstly, to try to establish a legal framework that is appropriate to the circumstances facing public transport throughout the Union. Secondly, to lay down the provisions necessary to ensure that payments for public service are not used as a hidden and unaccountable method of covering losses caused by inefficiency, and that such support is proportionate and that 'transparent' means for essential specified services provided for society at large.
Similarly, it is often appropriate for public authorities to contribute to the cost of public transport infrastructure projects since it is clear that whilst, in a variety of direct and indirect ways, users make a payment for the transport infrastructure that they use, such payments are not always enough to cover full costs. As far as Member State financing is concerned, state aid should contribute to the development of public transport in the common interest, and the Commission shares the thinking of the draft resolution about increasing transparency in the financing of public transport, especially by improving the data provided in the annual competition report and in state aid reports.
Time forbids me from responding at length to Mr Castricum's report but I would like to reply to the particular suggestion of including in the Treaty an article specifically concerned with public services - an issue raised again tonight by Mr Castricum and, indeed, by Mr Jarzembowski. I have to tell the House that the Commission does not share the view that a new legal basis of the kind suggested is necessary. Instead, in our communication on services of general interest, we advocated that a reference should be inserted in Article 3 of the present Treaty to the effect that a specific activity of the Community should be a contribution to the promotion of services of general interest. This approach is certainly valid in the case of transport, where the right balance between liberalization and general interest is provided not only by Article 90 of the Treaty as it stands but also by the sectorbased Article 77.
I hope that on reflection the House will agree that this is the most practical approach to achieving the objective expressed in the draft resolution, an objective with which I have to say that I broadly sympathize. More generally, I can assure the committee that the Commission is continually working to improve and to try to complete, the existing rules concerning public transport. Whilst fully respecting the subsidiarity principle, we also take account of course of the problems which can arise in frontier regions and other regions with specific transport requirements.
Like many others involved in this debate, my colleagues and I believe that public transport has an essential role to play in tackling the problems of congestion, pollution and transport safety, and getting the rules right is patently an important part of achieving that. That is another reason for welcoming Mr Castricum's report and consequently I commend it warmly to the House.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 12.15 a.m.)